Execution Copy

﻿

﻿

﻿

﻿

ASSET PURCHASE AND SALE AGREEMENT

﻿

﻿

﻿

between

﻿

﻿

﻿

MUNICIPALITY OF ANCHORAGE, ALASKA

﻿

﻿

﻿

and

﻿

﻿

﻿

CHUGACH ELECTRIC ASSOCIATION, INC.

﻿

﻿

dated as of

﻿

December 28, 2018

﻿

﻿

 

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage, Alaska, and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

﻿

 

 

﻿TABLE OF CONTENTS

﻿

 

 

ARTICLE I Definitions

1 

ARTICLE II Purchase and Sale

18 

Section 2.01

Purchase and Sale of Assets

18 

Section 2.02

Excluded Assets

19 

Section 2.03

Assumed Liabilities

20 

Section 2.04

Excluded Liabilities

21 

Section 2.05

Purchase Price

23 

Section 2.06

Estimated Purchase Price Statement

23 

Section 2.07

Payment of Estimated Purchase Price

23 

Section 2.08

Purchase Price Adjustment

24 

Section 2.09

Treatment of Adjustment Payments

26 

Section 2.10

Allocation of Purchase Price

26 

Section 2.11

Withholding Tax

26 

Section 2.12

Third Party Consents

26 

ARTICLE III Closing

27 

Section 3.01

Closing

27 

Section 3.02

Closing Deliverables

27 

ARTICLE IV Representations and warranties of seller

29 

Section 4.01

Organization and Qualification of Seller

29 

Section 4.02

Authority of Seller

29 

Section 4.03

No Conflicts; Consents

30 

Section 4.04

Financial Statements

30 

Section 4.05

Undisclosed Liabilities

31 

Section 4.06

Absence of Certain Changes, Events and Conditions

31 

﻿

﻿

i





 

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 



Section 4.07

Material Contracts

33 

Section 4.08

Title to Purchased Assets

35 

Section 4.09

Condition and Sufficiency of Assets

36 

Section 4.10

Real Property

37 

Section 4.11

Intellectual Property

39 

Section 4.12

Inventory

40 

Section 4.13

Transferred Cash

41 

Section 4.14

Customers and Suppliers

41 

Section 4.15

Insurance

41 

Section 4.16

Legal Proceedings; Governmental Orders

42 

Section 4.17

Compliance With Laws; Permits

42 

Section 4.18

Environmental Matters

43 

Section 4.19

Employee Benefit Matters

45 

Section 4.20

Employment Matters

47 

Section 4.21

Taxes

48 

Section 4.22

Service Territory

49 

Section 4.23

BRU Interest

49 

Section 4.24

Brokers

51 

ARTICLE V Representations and warranties of buyer

51 

Section 5.01

Organization of Buyer

51 

Section 5.02

Authority of Buyer

51 

Section 5.03

No Conflicts; Consents

52 

Section 5.04

Brokers

52 

Section 5.05

Legal Proceedings

52 

Section 5.06

Transition Agreement

52 

ARTICLE VI Covenants

53 

﻿

﻿

﻿

ii





Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 



Section 6.01

Conduct of Business Prior to the Closing

53 

Section 6.02

Access to Information

57 

Section 6.03

No Solicitation of Other Bids

58 

Section 6.04

Notice of Certain Events

59 

Section 6.05

Employees and Employee Benefits

60 

Section 6.06

Governmental Approvals and Consents

62 

Section 6.07

Books and Records

64 

Section 6.08

Closing Conditions

65 

Section 6.09

Public Announcements

65 

Section 6.10

Bulk Sales Laws

65 

Section 6.11

Receivables

66 

Section 6.12

Transfer Taxes

66 

Section 6.13

Financing Assistance

66 

Section 6.14

Shared Intellectual Property and Jointly Used Assets

68 

Section 6.15

Capital Credit Allocations and Retirements

68 

Section 6.16

Utility Rates;  Balancing Accounts

68 

Section 6.17

Financial Information

68 

Section 6.18

Casualty During the Interim Period

69 

Section 6.19

Eminent Domain

72 

Section 6.20

Leased Property

73 

Section 6.21

Confirmation of Compliance with Requirements of Ordinance and Proposition 10

73 

Section 6.22

Schedule Updates

73 

Section 6.23

Eklutna Public Water Supply

74 

Section 6.24

Delivery of Books and Records

74 

Section 6.25

Parkland Substations

74 

﻿

﻿

iii





Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 



Section 6.26

Grants of Easements by Seller to Buyer

74 

Section 6.27

ARRC Modifications

75 

Section 6.28

Compliance with ML&P Overhead Distribution Line Undergrounding Program

76 

Section 6.29

Delivery of Real Property and Environmental Documents; Cooperation with Respect
to Real Property Transfers

76 

Section 6.30

Determination of Status of Eklutna Transmission Assets as Purchased Assets or
Excluded Assets

76 

Section 6.31

Further Assurances

77 

ARTICLE VII Conditions to closing

77 

Section 7.01

Conditions to Obligations of All Parties

77 

Section 7.02

Conditions to Obligations of Buyer

77 

Section 7.03

Conditions to Obligations of Seller

80 

ARTICLE VIII Indemnification

81 

Section 8.01

Survival

81 

Section 8.02

Indemnification By Seller

82 

Section 8.03

Indemnification By Buyer

83 

Section 8.04

Certain Limitations

83 

Section 8.05

Indemnification Procedures

84 

Section 8.06

Limitation of Liability

86 

Section 8.07

No Other Representations; Reliance; Effect of Investigation

87 

Section 8.08

Exclusive Remedies

87 

Section 8.09

Set-off

87 

ARTICLE IX Termination

88 

Section 9.01

Termination

88 

Section 9.02

Effect of Termination

89 

ARTICLE X MISCELLANEOUS

89 

Section 10.01

Expenses

90 

iv





Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 



Section 10.02

Notices

90 

Section 10.03

Interpretation

91 

Section 10.04

Headings

92 

Section 10.05

Severability

92 

Section 10.06

Disclosure Generally

92 

Section 10.07

Entire Agreement

92 

Section 10.08

Successors and Assigns

93 

Section 10.09

No Third-Party Beneficiaries

93 

Section 10.10

Amendment and Modification; Waiver

93 

Section 10.11

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

93 

Section 10.12

Changes in Law

94 

Section 10.13

Specific Performance

94 

Section 10.14

Waiver of Sovereign Immunity

94 

Section 10.15

Counterparts

94 

﻿

EXHIBITS

Exhibit AAdditional Buyer Due Diligence

Exhibit BAdditional Seller Due Diligence

Exhibit C-1Form of Assignment, Assignment of Leases, Conveyance and Bill of Sale
(BRU Interest)

Exhibit C-2Form of Quitclaim Deed (BRU Interest)

Exhibit C-3Form of Mineral Deed (BRU Interest)

Exhibit DClosing Prorations

Exhibit EDesignated Excluded Assets

Exhibit FEklutna Transmission Assets

Exhibit GGeneration Assets

Exhibit HForm of Revocable Use Permit

Exhibit IML&P Service Territory

Exhibit JTransferred Cash Calculated as of December 31, 2017

Exhibit KForm of Bill of Sale

Exhibit LForm of Assignment and Assumption Agreement

Exhibit MForm of Special Warranty Deed for Plant 2/Plant 2A Parcel

v





Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 



Exhibit NForm of Quitclaim Deed for Other Owned Real Property

Exhibit OForm of Officer’s Confirmation of Compliance with Ordinance and
Proposition 10

Exhibit PForm of Opinion of Bond Counsel

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

vi

﻿

 

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

ASSET PURCHASE AND SALE AGREEMENT

This Asset Purchase and Sale Agreement (this “Agreement”), dated as of December
28, 2018, is made and entered into by and between the Municipality of Anchorage,
Alaska, a political subdivision organized under the laws of the State of Alaska
(“Seller”), and Chugach Electric Association, Inc., a not-for-profit electric
cooperative corporation organized under the laws of the State of Alaska
(“Buyer”).

Recitals

WHEREAS, Seller owns and operates Municipal Light and Power (“ML&P”), an
electric utility serving customers within the Municipality of Anchorage, Alaska,
and Seller wishes to exit the electric utility business and cease performing any
business activities associated with ML&P’s provision of electric services as
currently conducted by Seller and as proposed to be conducted by Seller prior to
the Closing (as defined below) (the “Business”) (other than continued ownership
of the Eklutna Generation Assets (as defined below) and supplying power pursuant
to the Eklutna Power Purchase Agreement (as defined below));

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, substantially all of the assets, and certain specified
liabilities, of the Business, subject to the terms and conditions set forth
herein;

WHEREAS, Seller and Buyer desire for Buyer to provide electric service to
Seller’s electric utility customers, commencing on the Closing Date (as defined
below);

WHEREAS, as an integral part of the transactions contemplated hereby, Seller and
Buyer have entered into the Eklutna Power Purchase Agreement, the PILT Agreement
(as defined below), and BRU Fuel Agreement (as defined below) as of the date
hereof;

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I
Definitions

The following terms have the meanings specified or referred to in this ARTICLE
I:

“Accounting Principles” means GAAP, applied in a manner consistent with the
accounting practices, procedures, policies, principles and methodologies used
and applied by Seller in preparation of the Audited Financial Statements.

“Accounts Receivable” has the meaning set forth in Section 2.02(f).

“Accrued Leave” means, with respect to any and all Transferred Employees,
accrued leave (i.e., annual leave, cashable sick leave and the like, but
excluding in all cases non-cashable sick leave and non-cashable annual leave (as
such terms are used in Chapter 3.30 of Title 3 of the



Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Anchorage, Alaska, Code of Ordinances)) in accordance with ML&P’s current
policies and agreements.

“Accrued Leave Liability” means the liability for Accrued Leave as of the
Closing Date calculated in accordance with GAAP.

“Acquisition Proposal” has the meaning set forth in Section 6.03(a).

“Action” means any claim, action, cause of action, demand, directive, lawsuit,
appeal, arbitration, notice of violation, proceeding, litigation, citation,
summons, subpoena or investigation of any nature, civil, criminal,
administrative, regulatory, or otherwise, whether at law or in equity.

“Additional Buyer Due Diligence”  means the due diligence described in Exhibit
A.

“Additional Seller Due Diligence” means the due diligence described in Exhibit
B.

“Adjustment Amount” has the meaning set forth in Section 2.08(c)(i).

“AFEs” has the meaning set forth in Section 4.23.

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract, or otherwise.

“Agreement” has the meaning set forth in the preamble.

“AMC” means the Anchorage Municipal Code.

“Ancillary Documents” means the Bill of Sale, the Assignment and Assumption
Agreement, Deeds, Assignment and Assumption of Leases, Real Property Interest
Assignments, the PILT Agreement, the Eklutna Power Purchase Agreement, the BRU
Fuel Agreement, the BRU Transfer Documents, and the other agreements,
instruments and documents required to be delivered at the Closing.

“ARRC” means the Alaska Railroad Corporation.

“ARRC Modifications” has the meaning set forth in Section 6.26.

“Assigned Contracts” has the meaning set forth in Section 2.01(g).

“Assignment and Assumption Agreement” has the meaning set forth in Section
3.02(a)(ii).





2

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

“Assignment and Assumption of Lease” has the meaning set forth in Section
3.02(a)(iv).

“Assumed Environmental Liabilities” means Environmental Claims and Liabilities
under Environmental Laws that, in each case, are directly related to the
Purchased Assets (including violations of Environmental Laws and the presence or
Release of Hazardous Materials at, in, on, or under, or migrating from or to,
the Purchased Assets).

“Assumed Liabilities” has the meaning set forth in Section 2.03.

“Audited Financial Statements” has the meaning set forth in Section 4.04.

“Available Proceeds” means the sum of (i) the total aggregate amount of
insurance coverage under all of Seller’s policies of insurance that are
applicable to the Purchased Assets that were damaged or destroyed by the
relevant Casualty during the Interim Period, plus (ii) the amount (or value, if
provided in the form of property or repair assistance) of assistance that Seller
has been provided (or that has been committed to be provided to Seller) in any
form (including cash grant, property, or repair assistance) by any Person
(including the Federal Emergency Management Agency of the United States or any
other Governmental Authority) that may be used by Seller to cure such Casualty
in accordance with the provisions of Section 6.18, plus (iii) the amounts
recovered or recoverable by Seller from Customers for storm restoration in
accordance with Seller’s Past Practice during similar Casualty events.

“AWWU” means Seller’s Anchorage Water and Wastewater Utility.

“Balance Sheet” has the meaning set forth in Section 4.04.

“Balance Sheet Date” has the meaning set forth in Section 4.04.

“Basket” has the meaning set forth in Section 8.04(a).

“Benefit Plan” has the meaning set forth in Section 4.19(a).

“Bill of Sale” has the meaning set forth in Section 3.02(a)(i).

“Bond Release Consideration” has the meaning set forth in Section 3.02(c).

“Books and Records” has the meaning set forth in Section 2.01(q).

“Bradley Lake Tax Exempt Debt” means the AEA Power Revenue Bonds, First, Second
and Sixth Series and any like bonds issued prior to Closing.

“BRU” means the Beluga River Unit, an oil and gas unit formed pursuant to the
Unit Agreement for the Development and Operation of the Beluga River Unit, State
of Alaska, Third Judicial District, dated April 26, 1962.





3

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

“BRU Fuel Agreement” means the BRU Fuel Agreement dated as of the date hereof
between Seller and Buyer.

“BRU Interest” means any right, title, or interest of Seller in BRU and
associated property, whenever such interest may have been acquired, including
property of the type set forth in Section 1.1 of the BRU Purchase and Sale
Agreement.

“BRU Joint Operating Agreement” means that certain Beluga River Unit Joint
Operating Agreement dated April 1, 1962, providing for the joint exploration,
development and operation of the BRU.

“BRU Purchase and Sale Agreement” means the Purchase and Sale Agreement dated
effective as of 7:00 a.m., Alaska time, on January 1, 2016 between
ConocoPhillips Alaska, Inc., a Delaware corporation, Buyer, and Seller.

“BRU Transfer Documents” means the assignment documents in the form of Exhibit
C-1 and the deeds set forth in Exhibits C-2 and C-3.

“Business” has the meaning set forth in the recitals.

“Business Day” means any day except Saturday, Sunday, or any other day on which
commercial banks located in Anchorage, Alaska are authorized or required by Law
to be closed for business.

“Buyer” has the meaning set forth in the preamble.

“Buyer Closing Certificate” has the meaning set forth in Section 7.03(f).

“Buyer Indemnitees” has the meaning set forth in Section 8.02.

“Buyer’s Accountants” means KPMG LLP.

“Cap” has the meaning set forth in Section 8.04(a).

“Casualty” means an event causing any portion of the Purchased Assets or Eklutna
Generation Assets to be damaged or destroyed and requiring expenditures in
excess of $5,000,000 for repair or replacement of such damaged or destroyed
Purchased Assets or Eklutna Generation Assets; provided,  however, that any
intentional demolition or removal of any Purchased Assets or Eklutna Generation
Assets in connection with repair or replacement of such Purchased Assets or
Eklutna Generation Assets shall not be considered a Casualty.

“Casualty Notice” has the meaning set forth in Section 6.18(a).

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.





4

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

“Closing” has the meaning set forth in Section 3.01.

“Closing Date” has the meaning set forth in Section 3.01.

“Closing Debt” means the amount of Debt outstanding at Closing, including the
costs of defeasance and redemption.

“Closing Prorations” means the prorations set forth on Exhibit D.

“Closing Statement” has the meaning set forth in Section 2.08(a).

“Code” means the Internal Revenue Code of 1986.

“Co-Location Agreement” means the proposed Facilities Co-Location Agreement by
and between ML&P and AWWU setting forth the terms and conditions for the design,
construction, operation, and maintenance of the interface between AWWU and ML&P
at the existing and new facilities comprised of Plant 2A and Plant 2, the
existing AWWU Energy Recovery Station, the newly constructed AWWU ERS Heat
Exchanger Addition, existing AWWU Water Reservoirs 1&2, AWWU’s existing Well 9,
the existing Centennial Vault, and AWWU’s existing Ship Creek Water Treatment
Facility.

“Comparable Position” means a position as determined by Buyer that reflects the
general responsibilities and duties as held at ML&P, provided that individuals
holding Designated Positions may not hold the same title or authority such as
Chief Executive Officer or Chief Financial Officer.  Professional positions such
as accountant and engineer will be placed into their appropriate field of
expertise.

“Contracts” means, with respect to Seller and ML&P, all contracts, leases,
deeds, mortgages, licenses, instruments, notes, commitments, undertakings,
indentures, joint ventures, and all other agreements, commitments, and legally
binding arrangements, in each case in written form, including power supply
agreements, service obligations, power purchase agreements, construction
agreements, equipment and service purchase agreements, operations and
maintenance agreements, power pooling agreements, fuel purchase agreements,
interconnection agreements, transmission agreements, contractual services and
long-term technical services agreements, and fuel storage agreements related to
BRU (including the BRU Joint Operating Agreement).

“Cure Amount” means the amount of costs that will be required to be paid in
order to cure in accordance with the provisions of Section 6.18 the damage to or
destruction of the Purchased Assets and Eklutna Generation Assets resulting from
a Casualty.

“Customer” means any electric service customer of Seller prior to the Closing
Date within the Service Territory.

“Customer Service Assets” means the customer service facilities, equipment, and
other tangible property and assets used in or for the Business or located on the
Real Property,



5

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

including the facilities, equipment and other tangible property and assets that
connect the Distribution Assets to each individual Customer’s Delivery Point,
Customer/premise/account data, historical consumption information, meters,
remote metering equipment, and equipment needed to access the meters.

“Debt” means ML&P’s Series 2014A electric revenue bonds, Series 2009A electric
revenue bonds, Series 2009B electric revenue bonds, Series 2005A electric
revenue bonds and the Wells Fargo Municipal Capital Strategies, LLC Direct
Drawdown Commercial Paper Program, and any other debt of Seller secured by
revenues of ML&P.

“Debt Financing” means the financing plan to be described in the application
filed to obtain RCA Approval.

“Deed” has the meaning set forth in Section 3.02(a)(iii).

“Delivery Point” means the point on the Customer’s premises where Seller’s wires
connect to Customer’s electric meter.

“Designated Excluded Assets” means the assets set forth on Exhibit E.

“Designated Positions” means any Utility Division Manager II, Program & Policy
Director and General Manager.

“Direct Claim” has the meaning set forth in Section 8.05(c).

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.

“Disputed Amounts” has the meaning set forth in Section 2.08(b).

“Distribution Assets” means the electric distribution facilities, equipment, and
other tangible property and assets used in or for the Business, including the
facilities, equipment, and other tangible property and assets that connect the
Transmission Assets to the Customer Service Assets, distribution substation
equipment, feeder circuits and associated hardware (including switches and
switch gear, regulators, capacitor banks, reclosers, and protective equipment),
primary circuits, transformers, secondaries, and services, and associated
physical assets (including poles, conductors, cables, insulators, metering, and
outdoor lights).

“Documentation Closing Date” has the meaning set forth in Section 3.02(c).

“Dollars or $” means the lawful currency of the United States.

“Effect” has the meaning set forth in the definition of Material Adverse Effect.

“Eklutna Generation Assets” means all undivided interests, rights, title, and
obligations of Seller in and to the Eklutna Hydroelectric Project (including
real property, fixtures, equipment, personalty, contract and water rights, but
not, except as otherwise provided in



6

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Section 6.30, including the Eklutna Transmission Assets), including rights,
interests, and obligations pursuant to the Alaska Power Administration Asset
Sale and Administration Act, Public Law 104-58 (109 Stat. 557 (1995)) and
arising from, but not limited to the following documents: (i) Agreement for
Public Water Supply and Energy Generation from Eklutna Lake, Alaska, dated
February 17, 1984, between the Alaska Power Administration, an entity of the
United States Department of Energy, and Seller (and Supplemental Agreements No.1
and 2 thereto); (ii) Memorandum of Understanding (Transition Plan) dated July
25, 1989 among Seller, Buyer, and MEA; (iii) Eklutna Purchase Agreement dated
August 2, 1989 among Buyer, Seller, MEA, and the Alaska Power Administration, a
unit of the United States Department of Energy; (iv) Eklutna Purchasers Manner
of Acting, Functional Responsibilities, and Staffing Agreement dated August 7,
1991 among Buyer, Seller, MEA, the United States Fish and Wildlife Service, the
National Marine Fisheries Service, the Alaska Energy Authority and the State of
Alaska; (v) Agreement regarding fish and wildlife affected by the Snettisham and
Eklutna Projects, dated August 7, 1991, among Seller, Buyer, MEA, the United
States Fish and Wildlife Service, the National Marine Fisheries Service, the
Alaska Energy Authority and the State of Alaska; (vi) 1996 Eklutna Hydroelectric
Project Transition Plan, dated May 28, 1996, among the Alaska Power
Administration, Seller, Buyer, and MEA; (vii) Agreement for Extension of 1996
Eklutna Hydroelectric Project Transition Plan, dated October 2, 1997, among
Seller, Buyer, and MEA; and (viii) Closing Agreement, dated October 2, 1997,
among the Alaska Power Administration, Seller, Buyer, and MEA, including all
instruments identified in Appendix A thereto.

“Eklutna Power Purchase Agreement” means the Eklutna Power Purchase Agreement
dated as of the date hereof between Seller and Buyer.

“Eklutna Transmission Assets” means the Transmission Assets of the Eklutna
Hydroelectric Project set forth on Exhibit F.

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging actual or potential liability of any kind or nature (including
liability, responsibility, or Losses for the costs of enforcement proceedings,
investigations, cleanup, corrective action, governmental response, removal, or
remediation, natural resources damages, property damages, personal injuries,
medical monitoring, penalties, contribution, indemnification and injunctive
relief) arising under any Environmental Law, including those arising out of,
based on, or resulting from: (a) the presence or Release of, or exposure to, any
Hazardous Materials; or (b) any actual or alleged non-compliance with any
Environmental Law or term or condition of any Environmental Permit.

“Environmental Law” means any applicable Law, and any applicable Governmental
Order or binding agreement with any Governmental Authority: (a) relating to
pollution (or the



7

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety in relation to exposures to Hazardous
Materials in the environment, or the environment (including ambient air, soil,
surface water or groundwater, or subsurface strata); or (b) concerning the
presence of, exposure to, or the management, manufacture, use, containment,
storage, recycling, reclamation, reuse, treatment, generation, discharge,
transportation, processing, production, disposal or remediation of any Hazardous
Materials. The term “Environmental Law” includes, where applicable, the
following (including their implementing regulations and any state analogs and
any applicable and binding remediation or other standard established by any
Governmental Authority pursuant to the same): CERCLA; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and Title 46 of Alaska Statutes.

“Environmental Notice” means any directive, notice of violation or infraction,
in each case written, or other written notice or communication respecting any
actual or threatened Environmental Claim, including communications relating to
actual or alleged non-compliance with any Environmental Law or with any term or
condition of any Environmental Permit.

“Environmental Permit” means any Permit obtained or required to be obtained
pursuant to Environmental Law.

“E.O. 11246” has the meaning set forth in Section 4.20(d).

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to the period of six (6) years prior to
the date of this Agreement, all employers (whether or not incorporated) that
would be treated together with Seller or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code or Section 4001 of
ERISA.

“Estimated Accrued Leave Liability” means the Accrued Leave Liability, without
giving effect to the transactions contemplated hereby, estimated in good faith
by Seller and delivered to Buyer no later than three (3) Business Days prior to
the Closing Date.

“Estimated Net Book Value of Designated Excluded Assets” means the Net Book
Value of Designated Excluded Assets estimated in good faith by Seller and
delivered to Buyer no later than three (3) Business Days prior to the Closing
Date.

“Estimated Purchase Price” has the meaning set forth in Section 2.06.

“Estimated Purchase Price Statement” has the meaning set forth in Section 2.06.





8

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

“Estimated Transferred Cash” has the meaning set forth in Section 2.06.

“Excluded Assets” has the meaning set forth in Section 2.02.

“Excluded Contracts” has the meaning set forth in Section 2.02(a).

“Excluded Liabilities” has the meaning set forth in Section 2.04.

“Financial Closing Date” has the meaning set forth in Section 3.02(c).

“FIRPTA Certificate” has the meaning set forth in Section 7.02(l).

“GAAP” means United States generally accepted accounting principles as
promulgated by the Governmental Accounting Standards Board (GASB) and as in
effect from time to time.

“Generation Assets” means the generating plants and related facilities as more
fully described on Exhibit G hereto.

“Government Contracts” has the meaning set forth in Section 4.07(a)(xii).

“Governmental Authority” means any federal, state, local or foreign government,
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations, or orders of such organization or authority
have the force of Law), or any arbitrator, court, or tribunal of competent
jurisdiction. References to “Governmental Authority” shall exclude Seller except
where Seller is acting in a legislative or regulatory capacity as expressly
authorized by applicable Law.

“Governmental Order” means any binding order, directive, writ, judgment,
injunction, decree, stipulation, determination, or award entered by or with any
Governmental Authority.

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral, or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form or condition, lead or
lead-containing materials, urea formaldehyde foam insulation and polychlorinated
biphenyls; and (c) any other material, substance, or waste that is regulated, or
to which liability or standards of conduct may be imposed, under any
Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

“Hydrocarbons” means merchantable oil, gas, casinghead gas, condensate,
distillate, and other liquid and gaseous hydrocarbons of every kind or
description produced from or attributable to the BRU Interest.





9

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

“IBEW” means the International Brotherhood of Electrical Workers, Local 1547.

“IBEW Collective Bargaining Agreement” means any collective bargaining agreement
in effect, as of immediately prior to the Closing, between Seller and the IBEW
with respect to any ML&P employees.

“Indemnified Party” has the meaning set forth in Section 8.05.

“Indemnifying Party” has the meaning set forth in Section 8.05.

“Independent Accountant” has the meaning set forth in Section 2.08(b).

“Insurance Policies” has the meaning set forth in Section 4.15.

“Intellectual Property” means any and all rights in any of the following in any
jurisdiction throughout the world: (a) issued patents and patent applications
(whether provisional or non-provisional), including divisionals, continuations,
continuations-in-part, substitutions, reissues, reexaminations, extensions, or
restorations of any of the foregoing, and other Governmental Authority-issued
indicia of invention ownership (including certificates of invention, petty
patents, and patent utility models) (“Patents”); (b) trademarks, service marks,
brands, certification marks, logos, trade dress, trade names, and other similar
indicia of source or origin, together with the goodwill connected with the use
of and symbolized by, and all registrations, applications for registration, and
renewals of, any of the foregoing (“Trademarks”); (c) copyrights and works of
authorship, whether or not copyrightable, and all registrations, applications
for registration, and renewals of any of the foregoing (“Copyrights”); (d)
internet domain names and social media account or user names (including
“handles”), whether or not Trademarks, all associated web addresses, URLs,
websites and web pages, social media accounts and pages, and all content and
data thereon or relating thereto, whether or not Copyrights; (e) mask works, and
all registrations, applications for registration, and renewals thereof; (f)
industrial designs, and all Patents, registrations, applications for
registration, and renewals thereof; (g) trade secrets, know-how, inventions
(whether or not patentable), discoveries, improvements, technology, business and
technical information, databases, data compilations and collections, tools,
methods, processes, techniques, and other confidential and proprietary
information and all rights therein (“Trade Secrets”); (h) computer programs,
operating systems, applications, firmware and other code, including all source
code, object code, application programming interfaces, data files, databases,
protocols, specifications, and other documentation thereof (“Software”); (i)
rights of publicity; and (j) all other intellectual or industrial property and
proprietary rights.

“Intellectual Property Agreements” means all licenses, sublicenses, consent to
use agreements, settlements, coexistence agreements, covenants not to sue,
waivers, releases, permissions and other Contracts, whether written or oral,
relating to any Intellectual Property that is used or held for use in the
conduct of the Business to which Seller is a party, beneficiary, or otherwise
bound.





10

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

“Intellectual Property Assets” means all Intellectual Property that is owned by
Seller and used or held for use in the conduct of the Business, together with
all royalties, fees, income, payments, and other proceeds now or hereafter due
or payable to Seller with respect to such Intellectual Property.

“Intellectual Property Registrations” means all Intellectual Property Assets
that have been the subject of a registration, or application for registration,
by or with any Governmental Authority or authorized private registrar in any
jurisdiction, including issued Patents, registered Trademarks, domain names, and
registered Copyrights, and pending applications for any of the foregoing.

“Interim Period” means the period from the date of this Agreement to the
Closing.

“Inventory” has the meaning set forth in Section 2.01(f).

“Knowledge of Seller” or “Seller’s Knowledge” or any other similar knowledge
qualification, means the actual knowledge of any matter, fact, or thing that is,
as of the date of this Agreement, known to either of Mark Johnston or William
Falsey, after reasonable inquiry. For purposes of this definition, “reasonable
inquiry” shall take into account the scope of the individual’s duties and
includes reasonable inquiry of the Representatives of Seller who are responsible
for, or have direct involvement in, the subject matter of the representation and
warranty or other matter involved and review of relevant records within the
possession or control of Seller.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, Permit requirement, other
binding requirement or rule of law of, or compulsory standard established by,
any Governmental Authority.

“Leased Real Property” has the meaning set forth in Section 4.10(b).

“Leases” has the meaning set forth in Section 4.10(b).

“Liabilities” means liabilities, obligations, or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured, or otherwise.

“Losses” means losses, damages, Liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers.  For
all purposes in this Agreement the term “Losses” does not include any
Non-reimbursable Damages.

“Material Adverse Effect” means any event, occurrence, fact, condition, change,
or development (each, an “Effect”) that is, or would reasonably be expected to
become, individually or in the aggregate with other Effects, materially adverse
to (a) the business, results of operations, condition (financial or otherwise),
or assets of the Business, (b) the value of the



11

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Purchased Assets and Eklutna Generation Assets, or (c) the ability of Seller to
consummate the transactions contemplated hereby on a timely basis; provided,
however, that none of the following shall be deemed in itself, or in any
combination, to constitute, and none of the following shall be taken into
account in determining whether there has been or will be, a Material Adverse
Effect: (x) (i) general economic, regulatory, or political conditions in the
State of Alaska, the United States, or globally; (ii) conditions generally
affecting the industries or markets in which the Business operates, including
any changes in local markets for electric power or electric transmission systems
or operations thereof; (iii) any changes in financial, banking, credit, or
securities markets in general; (iv) acts of war (whether or not declared), armed
hostilities, or terrorism, or the escalation or worsening thereof; (v) acts of
God (including earthquakes, floods, or similar natural disasters or
catastrophes); (vi) any changes in applicable Laws (other than a change in Law
enacted by the Assembly of Seller between the date of this Agreement and the
Closing) or accounting rules, including GAAP; (vii) the taking of or omission to
take any action, which action or omission is required or expressly permitted by
this Agreement or consented to by Buyer, except pursuant to Section 6.06; (viii)
the public announcement, pendency, or completion of the transactions
contemplated by this Agreement; (ix)  any change resulting or arising from the
identity of, or any facts or circumstances relating to, Buyer or its Affiliates,
including the impact of any of the foregoing on any relationships, contractual
or otherwise, with customers, suppliers, distributors, collaboration partners,
joint venture partners, employees, or regulators; (x) seasonal fluctuations in
the Business; or (xi) any failure to meet any projections, forecasts, or
estimates of revenue, earnings, cash flow, or cash position (it being understood
that the facts or circumstances giving rise to such failure may be taken into
account in determining whether a Material Adverse Effect has occurred); provided
further, however, that any event, occurrence, fact, condition, or change
referred to in clauses (i) through (vi) immediately above shall be taken into
account in determining whether a Material Adverse Effect has occurred or would
reasonably be expected to occur to the extent that such event, occurrence, fact,
condition, or change has a disproportionate effect on the Business compared to
other participants in the industries in which the Business operates; and (y) any
adverse change in or effect on the Business that is cured by Seller before the
earlier of (i) the Closing Date and (ii) the date on which this Agreement is
terminated pursuant to ARTICLE IX hereof.

“Material BRU Contract” has the meaning set forth in Section 4.23(d).

“Material Contracts” has the meaning set forth in Section 4.07(a).

“Material Customers” has the meaning set forth in Section 4.14(a).

“Material Suppliers” has the meaning set forth in Section 4.14(b).

“Maximum Uncovered Loss Amount” means $10,000,000.

“MEA” means Matanuska Electric Association, Inc.

“ML&P” has the meaning set forth in the recitals.





12

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

“ML&P Information” means (i) (A) audited statements of net position, statements
of revenues, expenses and changes in net position and statements of cash flows
for the three most recently completed fiscal years ended at least ninety (90)
days prior to the Closing Date prepared in accordance with GAAP and related
trial balances, (B) unaudited interim statements of net position, statements of
revenues, expenses and changes in net position and statements of cash flows of
ML&P for a fiscal quarter ended not later than one hundred thirty-four (134)
days prior to the Closing Date (but excluding any fourth quarter of any fiscal
year) prepared in accordance with GAAP; and (ii) to the extent applicable, draft
comfort letters (including “negative assurance comfort”), which ML&P’s auditors
are prepared to deliver solely upon completion of customary procedures, and
other information of ML&P that is reasonably available or readily obtainable,
including any information reasonably necessary for the preparation of the pro
forma financial statements by Buyer, provided that (x) such other information is
reasonably requested in writing by Buyer, and (y) ML&P’s auditors have not
withdrawn any audit opinion with respect to any financial statements contained
therein.

“Multiemployer Plan” has the meaning set forth in Section 4.19(c).

“Net Book Value of Designated Excluded Assets” means the net book value of the
Designated Excluded Assets as of the end of the calendar month immediately
preceding the Closing Date.

“Non-reimbursable Damages” has the meaning set forth in Section 8.06.

“Offering Documents” has the meaning set forth in Section 6.13(b).

“Ordinance” has the meaning set forth in Section 6.21.  

“Other Real Property Interests” has the meaning set forth in Section 4.10(c).

“Owned Real Property” has the meaning set forth in Section 4.10(a).

“Parkland Substations” means ML&P Substation No. 6 and ML&P Substation No. 8 at
Goose Lake Park.

“Parkland Use Permit” means a revocable permit, license, right-of-way, or
easement granted by Seller to Buyer under the provisions of AMC 25.30.020C, and
on terms and conditions substantially similar to those contained in the form of
Revocable Use Permit set forth in Exhibit H, to enable Buyer to use, maintain,
and operate each Parkland Substation in the manner used, maintained, and
operated by Seller immediately prior to the Closing, which revocable permit,
license, right-of-way, or easement in each case does not require the payment of
a fee from Buyer to Seller in excess of $1.00 per year.

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained or required
to be obtained from Governmental Authorities.





13

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

“Permitted Encumbrances” has the meaning set forth in Section 4.08.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association, or other entity.

“PILT Agreement” means the Payment in Lieu of Taxes Agreement between Seller and
Buyer dated the date hereof.

“Plant 2” means ML&P’s George M. Sullivan Power Plant No. 2.

“Plant 2A” means ML&P’s George M. Sullivan Power Plant No. 2A.

“Plant 2A Mural” means the large-scale illuminated mural painted on the exterior
front façade of Plant 2A pursuant to the Art Production Contract entered into
between Seller and Haddad Drugan LLC under the authority of AMC Chapter 7.40 and
executed on behalf of Seller on October 8, 2015.

“Post-Signing Due Diligence” means the Additional Buyer Due Diligence and other
due diligence related to integration planning, preparation for post-Closing
operations, obtaining RCA Approval, events or circumstances arising after the
date of this Agreement, inquiries with respect to Updated Financial Statements
and matters disclosed therein, environmental and real estate due diligence
related to the Storage Facility or any other Real Property acquired by ML&P
prior to Closing, due diligence necessary to obtain title insurance and title
opinions, due diligence to obtain appraisers’ reports and bond additions under
Buyer’s indenture, investigations regarding the accuracy of representations and
warranties of Seller hereunder and Seller’s compliance with covenants set forth
herein or any Ancillary Document executed prior to Closing, and actions
necessary to complete Closing and take other actions required by this Agreement,
and other matters consented to by Seller, such consent not to be unreasonably
withheld, conditioned or delayed.

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and, with respect to any taxable period beginning before and ending
after the Closing Date, the portion of such taxable period ending on and
including the Closing Date.

“Proposition 10” has the meaning set forth in Section 6.21.

“Prudent Utility Practices” means any of the practices, methods and acts engaged
in or accepted by a significant portion of the electrical utility industry in
the United States at the time the decision was made or any of the practices,
methods and acts that, in the exercise of reasonable judgment in light of the
facts known or that should reasonably have been known at the time a decision is
made, could have been expected to accomplish the desired result at the lowest
reasonable cost consistent with applicable Law, regulation, permits, codes,
standards, equipment manufacturer’s recommendations, reliability, safety,
environmental protection, economy, and expedition.  Prudent Utility Practices is
not intended to be limited to the optimum



14

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

practice, method or act to the exclusion of all others, but rather to be a
spectrum of possible practices, methods or acts.

“Purchase Price” has the meaning set forth in Section 2.05.

“Purchased Assets” has the meaning set forth in Section 2.01.

“Qualified Benefit Plan” has the meaning set forth in Section 4.19(c).

“RCA” means the Regulatory Commission of Alaska.

“RCA Approval” has the meaning set forth in Section 6.06.

“Real Property” means, collectively, the Owned Real Property, the Leased Real
Property, and the Other Real Property Interests.

“Real Property Interest Assignment” has the meaning set forth in Section
3.02(a)(v).

“Recipients” has the meaning set forth in Section 2.07.

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including ambient air (indoor or outdoor), soil gas, surface
water, groundwater, land surface, or subsurface strata or within any building,
structure, facility, or fixture).

“Representative” means, with respect to any Person, any and all officials,
managers, directors, employees, consultants, financial advisors, counsel,
accountants, and other agents of such Person.

“Resolution Period” has the meaning set forth in Section 2.08(b).

“Restricted Comments” has the meaning set forth in Section 6.09(b).

“Retention Agreements” means the retention agreements referenced in Section
4.06(o)(i) of the Disclosure Schedules.

“Review Period” has the meaning set forth in Section 2.08(b).

“SEC” means the United States Securities and Exchange Commission.

“Section 503” has the meaning set forth in Section 4.20(d).

“Seller” has the meaning set forth in the preamble.

“Seller Closing Certificate” has the meaning set forth in Section 7.02(i).





15

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

“Seller Indemnitees” has the meaning set forth in Section 8.03.

“Seller’s Accountants” means BDO USA, LLP.

“Seller’s Past Practices” means the recent historical operation, maintenance,
and repair practices, methods, and actions performed prior to the date of this
Agreement by, or on behalf of, Seller with respect to the Purchased Assets and
Eklutna Generation Assets, in a manner complying with applicable Law.

“Service Territory” means the area approved and designated by the RCA as ML&P’s
service territory described in the map attached hereto as Exhibit I.

“Shared Facilities and Assets” means the following items to the extent not used
or held for use principally in connection with the Business: (i) the accounting
records of Seller, (ii) insurance policies and rights thereto, (iii) assets,
tangible or intangible, related to general and administrative services of
Seller, including finance, information technology, accounting systems, and human
resources, (iv) domain names, phone numbers, phone systems, shared networks, and
computer systems, and (v) the network control system for LED street lights,
including central management server hosting services and sustainment operations.

“Single Employer Plan” has the meaning set forth in Section 4.19(c).

“Statement of Objections” has the meaning set forth in Section 2.08(b).

“Storage Facility” means the ML&P Pole Yard located at Lots 1 & 2 Block 27A East
Addition Subdivision (PID 003-073-07 & 003-073-09).

“Tangible Personal Property” has the meaning set forth in Section 2.01(i).

“Tax Return” means any return, declaration, report, claim for refund,
information return, or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal) (including payments in
lieu of taxes), real property gains, windfall profits, customs, duties, or other
taxes, fees, assessments, or charges in the nature of a Tax, together with any
interest, additions, or penalties with respect thereto and any interest in
respect of such additions or penalties.

“Third Party Claim” has the meaning set forth in Section 8.05(a).

“Transferred Cash” means customer deposit cash or cash accounts, cash, cash
equivalents, and securities (in each case to the extent constituting restricted
assets and, in the case of cash contractually restricted in connection with
Debt, to the extent not used by Seller to defease or repay the Closing Debt),
including any such assets collected for payments in lieu of



16

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

taxes, including pursuant to AMC 26.10.025 or held under or pursuant to ML&P’s
debt documents or representing the proceeds of bonds, deferred regulatory
liability for gas sales funds, future gas purchases regulatory liabilities,
underlift accounts and asset retirement obligation funds managed by ML&P or
Seller, any decommissioning funds, utility underground requirements including
those set forth in AS 42.05.381(h), (i), and (j) and AMC 21.07.050 and AMC Title
21 undergrounding funds, and any other cash collected from ratepayers for
obligations assumed by Buyer including customer deposits.  Exhibit J sets forth
the Transferred Cash and separately identifies any cash contractually restricted
in connection with Debt which will be used by Seller to defease or repay the
Closing Debt, in each case as if the Closing had occurred as of December 31,
2017.

“Transferred Employees” means those employees hired by Buyer pursuant to Section
6.05.

“Transition Agreement” means the Transition Agreement by and between Buyer and
the IBEW as executed on behalf of Buyer and the IBEW on August 17, 2018, and as
amended, modified, supplemented, restated, or replaced.

“Transmission Assets” means the electric transmission tangible personal
property, and real property, used in or for the Business of ML&P or located on
the Real Property, including the facilities, equipment, and other tangible
property and assets that connect the Distribution Assets to transmission
interconnection points (and other property and assets associated with or
ancillary thereto), transformers, breakers, capacitor banks, switches,
arresters, instrument transformers, substation structures, substations, buswork,
substation battery and chargers, relay protection panels, relay
communications/carriers, remote telemetry and control equipment, metering, fault
recorders, sequence of even recorders, annunciators, relay vaults, substation
fencing, transmission lines, conductors, transmission line structures and poles,
and control buildings.

“Trust Agreements” means the (i) Trust Agreement, dated as of November 1, 2005,
between Seller and U.S. Bank National Association, (ii) Trust Agreement, dated
as of December 3, 2009, between Seller and U.S. Bank National Association, and
(iii) Trust Agreement, dated as of November 1, 2014, between Seller and U.S.
Bank National Association.

“Union” has the meaning set forth in Section 4.20(b), and includes the IBEW.

“Updated Financial Statements” means financial statements delivered pursuant to
Section 6.13 or Section 6.17.

“Upfront Payment” means $767,800,000.

“VEVRAA” has the meaning set forth in Section 4.20(d).





17

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 



ARTICLE II
Purchase and Sale

Section 2.01  Purchase and Sale of Assets

. Subject to the terms and conditions set forth herein, at the Closing, Seller
shall sell, assign, transfer, convey, and deliver to Buyer, and Buyer shall
purchase from Seller, free and clear of any Encumbrances (including Encumbrances
related to the Closing Debt and any other debt of Seller as provided in this
Agreement) other than Permitted Encumbrances, all of Seller’s right, title, and
interest in, to, and under all of the assets, properties, and rights of every
kind and nature, whether real, personal or mixed, tangible or intangible
(including goodwill), wherever located and whether now existing or hereafter
acquired (other than the Excluded Assets), which are used or held for use in
connection with the Business  (collectively, the “Purchased Assets”), including
the following:

(a)all Transmission Assets (including the Eklutna Transmission Assets, except as
otherwise provided in Section 6.30);

(b)all Distribution Assets;

(c)all Generation Assets other than the Eklutna Generation Assets;

(d)all Customer Services Assets;

(e)Transferred Cash;

(f)all inventory, finished goods, raw materials, work in progress, packaging,
supplies, parts, stored gas, BRU fuel inventory, and other inventories
(“Inventory”);

(g)all Contracts relating to the Business or by which the Purchased Assets may
be bound, including Intellectual Property Agreements, including those set forth
on Section 2.01(g) of the Disclosure Schedules (the “Assigned Contracts”);

(h)all Intellectual Property Assets;

(i)all furniture, fixtures, equipment, machinery, tools, vehicles, rolling
stock, office equipment, supplies, computers, telephones, and other tangible
personal property (the “Tangible Personal Property”);

(j)all Owned Real Property (including the Storage Facility) and Leased Real
Property and easements and Other Real Property Interests;

(k)the BRU Interest;

(l)all Permits, including Environmental Permits, that are held by Seller,
transferable, and required for the conduct of the Business as currently
conducted or for the ownership and use of the Purchased Assets, including those
listed on Section 4.17(b) and Section 4.18(b) of the Disclosure Schedules;



18

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(m)all rights to any Actions of any nature available to or being pursued by
Seller (including any appeals by Seller of the denial by the State of Alaska
Department of Revenue of gas production tax credits) to the extent related to
the Purchased Assets or the Assumed Liabilities, whether arising by way of
counterclaim or otherwise;

(n)all prepaid expenses, credits, advance payments, claims, security, refunds,
rights of recovery, rights of set-off, rights of recoupment, deposits, charges,
sums, and fees (including any such item relating to the payment of Taxes);

(o)all of Seller’s rights under warranties, indemnities and all similar rights
against third parties to the extent related to any Purchased Assets;

(p)all insurance benefits, including rights and proceeds, arising from or
relating to the Purchased Assets or the Assumed Liabilities;

(q)originals, or where not available, copies, of all books and records,
including books of account, ledgers and general, financial and accounting
records, machinery and equipment maintenance files, purchasing records, manuals,
equipment repair, maintenance or service records, operating, safety and
maintenance manuals, inspection reports, environmental assessments, engineering
design plans, documents, blueprints and as built plans, specifications,
drawings, procedures and other similar items of Seller, customer lists, customer
purchasing histories, price lists, distribution lists, supplier lists,
production data, quality control records and procedures, customer complaints and
inquiry files, research and development files, records, and data (including all
correspondence with any Governmental Authority), sales material and records
(including pricing history, total sales, terms and conditions of sale, sales and
pricing policies and practices), strategic plans, internal financial statements,
marketing and promotional surveys, material and research and files relating to
the Intellectual Property Assets and the Intellectual Property Agreements,
whether existing in hard copy or magnetic or electronic form (“Books and
Records”); and

(r)all goodwill and the going concern value of the Business.

Section 2.02 Excluded Assets

. Notwithstanding the foregoing, the Purchased Assets shall not include the
following assets (collectively, the “Excluded Assets”):

(a)all Contracts, including Intellectual Property Agreements, that are not
Assigned Contracts (the “Excluded Contracts”);

(b)all Benefit Plans and assets attributable thereto;

(c)the assets, properties, and rights specifically set forth on Section 2.02(c)
of the Disclosure Schedules;

(d)unrestricted cash and cash equivalents other than Transferred Cash;



19

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(e)Shared Facilities and Assets;

(f)all accounts or notes receivable held by Seller, and any security, claim,
remedy or other right related to any of the foregoing (“Accounts Receivable”);

(g)the Eklutna Generation Assets;

(h)the Designated Excluded Assets;

(i)the Plant 2A Mural; and

(j)the rights which accrue or will accrue to Seller under this Agreement and the
Ancillary Documents.

Section 2.03 Assumed Liabilities

. Buyer shall execute and deliver in favor of Seller the Assignment and
Assumption Agreement, pursuant to which Buyer shall, subject to the terms and
conditions set forth herein, assume and agree to pay, perform, and discharge
when due the following Liabilities of Seller, whether direct or indirect, known
or unknown, absolute or contingent, accrued, fixed or otherwise, or whether due
or to become due, solely to the extent such Liabilities accrue or arise from and
after the Closing (except as otherwise specifically provided in this Agreement
with respect to the Assumed Environmental Liabilities), other than Excluded
Liabilities (as defined below), in accordance with the respective terms and
subject to the respective conditions thereof (collectively, but excluding the
Excluded Liabilities, the “Assumed Liabilities”):

(a)all Liabilities in respect of the Assigned Contracts and other Purchased
Assets except to the extent that such Liabilities, but for a breach or default
by Seller, would have been paid, performed, or otherwise discharged on or prior
to the Closing Date or to the extent the same arise out of any failure to
perform, improper performance, warranty or other breach, default, or violation
by Seller on or prior to the Closing;

(b)agreements and obligations related to BRU as of the Closing;

(c)agreements and obligations related to the Eklutna Generation Assets as of the
Closing;

(d)the Assumed Environmental Liabilities;

(e)all Liabilities under any Actions of any nature available to or being pursued
by Seller (including the obligation to pursue any appeals of the denial by the
State of Alaska Department of Revenue of gas production tax credits) to the
extent related to the Purchased Assets or the Assumed Liabilities, whether
arising by way of counterclaim or otherwise, that are included in the Purchased
Assets;

(f)Accrued Leave as of the Closing Date; and

(g)all other Liabilities arising out of or relating to Buyer’s ownership or
operation of the Purchased Assets on or after the Closing Date.



20

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Section 2.04 Excluded Liabilities

. Notwithstanding the provisions of Section 2.03 or any other provision in this
Agreement to the contrary, Buyer shall not assume and shall not be responsible
to pay, perform, or discharge any Liabilities of Seller of any kind or nature
whatsoever other than the Assumed Liabilities (the “Excluded Liabilities”).
Seller shall pay and satisfy in due course all Excluded Liabilities that Seller
is obligated to pay and satisfy. Without limiting the generality of the
foregoing, the Excluded Liabilities shall include the following:

(a)all obligations related to accounts payable as of the Closing Date;

(b)any Liabilities of Seller arising or incurred in connection with the
negotiation, preparation, investigation, and performance of this Agreement, the
Ancillary Documents, and the transactions contemplated hereby and thereby,
including fees and expenses of Seller’s counsel, accountants, consultants, and
advisers;

(c)any Liability for (i) Taxes of Seller or Taxes relating to the Business, the
Purchased Assets, or the Assumed Liabilities for any Pre-Closing Tax Period, or
(ii) other Taxes of Seller of any kind or description (including any Liability
for Taxes of Seller that becomes a Liability of Buyer under any common law
doctrine of de facto merger or transferee or successor liability or otherwise by
operation of contract or Law);

(d)any Liabilities to the extent relating to or arising out of the Excluded
Assets, including Environmental Claims and Liabilities under Environmental Laws
to the extent related to the Excluded Assets;

(e)any Liabilities (whether arising before or after the Closing) in respect of
any pending or threatened Action arising out of, relating to, or otherwise in
respect of the ownership or operation of the Business or the Purchased Assets to
the extent such Action relates to such ownership or operation on or prior to the
Closing Date;

(f)any Liabilities of Seller, whether arising before or after the Closing, under
or in connection with  the issues raised, considered, decided, or appealed from
(x) RCA Order No. U-16-094(9)/U-17-008(13) and Order No.
U-16-094(10)/U-17-008(14), (y) Case No. 3AN-14-06125CI, and (z) Docket No.
U-18-102(1), but in each such case only to the extent that (i) such Liabilities
relate to ownership or operation of the Business or the Purchased Assets on or
prior to the Closing Date and (ii) any related Loss is not recoverable in rates
by Buyer;

(g)any Liability of Seller or similar claim against Seller for injury prior to
the Closing to a Person or property, including workers’ compensation claims;

(h)any Liabilities of Seller arising, whether before or after the Closing, under
or in connection with any Benefit Plan providing benefits to any present or
former employee of Seller in connection with employment with Seller other than
Accrued Leave;

(i)any Liabilities relating to any payroll or other compensation obligations
incurred and required to be paid prior to the Closing, the failure by Seller to
hire any



21

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

individual, the employment or services (or termination by Seller of the
employment or services) of any individual, including Retention Agreements,
wages, COBRA coverage, compensation, bonuses, benefits, accrued vacation,
severance, retention, termination payments, affirmative action, personal injury,
discrimination, harassment, retaliation, wrongful discharge, unfair labor
practices, or constructive termination by Seller of any individual, or any
similar or related claim or cause of action attributable to any actions or
inactions by Seller, in each case prior to the Closing Date, with respect to the
Transferred Employees, independent contractors, applicants, and any other
individuals who are determined by a court or by a Governmental Authority to have
been applicants or employees of Seller;

(j)any Liabilities related to the Business which constitute intercompany
payables or intergovernmental charges owing to Seller;

(k)any Liabilities of the Business relating to or arising from unfulfilled
commitments, quotations, purchase orders, customer orders, or work orders that
(i) do not constitute part of the Purchased Assets or (ii) are not validly and
effectively assigned to Buyer pursuant to this Agreement;

(l)any Liabilities to indemnify, reimburse, or advance amounts to any present or
former official, manager, employee, or agent of Seller for or in connection with
any event or circumstance occurring while such individual was an official,
manager, employee, or agent of Seller;

(m)any Liabilities under the Excluded Contracts or any other Contracts,
including Intellectual Property Agreements, (i) that are not validly and
effectively assigned to Buyer pursuant to this Agreement or (ii) to the extent
such Liabilities arise out of or relate to a breach by Seller of such Contracts
prior to the Closing;

(n)any Liabilities associated with debt, revenue bonds, commercial paper, loans,
or credit facilities of Seller or the Business;

(o)any Liabilities, other than Assumed Environmental Liabilities, arising out
of, in respect of, or in connection with the failure by Seller to comply with
any Law or Governmental Order;

(p)fines or penalties owing to any Governmental Authority for events to the
extent occurring or arising prior to the Closing Date;

(q)any Liability of Seller arising from the violation, breach, or default by
Seller, prior to the Closing, of any Assumed Liability or Intellectual Property
Assets included in the Purchased Assets;

(r)any Liability arising under any collective bargaining agreement of Seller,
including any and all obligations incurred under the IBEW Collective Bargaining



22

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Agreement prior to the Closing Date, including pension/retirement obligations
under the Alaska Electrical Pension Fund regarding accruals earned prior to
Closing;

(s)any Liability of Seller or ML&P for payments in lieu of taxes, including
pursuant to AMC 26.10.025;

(t) any other Liability of Seller accruing or arising and required to be
performed prior to the Closing;

(u)any Environmental Claims and Liabilities under Environmental Laws, and Losses
arising from environmental conditions at the Purchased Assets, as of the Closing
Date other than the Assumed Environmental Liabilities; and

(v)any other Liabilities not expressly assumed by Buyer pursuant to Section 2.03
and any Liabilities expressly allocated to or retained by Seller in this
Agreement.

Section 2.05  Purchase Price

. The aggregate purchase price for the Purchased Assets to be paid on the
Closing Date will be the assumption of the Assumed Liabilities plus an amount
(as adjusted in accordance with this Agreement, the “Purchase Price”) equal to
the following:

(a)the Upfront Payment,

(b)minus the Accrued Leave Liability;

(c)minus the Net Book Value of Designated Excluded Assets.

Section 2.06  Estimated Purchase Price Statement

. At least ten (10) Business Days before the Closing, Seller shall prepare and
deliver to Buyer a statement, prepared in accordance with the Accounting
Principles (the “Estimated Purchase Price Statement”), setting forth Seller’s
good faith estimates of the Estimated Accrued Leave Liability, the Estimated Net
Book Value of Designated Excluded Assets and the calculation of the Estimated
Purchase Price, as determined in accordance with Section 2.05 (the “Estimated
Purchase Price”). Such statement shall also include an estimate of the
Transferred Cash (the “Estimated Transferred Cash”).

Section 2.07  Payment of Estimated Purchase Price

. At the Closing, Buyer will deliver, or cause to be delivered, to the intended
final recipients (the names, wiring information and other relevant payment
information of which recipients as may be reasonably requested by Buyer shall
have been furnished by Seller in writing no later than three (3) Business Days
prior to the Closing (such recipients, the “Recipients”)), an amount equal to
the Estimated Purchase Price for payment, on behalf of the Business, to the
appropriate Recipient.  Seller shall cause the Recipients to include amounts and
Persons necessary to irrevocably defease or repay all Closing Debt in accordance
with Section 3.02(c). With the exception of any portion of the Transferred Cash
that Seller delivers to Buyer on the Closing Date, the Purchase Price shall be
paid net of Estimated Transferred Cash in lieu of any obligation of Seller to
deliver Transferred Cash on the Closing Date.



23

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Section 2.08  Purchase Price Adjustment

. Following the Closing, the Purchase Price will be adjusted as set forth below:

(a)Closing Statement Preparation. Within sixty (60) days after the Closing Date,
Buyer shall prepare and deliver to Seller a statement (the “Closing Statement”)
setting forth a calculation of (i) the Accrued Leave Liability, (ii) the
Transferred Cash, (iii) the Net Book Value of Designated Excluded Assets and
(iv) the Closing Prorations, and (v) a recalculation of the Purchase Price, if
any, based on each of the foregoing.  The Closing Statement will be calculated
(x) pursuant to the definitions within this Agreement, (y) in accordance with
the Accounting Principles where applicable, and (z) without giving effect to the
transactions contemplated hereby.  Seller shall cooperate with Buyer in promptly
responding to Buyer’s reasonable requests while Buyer is preparing the Closing
Statement.

(b)Examination and Review.

(i)Examination. After receipt of the Closing Statement, Seller shall have
forty-five (45) days (the “Review Period”) to review the Closing Statement.
During the Review Period, Seller and its attorneys and accountants shall have
access to the books and records of the Business, the personnel of, and work
papers prepared by, Buyer or Buyer’s Accountants to the extent that they relate
to the Closing Statement and to such historical financial information (to the
extent in Buyer’s possession) relating to the Closing Statement as Seller may
reasonably request for the purpose of reviewing the Closing Statement and to
prepare a Statement of Objections (as defined below), provided, that such access
shall be in a manner that does not interfere with the normal business operations
of Buyer or the Business.

(ii)Objection. On or prior to the last day of the Review Period, Seller may
object to the Closing Statement by delivering to Buyer a written statement
setting forth Seller’s objections in reasonable detail, indicating each disputed
item, its amount and the basis for Seller’s disagreement therewith (the
“Statement of Objections”). If Seller fails to deliver the Statement of
Objections before the expiration of the Review Period, the Closing Statement and
the calculations contained therein shall be deemed to have been accepted by and
to be final and binding on Seller and Buyer. If Seller delivers the Statement of
Objections before the expiration of the Review Period, Buyer and Seller shall
negotiate in good faith to resolve such objections within thirty (30) days after
the delivery of the Statement of Objections (the “Resolution Period”), and, if
the same are so resolved within the Resolution Period, the Closing Statement and
the calculations contained therein, in each case with such changes as may have
been previously agreed in writing by Buyer and Seller, shall be final and
binding on Seller and Buyer and shall not be subject to further review.

(iii)Resolution of Disputes. If Seller and Buyer fail to reach an agreement with
respect to any or all of the matters set forth in the Statement of



24

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Objections before expiration of the Resolution Period, then any amounts
remaining in dispute (“Disputed Amounts”) shall be submitted for resolution to
an impartial regionally recognized financial consulting firm or a firm of
independent certified public accountants other than Seller’s Accountants, the
Business’s accountants or Buyer’s Accountants mutually agreeable to Buyer and
Seller (the “Independent Accountant”) who, acting as an expert and not an
arbitrator, and without considering extrinsic evidence, shall resolve the
Disputed Amounts only to the extent they relate to accounting matters and make
any adjustments to the Closing Statement.  The Independent Accountant shall be
jointly instructed by the parties to make a determination as soon as practicable
within thirty (30) days (or such other time as the parties hereto shall agree in
writing) after engagement of the Independent Accountant, and its resolution of
the Disputed Amounts and, other than with respect to conclusions of Law and
interpretation of this Agreement and consideration of extrinsic evidence, its
adjustments to the Closing Statement shall be conclusive (other than with
respect to conclusions of Law and interpretation of this Agreement and
consideration of extrinsic evidence) absent manifest error.  The Independent
Accountant shall decide only the specific items under dispute by the parties and
the Independent Accountant’s decision for each Disputed Amount must be within
the range of values assigned to each such item in the Closing Statement and the
Statement of Objections, respectively.  The fees and expenses of the Independent
Accountant shall initially be split 50/50 between Buyer and Seller, and after
the final resolution of any dispute, shall be borne by Buyer, on the one hand,
and Seller, on the other hand, based on the percentage which the portion of the
contested amount not awarded to each party bears to the amount actually
contested by such party (and the appropriate party shall reimburse the other
party accordingly).  For example, if closing accounts receivable is the only
disputed item, and Seller claims that closing accounts receivable is $1,000, and
Buyer contests only $500 of the amount claimed by Seller, and if the Independent
Accountants ultimately resolve the dispute by awarding Seller $300 of the $500
contested, then the costs and expenses of Independent Accountants will be
allocated 60% (i.e., 300 ÷ 500) to Buyer and 40% (i.e., 200 ÷ 500) to
Seller.  Any dispute that cannot be resolved by the Independent Accountant
pursuant to the provisions hereof shall be resolved by courts of law set forth
in Section 10.11.



(c)Adjustment Payments. The Closing Prorations and the Purchase Price shall be
recalculated using such finally determined amounts in lieu of the estimates of
such amounts used in the calculation of the Purchase Price payable at Closing.

(i)With respect to Accrued Leave Liability, Net Book Value of Designated
Excluded Assets and Closing Prorations, the Purchase Price shall be increased
(in the case of an aggregate positive amount) or decreased (in the case of an
aggregate negative amount) on a dollar-for-dollar basis by the aggregate amount,
if any, determined by (A) subtracting the Estimated Accrued Leave Liability from
the Accrued Leave Liability, (B) subtracting the Estimated Net



25

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Book Value of Designated Excluded Assets from the Net Book Value of Designated
Excluded Assets and (C) adding the Closing Prorations if the aggregate amount of
the prorations is for the benefit of Seller and subtracting the amount of
Closing Prorations if the aggregate amount of the prorations is for the benefit
of Buyer, and adding together the amounts calculated in each of the foregoing
(A), (B) and (C)  to reach a final net amount owing under this Section 2.08
(such net amount, the “Adjustment Amount”).



(ii)No later than within two (2) Business Days after the determination of the
Adjustment Amount, (A) if the Adjustment Amount results in an increase to the
Purchase Price, Buyer shall pay to Seller an amount equal to the Adjustment
Amount (without interest) and (B) if the Adjustment Amount results in a decrease
to the Purchase Price, Seller shall disburse to Buyer an amount equal to the
Adjustment Amount (without interest).  In addition, if Estimated Transferred
Cash minus Transferred Cash is a negative number, Seller shall pay Buyer the
difference on such date, and if a positive number, Buyer shall pay Seller such
difference on such date.

Section 2.09  Treatment of Adjustment Payments

. Any payments made pursuant to Section 2.08 shall be made by wire transfer of
immediately available funds to such account or accounts as is directed in
writing by Buyer or Seller, as the case may be, and shall be treated as an
adjustment to the Purchase Price by the parties for Tax purposes, unless
otherwise required by Law.

Section 2.10  Allocation of Purchase Price

. Seller and Buyer agree to file their respective IRS Forms 8594 for the
Purchase Price and all Tax Returns in accordance with allocation principles to
be agreed upon by Seller and Buyer prior to the Closing.  Seller and Buyer shall
cooperate to the extent necessary following the Closing to determine a final
allocation using such agreed allocation principles and Seller and Buyer shall
use such final allocation for Form 8594.

Section 2.11  Withholding Tax

. Buyer shall be entitled to deduct and withhold from the Purchase Price all
Taxes that Buyer may be required to deduct and withhold under any provision of
Tax Law.  All such withheld amounts shall be treated as delivered to Seller
hereunder.

Section 2.12  Third Party Consents

. To the extent that Seller’s rights under any Contract or Permit constituting a
Purchased Asset, or any other Purchased Asset, may not be assigned to Buyer
without the consent of another Person which has not been obtained, this
Agreement shall not constitute an agreement to assign the same if an attempted
assignment would constitute a breach thereof or be unlawful, and except as
otherwise provided in Section 6.20 or elsewhere in this Agreement, Seller, at
its expense, shall use its commercially reasonable efforts to obtain any such
required consent(s) as promptly as possible. If any such consent shall not be
obtained or if any attempted assignment would be ineffective or would impair
Buyer’s rights under the Purchased Asset in question so that Buyer would not in
effect acquire the benefit of all such rights, Seller, to the maximum extent
reasonably permitted by Law and the Purchased Asset, shall act after the Closing
as Buyer’s agent in order to obtain for it the benefits thereunder and shall
cooperate reasonably, to the maximum extent reasonably permitted by Law and the
Purchased Asset, with Buyer in any other reasonable arrangement designed to
provide such benefits to Buyer. Notwithstanding any provision in this Section
2.12 to the contrary, Buyer shall



26

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

not be deemed to have waived its rights under Section 7.02(d) hereof unless and
until Buyer either provides written waivers thereof or elects to proceed to
consummate the transactions contemplated by this Agreement at Closing.

ARTICLE III
Closing

Section 3.01  Closing

. Subject to the terms and conditions of this Agreement, the consummation of the
transactions contemplated by this Agreement (the “Closing”) shall take place at
the headquarters of Buyer located at 5601 Electron Drive, Anchorage, AK 99518,
at 10:00 a.m., local time, within one hundred and twenty (120) days after RCA
Approval is received, provided that the Closing shall take place no sooner than
the fifth (5th) Business Day after all of the conditions to Closing set forth in
ARTICLE VII are either satisfied or waived (other than conditions which, by
their nature, are to be satisfied on the Closing Date), or at such other time,
date, or place as Seller and Buyer may mutually agree upon in writing. The date
on which the Closing is to occur is herein referred to as the “Closing Date”.

Section 3.02  Closing Deliverables

. 

(a)At the Closing, Seller shall deliver to Buyer the following:

(i)a bill of sale in the form of Exhibit K hereto (the “Bill of Sale”) and duly
executed by Seller, transferring the Tangible Personal Property included in the
Purchased Assets to Buyer;

(ii)an assignment and assumption agreement in the form of Exhibit L hereto (the
“Assignment and Assumption Agreement”) and duly executed by Seller, effecting
the assignment to and assumption by Buyer of the Purchased Assets and the
Assumed Liabilities;

(iii)with respect to ML&P Plant 2/ML&P Plant 2A, a special warranty deed in the
form of Exhibit M hereto (with an accompanying agreement to be entered into by
Buyer and Seller effective as of the Closing to set forth the terms upon which
Seller may access the Plant 2A Mural following the Closing on mutually
acceptable terms and conditions), and with respect to each other parcel of Owned
Real Property, a quitclaim deed in form of Exhibit N hereto (each, a “Deed”) and
duly executed and acknowledged by Seller;

(iv)with respect to each Lease, an Assignment and Assumption of Lease in form
and substance reasonably satisfactory to Buyer (each, an “Assignment and
Assumption of Lease”) and duly executed and acknowledged by Seller;

(v)with respect to the Other Real Property Interests (other than any easements
appurtenant to any Owned Real Property), one or more assignments in



27

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

form and substance reasonably satisfactory to Buyer (each, a “Real Property
Interest Assignment”) and duly executed and acknowledged by Seller;



(vi)the BRU Transfer Documents duly executed by Seller;

(vii)the Seller Closing Certificate;

(viii)the FIRPTA Certificate;

(ix)the certificates of the Clerk of Seller required by Section 7.02(j) and
Section 7.02(k);

(x)such other customary instruments of assignment, transfer, assumption,
conveyance, filings or documents (including transfer of vehicle titles), in form
and substance reasonably satisfactory to Buyer and Seller, as may be required to
give effect to this Agreement; and

(xi)such other agreements, consents, documents, instruments and writings as are
required to be delivered by Seller at or prior to the Closing pursuant to this
Agreement or the Ancillary Documents.

(b)At the Closing, Buyer shall deliver to Seller the following:

(i)the Purchase Price paid in the manner set forth in Section 2.07;

(ii)the Assignment and Assumption Agreement duly executed by Buyer;

(iii)with respect to each Lease, an Assignment and Assumption of Lease duly
executed by Buyer;

(iv)the BRU Transfer Documents duly executed by Buyer;

(v)the Buyer Closing Certificate;

(vi)the certificates of the Secretary or Assistant Secretary of Buyer required
by Section 7.03(g) and Section 7.03(h); and

(vii)such other agreements, documents, instruments and writings as are required
to be delivered by Buyer at or prior to the Closing pursuant to this Agreement
of the Ancillary Documents.

(c)The parties hereto anticipate that all of the conditions set forth in ARTICLE
VII other than the funding described in this Section 3.02(c) shall be satisfied
on a date that is mutually agreed by the parties hereto (the “Documentation
Closing Date”). On the Documentation Closing Date, the parties hereto shall have
delivered all documentation required by ARTICLE VII to be delivered at or prior
to the Closing, to be



28

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

held in escrow until the delivery of the Upfront Payment to Seller on a date
that is no sooner than twenty (20) days following the Documentation Closing Date
(such date, the “Financial Closing Date”). On the Financial Closing Date, a
portion of the Upfront Payment together with any other funds of Seller to the
extent necessary shall be deposited into the applicable bond fund under the
Trust Agreements and other documents related to the Closing Debt in accordance
with the provisions related to the disposition of the system and
defeasance/redemption provisions of the Trust Agreements and other documents
pursuant to which such Closing Debt was issued in an amount that shall be
sufficient  to pay and redeem the Closing Debt (“Bond Release Consideration”).
The sufficiency of such deposit of monies and the amount of the Bond Release
Consideration shall be verified by an independent certified public accountant,
acting as an expert and not an arbitrator, that is acceptable to Buyer and
Seller.  Seller shall cause irrevocable instructions to be given on or prior to
the Financial Closing Date to the trustees under and in accordance with the
Trust Agreements, and there shall be delivered to Buyer and Seller on or prior
to the Closing Date opinions of bond counsel to Seller, in a form satisfactory
to Buyer and Seller, to the effect that the pledge of the pledged revenues, and
all covenants, agreements and obligations of Seller to the holders of the
Closing Debt, and all liens, benefits or security under the Closing Debt, have
thereupon ceased, terminated and become void, discharged and satisfied upon
deposit of the Bond Release Consideration at the Financial Closing Date as
aforesaid and that the actions contemplated by this Agreement will not have an
adverse effect on the tax-exempt status of the Closing Debt. Any Bond Release
Consideration and interest earned thereon not used to repay or defease Closing
Debt shall be paid over to Seller. For the avoidance of doubt, except as set
forth in this Section 3.02(c), the Financial Closing Date shall be the Closing
Date under this Agreement.



ARTICLE IV
Representations and warranties of seller

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Seller represents and warrants to Buyer that the statements contained
in this ARTICLE IV are true and correct as of the date hereof.  Without limiting
any other provision of this Agreement, for purposes only of this ARTICLE IV, the
definition of Purchased Assets shall include the Eklutna Generation Assets and
the definition of Business shall be understood to mean the operation of the
Eklutna Generation Assets.

Section 4.01  Organization and Qualification of Seller

. Seller is a political subdivision duly organized, validly existing under the
Laws of the State of Alaska and has all requisite power and authority to own,
operate or lease the properties and assets now owned, operated or leased by it
and to carry on the Business as currently conducted.

Section 4.02  Authority of Seller

. Seller has all requisite municipal power and authority to enter into this
Agreement and the Ancillary Documents to which Seller is a party, to carry out
its obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Seller of this
Agreement and any Ancillary Document to which Seller is a party, the performance
by Seller of its obligations hereunder and thereunder and the



29

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

consummation by Seller of the transactions contemplated hereby and thereby have
been duly authorized by all requisite corporate action on the part of Seller.
This Agreement has been duly executed and delivered by Seller, and (assuming due
authorization, execution and delivery by Buyer) this Agreement constitutes a
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles, whether considered in a proceeding at law or in equity. When each
Ancillary Document to which Seller is or will be a party has been duly executed
and delivered by Seller (assuming due authorization, execution and delivery by
each other party thereto), such Ancillary Document will constitute a legal and
binding obligation of Seller enforceable against it in accordance with its
terms.

Section 4.03    No Conflicts; Consents

.

(a)The execution, delivery and performance by Seller of this Agreement and the
Ancillary Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (a) conflict
with or result in a violation or breach of, or default under, any provision of
the Charter of Seller; (b) conflict with or result in a violation or breach of
any provision of any Law or Governmental Order applicable to Seller, the
Business, or the Purchased Assets; (c) except as set forth in Section 4.03(a) of
the Disclosure Schedules, require the consent, notice or other action by any
Person under, conflict with, result in a material violation or material breach
of, constitute a material default or an event that, with or without notice or
lapse of time or both, would constitute a material default under, result in the
acceleration of or create in any party the right to accelerate, terminate,
modify or cancel any Contract or Permit to which Seller is a party or by which
Seller or the Business is bound or to which any of the Purchased Assets are
subject (including any Assigned Contract); or (d) result in the creation or
imposition of any Encumbrance other than Permitted Encumbrances on the Purchased
Assets. Except for the RCA Approval and the other Governmental Authority
approvals set forth in Section 4.03(a) of the Disclosure Schedules, no material
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Seller
in connection with the execution and delivery of this Agreement or any of the
Ancillary Documents and the consummation of the transactions contemplated hereby
and thereby.

(b)No filing is required under the HSR Act because Seller is a U.S. governmental
authority referred to in 15 U.S.C. § 18a(c)(4).

Section 4.04  Financial Statements

. Complete copies of the audited financial statements consisting of the
statements of net position of the Business as at December 31, 2017 and December
31, 2016 and the statements of revenues, expenses and changes in net position
and statements of cash flows in each of the years ending December 31, 2017 and
December 31, 2016 (the “Audited Financial Statements”) have been delivered to
Buyer. The Audited Financial Statements have been prepared in accordance with
GAAP applied on a consistent basis throughout the period involved. The Audited
Financial Statements are based on the books and records of the Business, and
fairly present the financial condition of the Business as of the respective
dates they were prepared and the results of the operations of the Business for
the periods indicated. The statement of net position of the Business as of



30

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

December 31, 2017 is referred to herein as the “Balance Sheet” and the date
thereof as the “Balance Sheet Date Seller maintains a standard system of
accounting for the Business established and administered in accordance with
GAAP. Each statement of net position of the Business included in the Updated
Financial Statements delivered to Buyer will fairly present in all material
respects, the financial position of the Business as of its date and each of the
statements of revenues, expenses and changes in net position and statements of
cash flows will fairly present in all material respects, the information set
forth therein for the Business, and in each case, will be prepared in accordance
with GAAP consistently applied during the periods involved, except, in the case
of unaudited financial statements, the absence of notes (that, if presented,
would not differ materially from those presented in the most recent audited
financial statements delivered as Updated Financial Statements).

Section 4.05  Undisclosed Liabilities

. Seller has no Liabilities with respect to the Business, except (a) those which
are adequately reflected or reserved against in the Balance Sheet (including
notes thereto) as of the Balance Sheet Date, and (b) those which have been
incurred in the ordinary course of business consistent with past practice since
the Balance Sheet Date and which are not, individually or in the aggregate,
material in amount.

Section 4.06  Absence of Certain Changes, Events and Conditions

. Between the Balance Sheet Date and the date of this Agreement, and other than
in the ordinary course of business consistent with past practice, there has not
been any:

(a)event, occurrence or development that has had, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

(b)declaration or payment of any dividends or distributions on or in respect of
any of ML&P’s equity or redemption, purchase or acquisition of  ML&P’s equity
with respect to the Business;

(c)material change in any method of accounting or accounting practice for the
Business, except as required by GAAP or as disclosed in the notes to the Audited
Financial Statements;

(d)material change in cash management practices and policies, practices and
procedures with respect to collection of Accounts Receivable, establishment of
reserves for uncollectible Accounts Receivable, accrual of Accounts Receivable,
inventory control, prepayment of expenses, payment of trade accounts payable,
accrual of other expenses, deferral of revenue and acceptance of customer
deposits;

(e)entry into any Contract that would constitute a Material Contract;

(f)incurrence, assumption or guarantee of any indebtedness for borrowed money in
connection with the Business except unsecured current obligations and
Liabilities incurred in the ordinary course of business consistent with past
practice and Prudent Utility Practices;



31

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(g)transfer, assignment, sale or other disposition of any of the Purchased
Assets shown or reflected in the Balance Sheet, except for the sale of Inventory
and surplus equipment in the ordinary course of business;

(h)cancellation of any debts or claims or amendment, termination or waiver of
any rights constituting Purchased Assets;

(i)transfer or assignment of or grant of any license or sublicense under or with
respect to any material Intellectual Property Assets or Intellectual Property
Agreements (except non-exclusive licenses or sublicenses granted in the ordinary
course of business consistent with past practice and Prudent Utility Practices);

(j)abandonment or lapse of or failure to maintain in full force and effect any
material Intellectual Property Registration, or failure to take or maintain
reasonable measures to protect the confidentiality or value of any material
Trade Secrets included in the Intellectual Property Assets;

(k)material damage, destruction or loss, or any material interruption in use, of
any Purchased Assets, whether or not covered by insurance;

(l)acceleration, termination, material modification to or cancellation of any
Assigned Contract or Permit;

(m)material capital expenditures which would constitute an Assumed Liability;

(n)imposition of any Encumbrance upon any of the Purchased Assets;

(o)(i) grant of any bonuses, whether monetary or otherwise, or increase in any
wages, salary, severance, pension or other compensation or benefits in respect
of any non-represented current or former employees, officials, managers,
independent contractors or consultants of the Business for which the aggregate
costs and expenses to the Business exceed $2,000,000, other than as provided for
in the Retention Agreements or any other written agreements or required by
applicable Law, or (ii) action to accelerate the vesting or payment of any
compensation or benefit for any current or former employee, official, manager,
consultant or independent contractor of the Business;

(p)hiring or promoting any person as or to (as the case may be) an official or
manager or hiring or promoting any employee below official or manager except to
fill a vacancy in the ordinary course of business;

(q)adoption, material modification or termination of any: (i) employment,
severance, retention or other agreement with any current or former employee,
official, manager, independent contractor or consultant of the Business, (ii)
Benefit Plan, or (iii) collective bargaining, letters of agreement, or other
agreement with a Union, in each case whether written or oral;



32

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(r)any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any current or former officials, managers or employees of the
Business;

(s)adoption of any plan of merger, consolidation, reorganization, liquidation or
dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;

(t)purchase, lease or other acquisition of the right to own, use or lease any
property or assets in connection with the Business for an amount in excess of
$1,500,000, individually (in the case of a lease, per annum) or $20,000,000 in
the aggregate (in the case of a lease, for the entire term of the lease, not
including any option term), except for purchases of Inventory or supplies in the
ordinary course of business consistent with past practice and Prudent Utility
Practices;

(u)any transfer of assets historically used by ML&P to Seller or a division or
business unit of Seller which have an aggregate net book value in excess of
$1,000,000; and

(v)any Contract to do any of the foregoing, or any action or omission that would
result in any of the foregoing.

Section 4.07  Material Contracts

.

(a)Section 4.07(a) of the Disclosure Schedules lists each of the following
Contracts (but excluding any Leases) (x) by which any of the Purchased Assets
are bound or affected or (y) to which Seller is a party and by which it is bound
in connection with the Business or the Purchased Assets (such Contracts,
together with all Contracts concerning the occupancy, management or operation of
any Real Property (including brokerage contracts) listed or otherwise disclosed
in Section 4.10(b) of the Disclosure Schedules and all Intellectual Property
Agreements set forth in Section 4.11(b) of the Disclosure Schedules, being
“Material Contracts”):

(i)all Contracts, not otherwise provided for in this Section 4.07(a), that
involve aggregate consideration in excess of $2,000,000 and that, in each case,
cannot be cancelled without penalty and without more than ninety (90) days’
prior notice;

(ii)all Contracts that require Seller to purchase or sell a stated portion of
the requirements or outputs of the Business or that contain “take or pay”
provisions and that require payments in excess of $2,000,000 for each individual
Contract;

(iii)all Contracts for the purchase, exchange, or sale of electricity, energy,
capacity, or other energy-related products or ancillary services and requiring
payments in excess of $2,000,000 for each individual Contract;



33

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(iv)all Contracts for the purchase, exchange, sale, or storage of natural gas,
fuel oil, diesel, or any other fuel and requiring payments in excess of
$2,000,000 for each individual Contract;

(v)all Contracts for the transmission of electricity that require payments in
excess of $2,000,000 for each individual Contract;

(vi)all interconnection Contracts;

(vii)all Contracts that provide for the indemnification of any Person or the
assumption of any Tax, environmental, or other Liability of any Person;

(viii)all Contracts that relate to the acquisition or disposition of any
business, a material amount of stock or assets of any other Person or any real
property (whether by merger, sale of stock, sale of assets or otherwise), other
than Contracts entered into in the ordinary course of business relating to
assets with a net book value of less than $2,000,000 individually or $5,000,000
in the aggregate;

(ix)all broker, distributor, dealer, manufacturer’s representative, franchise,
agency, sales promotion, market research, marketing consulting, and advertising
Contracts that provide for annual compensation by Seller in an amount in excess
of $2,000,000 and that are not cancelable by Seller without more than ninety
(90) days’ prior notice;

(x)all agreements and Contracts with employees, independent contractors, or
consultants (or similar arrangements) other than written or oral offers or
Contracts terminable without material penalty or without more than ninety (90)
days’ prior notice;

(xi)except for Contracts relating to trade receivables, all Contracts relating
to indebtedness (including guarantees);

(xii)all Contracts with any Governmental Authority (“Government Contracts”);

(xiii)all Contracts that limit or purport to limit the ability of Seller to
compete in any line of business or with any Person or in any geographic area or
during any period of time;

(xiv)all joint venture, partnership, or similar Contracts;

(xv)all Contracts for the sale of any of the Purchased Assets or for the grant
to any Person of any option, right of first refusal or preferential or similar
right to purchase or otherwise acquire an interest in any of the Purchased
Assets, other than Contracts entered into in the ordinary course of business
relating to



34

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

assets with a net book value of less than $2,000,000 individually or $5,000,000
in the aggregate;

(xvi)all powers of attorney with respect to the Business or any Purchased Asset;

(xvii)all collective bargaining agreements or Contracts with any Union;

(xviii)all Contracts related to the BRU Interests;

(xix)all Contracts related to Eklutna Generation Assets and Eklutna Transmission
Assets;

(xx)any construction contract, equipment purchase contract, operations and
maintenance agreement, management or administrative services contract, and
technical or contractual service agreement entered into in the past five (5)
years which has required or will require expenditures in excess of $2,000,000,
including all such agreements related to ML&P Plant 2A; and

(xxi)Contracts related to the purchase or sale of air pollution emission
allowances or credits.

(b)Each Material Contract is valid and binding on Seller in accordance with its
terms and is in full force and effect. None of Seller or, to Seller’s Knowledge,
any other party thereto is in breach of or default under (or is alleged to be in
breach of or default under), or has provided or received any notice of any
intention to terminate, any Material Contract. No event or circumstance has
occurred that, with notice or lapse of time or both, would constitute an event
of default under any Material Contract or result in a termination thereof or
would cause or permit the acceleration or other changes of any right or
obligation or the loss of any benefit thereunder. Complete and correct copies of
each Material Contract (including all modifications, amendments and supplements
thereto and waivers thereunder) have been made available to Buyer. There are no
material disputes pending or threatened under any Contract included in the
Purchased Assets.

Section 4.08  Title to Purchased Assets

. Except as provided in Section 4.08 of the Disclosure Schedules, Seller has
good and valid title to, or a valid leasehold interest in, all of the Purchased
Assets (the foregoing representation and any other representation in this
Agreement shall not be modified or negated by the execution or recording of any
quit claim deed). All such Purchased Assets (including leasehold interests) are
free and clear of Encumbrances except for the following (collectively referred
to as “Permitted Encumbrances”):

(a)those items set forth in Section 4.08 of the Disclosure Schedules;

(b)mechanics’, carriers’, workmen’s, repairmen’s or other like liens arising or
incurred in the ordinary course of business consistent with past practice or
amounts that



35

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

are not delinquent and that are not, individually or in the aggregate, material
to the Business or the Purchased Assets;

(c)easements, rights of way, servitudes, permits, licenses, covenants,
restrictions, zoning ordinances and other similar Encumbrances affecting Real
Property that individually or in the aggregate, do not prohibit or materially
interfere with the current operation of any Real Property;

(d)other than with respect to Owned Real Property, liens arising under original
purchase price conditional sales contracts and equipment leases with third
parties entered into in the ordinary course of business consistent with past
practice which are not, individually or in the aggregate, material to the
Business or the Purchased Assets;

(e)Encumbrances for Taxes or assessments that are not delinquent;

(f)Encumbrances that have been placed by any developer, landlord, or other third
party on any Leased Real Property or Other Real Property Interest that
individually or in the aggregate, do not prohibit or materially interfere with
the current operation of the Real Property;

(g)all matters that an accurate survey of the Real Property would disclose that
individually or in the aggregate, do not prohibit or materially interfere with
the current operation of the  Real Property;

(h)deed restrictions limiting the use of the Real Property to non-residential
uses;

(i)except with respect to the BRU Interest, any conveyance, transfer, or lease
of any oil, gas, or mineral rights and profits, rights, and appurtenances
relating thereto; or

(j)in the case of any buildings or other improvements owned by Seller on any
Leased Real Property, the terms and conditions of the applicable Lease.

Section 4.09  Condition and Sufficiency of Assets

. The buildings, plants, structures, furniture, fixtures, machinery, equipment,
vehicles and other items of Tangible Personal Property included in the Purchased
Assets are structurally sound, are in good operating condition and repair, and
are adequate for the uses to which they are being put. The Purchased Assets are
sufficient for the continued conduct of the Business immediately after the
Closing in substantially the same manner as conducted prior to the Closing and
constitute all of the rights, property and assets necessary to conduct the
Business as currently conducted. None of the Excluded Assets are material to the
Business.  The Purchased Assets have been operated and maintained in accordance
with Prudent Utility Practices.  Except as set forth in Section 4.09 of the
Disclosure Schedules, all of the Generation Assets, Transmission Assets and
Distribution Assets owned, in whole or in part, leased or operated by ML&P have
been operated in all material respects in the ordinary course of business
consistent with past practice, and there are no pending material claims for
defective work, equipment or materials relating to the Purchased Assets.



36

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Section 4.10  Real Property

.

(a)Section 4.10(a) of the Disclosure Schedules sets forth each parcel of real
property owned by Seller and used in or necessary for the conduct of the
Business as currently conducted (together with all buildings, fixtures,
structures and improvements situated thereon and all easements, rights-of-way
and other rights and privileges appurtenant thereto, collectively, the “Owned
Real Property”), including with respect to each property, the address location
and use. Seller has delivered to Buyer copies of the deeds and other instruments
(as recorded) by which Seller acquired such parcel of Owned Real Property, and
copies of all title insurance policies, opinions, abstracts and surveys in the
possession of Seller with respect to such parcel. With respect to each parcel of
Owned Real Property:

(i)Seller has good and valid fee simple title, free and clear of all
Encumbrances, except (A) Permitted Encumbrances and (B) those Encumbrances set
forth on Section 4.10(a)(i) of the Disclosure Schedules;

(ii)except as set forth in Section 4.10(a)(ii) of the Disclosure Schedules or in
any Permitted Encumbrance, Seller has not leased or otherwise granted to any
Person the right to use or occupy such Owned Real Property or any portion
thereof; and

(iii)to Seller’s Knowledge, there are no unrecorded outstanding options, rights
of first offer or rights of first refusal to purchase such Owned Real Property
or any portion thereof or interest therein.

(b)Section 4.10(b) of the Disclosure Schedules sets forth each parcel of real
property leased by Seller and used in or necessary for the conduct of the
Business as currently conducted (together with all rights, title and interest of
Seller in and to leasehold improvements relating thereto, including security
deposits, reserves or prepaid rents paid in connection therewith, collectively,
the “Leased Real Property”), and a true and complete list of all leases,
subleases, licenses, concessions and other agreements (whether written or oral),
including all amendments, extensions renewals, guaranties and other agreements
with respect thereto, pursuant to which Seller holds any Leased Real Property
(collectively, the “Leases”). Seller has delivered to Buyer a true and complete
copy of each Lease. With respect to each Lease:

(i)except as set forth in Section 4.10(b) of the Disclosure Schedules, such
Lease is valid, binding, enforceable, and in full force and effect, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditors’
rights and to general equity principles, whether considered in a proceeding at
law or in equity, and Seller enjoys peaceful and undisturbed possession of the
Leased Real Property, subject to Permitted Encumbrances;



37

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(ii)To Seller’s Knowledge, Seller is not in breach or default under such Lease,
and no event has occurred or circumstance exists which, with the delivery of
notice, passage of time or both, would constitute such a breach or default, and
Seller has paid all rent due and payable under such Lease;

(iii)Seller has not received nor given any currently-effective notice of any
default or event that with notice or lapse of time, or both, would constitute a
default by Seller under any of the Leases and, to the Knowledge of Seller, no
other party is in default thereof, and no party to any Lease has exercised any
termination rights with respect thereto;

(iv)Except as set forth in Section 4.10(b)(iv) of the Disclosure Schedules,
Seller has not subleased, assigned or otherwise granted to any Person the right
to use or occupy such Leased Real Property or any portion thereof; and

(v)Seller has not pledged, mortgaged or otherwise granted an Encumbrance on its
leasehold interest in any Leased Real Property.

(c)Seller holds sufficient title in all easements, licenses, franchises and
other interests in real property other than the Owned Real Property and Leased
Real Property that are used in or necessary for the conduct of the Business as
currently conducted (together with all of Seller’s equipment and fixtures
situated thereon and all other rights and privileges appurtenances thereto,
collectively, the “Other Real Property Interests”). Section 4.10(c) of the
Disclosure Schedules contains a list of all material Other Real Property
Interests.  With respect to all Other Real Property Interests:

(i)Except as provided in Section 4.10(c) of the Disclosure Schedules, the Other
Real Property Interests are valid, binding, enforceable, and in full force and
effect, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws of general applicability relating to or
affecting creditors’ rights and to general equity principles, whether considered
in a proceeding at law or in equity, and Seller enjoys peaceful and undisturbed
possession of the rights or occupancy conferred by the Other Real Property
Interests, subject to Permitted Encumbrances;

(ii)To Seller’s Knowledge, Seller is not in breach or default under any
agreement evidencing or granting the Other Real Property Interests, and no event
has occurred or circumstance exists which, with the delivery of notice, passage
of time or both, would constitute such a breach or default, and Seller has paid
all consideration due and payable with respect to the Other Real Property
Interests;

(iii)Seller has not received nor given any currently-effective notice of any
default or event that with notice or lapse of time, or both, would constitute a
default by Seller with respect to any of the Other Real Property Interests and,
to the Knowledge of Seller, no other party is in default thereof; and



38

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(iv)Seller has not subleased, sublicensed, assigned or otherwise granted to any
Person the right to use or occupy any of the Other Real Property Interests or
any portion thereof.

(d)Seller has not received any written notice of (i) violations of building
codes or zoning ordinances or other governmental or regulatory Laws affecting
the Real Property, (ii) existing, pending or threatened condemnation proceedings
affecting the Real Property, or (iii) existing, pending or threatened zoning,
building code or other moratorium proceedings, or similar matters which would
reasonably be expected to adversely affect the ability to operate the Real
Property as currently operated and in accordance with Prudent Utility Practices.
Neither the whole nor any material portion of any Real Property has been damaged
or destroyed by fire or other casualty.

(e)The Real Property is sufficient for the continued conduct of the Business
immediately after the Closing in substantially the same manner as conducted
prior to the Closing and constitutes all of the real property necessary to
conduct the Business as currently conducted.

Section 4.11  Intellectual Property

.

(a)Section 4.11(a) of the Disclosure Schedules contains a correct, current and
complete list of: (i) all Intellectual Property Registrations, specifying as to
each, as applicable: the title, mark, or design; the jurisdiction by or in which
it has been issued, registered or filed; the patent, registration or application
serial number; the issue, registration or filing date; and the current status;
(ii) all unregistered Trademarks included in the Intellectual Property Assets;
(iii) all proprietary Software included in the Intellectual Property Assets; and
(iv) all other material Intellectual Property Assets that are used or held for
use in the conduct of the Business. All required filings and fees related to the
Intellectual Property Registrations have been timely filed with and paid to the
relevant Governmental Authorities and authorized registrars, and all
Intellectual Property Registrations are otherwise in good standing. Seller has
provided Buyer with true and complete copies of file histories, documents,
certificates, office actions, correspondence and other materials related to all
Intellectual Property Registrations.

(b)Section 4.11(b) of the Disclosure Schedules contains a correct, current and
complete list of all Intellectual Property Agreements, specifying for each the
date, title and parties thereto. Seller has provided Buyer with true and
complete copies (or in the case of any oral agreements, a complete and correct
written description) of all such Intellectual Property Agreements, including all
modifications, amendments and supplements thereto and waivers thereunder. Each
Intellectual Property Agreement is valid and binding on Seller in accordance
with its terms and is in full force and effect. Neither Seller nor any other
party thereto is, or is alleged to be, in breach of or default under, or has
provided or received any notice of breach of, default under, or intention to
terminate (including by non-renewal), any Intellectual Property Agreement.



39

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(c)Except as set forth in Section 4.11(c) of the Disclosure Schedules, Seller is
the sole and exclusive legal and beneficial, and with respect to the
Intellectual Property Registrations, record, owner of all right, title, and
interest in and to the Intellectual Property Assets, and has the valid and
enforceable right to use all other Intellectual Property used or held for use in
or necessary for the conduct of the Business, in each case free and clear of
Encumbrances other than Permitted Encumbrances.

(d)Neither the execution, delivery or performance of this Agreement, nor the
consummation of the transactions contemplated hereunder, will result in the loss
or impairment of or payment of any additional amounts with respect to, nor
require the consent of any other Person in respect of, Buyer’s right to own or
use any Intellectual Property Assets or any Intellectual Property subject to any
Intellectual Property Agreement.

(e)All of the Intellectual Property Registrations are valid and enforceable, and
all Intellectual Property Registrations are subsisting and in full force and
effect. Seller has taken reasonable and necessary steps to maintain and enforce
the Intellectual Property Assets and to preserve the confidentiality of all
Trade Secrets included in the Intellectual Property Assets.

(f)The conduct of the Business, including the use of the Intellectual Property
Assets and the Intellectual Property licensed under the Intellectual Property
Agreements in connection therewith, and the products, processes, and services of
the Business have not infringed, misappropriated, or otherwise violated the
Intellectual Property or other rights of any Person. To Seller’s Knowledge, no
Person has infringed, misappropriated, or otherwise violated any Intellectual
Property Assets or the Intellectual Property licensed under the Intellectual
Property Agreements.

(g)There are no Actions (including any opposition, cancellation, revocation,
review, or other proceeding) settled, pending, or, to the Knowledge of Seller,
threatened (including in the form of offers to obtain a license): (i) alleging
any infringement, misappropriation, or other violation of the Intellectual
Property of any Person by Seller in the conduct of the Business; (ii)
challenging the validity, enforceability, registrability, patentability, or
ownership of any Intellectual Property Assets; or (iii) by Seller or any other
Person alleging any infringement, misappropriation, or violation by any Person
of any Intellectual Property Assets. Seller is not subject to any outstanding or
prospective Governmental Order (including any motion or petition therefor) that
does or would reasonably be expected to restrict or impair the use of any
Intellectual Property Assets.

(h)This Section 4.11 constitutes the sole and exclusive representation and
warranty of Seller with respect to any Intellectual Property matters.

Section 4.12  Inventory

. All Inventory, whether or not reflected in the Balance Sheet, consists of a
quality and quantity usable and salable in the ordinary course of business
consistent with past practice, except for obsolete, damaged, or defective items
that have been written off or written down to fair market value or for which
adequate reserves have been established. Section 4.12 of the Disclosure



40

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Schedules sets forth all Inventory that is obsolete, damaged, or defective that
has not or will not be repaired which has an aggregate net book value in excess
of $1,000,000.  All Inventory is owned by Seller free and clear of all
Encumbrances, and no Inventory is held on a consignment basis. The quantities of
each item of Inventory (whether raw materials, work-in-process or finished
goods) are not excessive, but are reasonable in the present circumstances of
Seller.

Section 4.13  Transferred Cash

. Exhibit J sets forth a description and the amount of all Transferred Cash as
if the Closing had occurred as of December 31, 2017.

Section 4.14  Customers and Suppliers

.

(a)Section 4.14(a) of the Disclosure Schedules sets forth with respect to the
Business (i) each customer who has paid aggregate consideration to Seller for
electricity or other electric utility services rendered in an amount greater
than or equal to $1,000,000 for each of the two most recent fiscal years
(collectively, the “Material Customers”); and (ii) the amount of consideration
paid by each Material Customer during such periods. Except as set forth in
Section 4.14(a) of the Disclosure Schedules, Seller has not received any written
notice, and has no reason to believe, that any of the Material Customers has
ceased, or intends to cease after the Closing, to use electricity or other
electric utility services of the Business or to otherwise terminate or
materially reduce its relationship with the Business.

(b)Section 4.14(b) of the Disclosure Schedules sets forth with respect to the
Business (i) each supplier to whom Seller has paid consideration for goods or
services rendered in an amount greater than or equal to $2,000,000 for each of
the two most recent fiscal years (collectively, the “Material Suppliers”); and
(ii) the amount of purchases from each Material Supplier during such periods.
Except as set forth in Section 4.14(b) of the Disclosure Schedules, Seller has
not received any written notice, and has no reason to believe, that any of the
Material Suppliers has ceased, or intends to cease, to supply goods or services
to the Business or to otherwise terminate or materially reduce its relationship
with the Business.

Section 4.15  Insurance

. Section 4.15 of the Disclosure Schedules sets forth (a) a true and complete
list of all current policies or binders of fire, liability, product liability,
umbrella liability, real and personal property, workers’ compensation,
vehicular, fiduciary liability and other casualty, property and other insurance
maintained by Seller relating to the Business, the Purchased Assets or the
Assumed Liabilities (collectively, the “Insurance Policies”); and (b) with
respect to the Business, the Purchased Assets or the Assumed Liabilities, a list
of all pending claims and the claims history for Seller since January 1, 2016.
Except as set forth on Section 4.15 of the Disclosure Schedules, there are no
claims related to the Business, the Purchased Assets or the Assumed Liabilities
pending under any such Insurance Policies as to which coverage has been
questioned, denied or disputed or in respect of which there is an outstanding
reservation of rights. Seller has not received any written notice of
cancellation of, premium increase with respect to, or alteration of coverage
under, any of such Insurance Policies. All premiums due on such Insurance
Policies have either been paid or, if not yet due, accrued. All such Insurance
Policies (a) are in full force and effect and enforceable in accordance with
their terms; (b) are provided by carriers who are financially solvent; and (c)
have not been subject



41

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

to any lapse in coverage. Seller is not in default under, or has otherwise
failed to comply with, in any material respect, any provision contained in any
such Insurance Policy. The Insurance Policies are of the type and in the amounts
customarily carried by Persons conducting a business similar to the Business and
are sufficient for compliance with all applicable Laws and Contracts to which
Seller is a party or by which it is bound. True and complete copies of the
Insurance Policies have been made available to Buyer.

Section 4.16  Legal Proceedings; Governmental Orders

. 

(a)Except as set forth in Section 4.16(a) of the Disclosure Schedules, there are
no Actions pending or, to Seller’s Knowledge, threatened against or by Seller
(a) relating to or affecting the Business, the Purchased Assets, or the Assumed
Liabilities; or (b) that challenge or seek to prevent, enjoin, or otherwise
delay the transactions contemplated by this Agreement. To Seller’s Knowledge, no
event has occurred or circumstances exist that may give rise to, or serve as a
basis for, any such Action.

(b)Except as set forth in Section 4.16(b) of the Disclosure Schedules, there are
no outstanding Governmental Orders and no unsatisfied judgments, penalties or
awards against, relating to or affecting the Business. Seller is in compliance
with the terms of each Governmental Order set forth in Section 4.16(b) of the
Disclosure Schedules. No event has occurred or circumstances exist that may
constitute or result in (with or without notice or lapse of time) a violation of
any such Governmental Order.

(c)Except as set forth in Section 4.16(c) of the Disclosure Schedules, as of the
date hereof, ML&P (i)  is not a Person whose rates or services are regulated by
a Governmental Entity, (ii) is not a party to any rate proceeding before a
Governmental Authority with respect to rates charged by ML&P,  (iii) does not
have rates in any amounts that have been or are being collected subject to
refund, pending final resolution of any rate proceeding pending before a
Governmental Authority or on appeal to a court, or (iv) is not a party to any
contract with any Governmental Authority imposing conditions on rates or
services in effect as of the date hereof or which, to the Knowledge of Seller,
are as of the date hereof scheduled to go into effect at a later time.

Section 4.17  Compliance With Laws; Permits

. 

(a)Except as set forth in Section 4.17(a) of the Disclosure Schedules, Seller
has at all times complied, and is now complying, in each case in all material
respects, with all Laws applicable to the conduct of the Business and the
ownership and use of the Purchased Assets.

(b)All Permits required for Seller to conduct the Business as currently
conducted or for the ownership and use of the Purchased Assets have been
obtained by Seller and are valid and in full force and effect. All fees and
charges with respect to such Permits as of the date hereof have been paid in
full. Section 4.17(b) of the Disclosure Schedules lists all material current
Permits issued to Seller which are related to the conduct of the Business as
currently conducted or the ownership and use of the Purchased



42

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Assets, including the names of the Permits and their respective dates of
issuance and expiration. No event has occurred that, with or without notice or
lapse of time or both, would reasonably be expected to result in the revocation,
suspension, lapse or limitation of any Permit set forth in Section 4.17(b) of
the Disclosure Schedules.



(c)All filings required to be made by ML&P since January 1, 2015, with the RCA
have been made, including all forms, statements, reports, agreements and all
documents, exhibits, amendments and supplements appertaining thereto, including
all rates, tariffs and related documents, and all such filings complied in
material respects, as of their respective dates, with all applicable
requirements of applicable statutes and the rules and regulations promulgated
thereunder.

Section 4.18  Environmental Matters

.

(a)To the Knowledge of Seller, the Purchased Assets and the operations of Seller
with respect to the Business and the Purchased Assets are currently and have,
during the period of five (5) years prior to the Closing Date, at all times been
in compliance with all Environmental Laws. Seller has not received from any
Person, with respect to the Business or the Purchased Assets, any: (i)
Environmental Notice or Environmental Claim; or (ii) written request for
information pursuant to Environmental Law, which, in each case, either remains
pending or unresolved, or is the source of ongoing obligations or requirements
as of the Closing Date.

(b)Seller has obtained and, to Seller’s Knowledge, is in compliance with all
Environmental Permits (each of which is disclosed in Section 4.18(b) of the
Disclosure Schedules) necessary for the conduct of the Business as currently
conducted or for the ownership, lease, operation, or use of the Purchased
Assets, and all such Environmental Permits are in full force and effect. With
respect to any such Environmental Permits, to Seller’s Knowledge, there is no
condition, event, or circumstance that is reasonably likely to prevent or impede
the transfer of the same to Buyer as of the Closing Date, and Seller has not
received any Environmental Notice or other communication regarding, and to
Seller’s Knowledge there is no, actual or potential material adverse change in
the status or terms and conditions of the same.

(c)Except as set forth in Section 4.18(c) of the Disclosure Schedules, Seller
has not within the last six (6) years received any written notice from any
Governmental Authority that the Business or any of the Purchased Assets or real
property currently or formerly owned, leased, or operated by Seller in
connection with the Business is not or has not been in compliance with, any
Environmental Law or any Environmental Permit;

(d)Except as set forth in Section 4.18(d) of the Disclosure Schedules, there are
no Environmental Claims pending or, to Seller’s Knowledge, threatened against
Seller with respect to the Business or any of the Purchased Assets or real
property currently or formerly owned, leased or operated by Seller in connection
with the Business.  Except as set forth in Section 4.18(d) of the Disclosure
Schedules, to Seller’s Knowledge, there are no facts or circumstances regarding
the Business or any of the



43

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Purchased Assets or real property currently or formerly owned, leased, or
operated by Seller in connection with the Business that are reasonably likely to
result in any Environmental Claim against Seller or Buyer.

(e)To Seller’s Knowledge, none of the Business or the Purchased Assets or any
real property currently or formerly owned, leased or operated by Seller in
connection with the Business is listed on, or has been proposed for listing on,
the National Priorities List (or CERCLIS) under CERCLA, or any similar state
list.

(f)Except as set forth in Section 4.18(f) of the Disclosure Schedules, to
Seller’s Knowledge, there has been no Release of Hazardous Materials in
contravention of Environmental Law, or which would reasonably be expected to
give rise to any Environmental Claim, with respect to the Business or the
Purchased Assets or any real property currently or formerly owned, leased or
operated by Seller in connection with the Business, and Seller has not received
any Environmental Notice that, nor, to Seller’s Knowledge, are any of the
Business or the Purchased Assets or real property currently or formerly owned,
leased or operated by Seller in connection with the Business (including soils,
soil gas, groundwater, surface water, buildings and other structure located
thereon) contaminated with any Hazardous Material in such a manner as would
reasonably be expected to result in an Environmental Claim against Seller or
Buyer.

(g)Section 4.18(g) of the Disclosure Schedules contains a complete and accurate
list of (x) all active or abandoned aboveground or underground storage tanks
owned or operated by Seller in connection with the Business or the Purchased
Assets, or to Seller’s Knowledge, otherwise located on the Owned Real Property
and Leased Real Property; and (y) all, to Seller’s Knowledge,
polychlorinated-biphenyl-containing equipment, located at, on, or under the
Owned Real Property and Leased Real Property.

(h)Section 4.18(h) of the Disclosure Schedules contains a complete and accurate
list of all off-site Hazardous Materials treatment, storage, or disposal
facilities or locations used by Seller and any predecessors, or otherwise used
to treat, store or dispose of waste generated by Seller and any predecessors, in
connection with the Business or the Purchased Assets as to which Seller may
retain liability, and Seller has not received any Environmental Notice with
respect to such off-site Hazardous Materials treatment, storage, or disposal
facilities or locations used by Seller.

(i)Seller has not retained or assumed, by contract or, to Seller’s Knowledge, by
operation of Law, any Liabilities of third parties under Environmental Law.

(j)Except as otherwise provided in Section 6.29(a), Seller has provided or
otherwise made available to Buyer in the manner set forth in Section 4.18(j) of
the Disclosure Schedules: (i) any and all material environmental reports,
studies, audits, records, sampling data, site assessments, risk assessments,
economic models and other similar documents with respect to the Business or the
Purchased Assets or any real property currently or formerly owned, leased or
operated by Seller in connection with the Business which are in the possession
or control of Seller related to compliance with



44

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Environmental Laws, Environmental Claims or an Environmental Notice or the
Release of Hazardous Materials, provided that, where multiple drafts of such
documents were generated, Buyer has made available and listed only the most
recent version of such document; and (ii) any and all material documents
concerning planned or anticipated capital expenditures required to reduce,
offset, limit or otherwise control pollution or emissions, manage waste or
otherwise ensure compliance with current or future Environmental Laws (including
costs of remediation, pollution control equipment and operational changes).

(k)During the period of six (6) years prior to the Closing Date, there have been
no claims by Seller against comprehensive general liability or excess insurance
carriers for any Loss resulting from, relating to or arising from Environmental
Claims with respect to the Business or any of the Purchased Assets or real
property currently or formerly owned, leased or operated by Seller in connection
with the Business.

(l)To Seller’s Knowledge, there is not any condition, event or circumstance
concerning the Release or regulation of Hazardous Materials that would
reasonably be expected to, after the Closing Date, prevent, impede or materially
increase the costs to own and operate the Business or the Purchased Assets as
currently carried out.

(m)This Section 4.18 constitutes the sole and exclusive representation and
warranty of Seller with respect to environmental matters, including all matters
arising under Environmental Laws.

Section 4.19  Employee Benefit Matters

.

(a)Section 4.19(a) of the Disclosure Schedules contains a true and complete list
of each material pension, benefit, retirement, compensation, employment,
consulting, profit-sharing, deferred compensation, incentive, bonus, performance
award, change in control, retention, severance, vacation, paid time off (PTO),
medical, vision, dental, disability, welfare, Code Section 125 cafeteria,
fringe-benefit and other similar agreement, plan, policy, program or arrangement
(and any amendments thereto), in each case whether or not reduced to writing and
whether funded or unfunded, including each “employee benefit plan” within the
meaning of Section 3(3) of ERISA, whether or not tax-qualified and whether or
not subject to ERISA, which is or has been maintained, sponsored, contributed
to, or required to be contributed to by Seller for the benefit of any current or
former employee, officer, director, retiree, independent contractor or
consultant of the Business or any spouse or dependent of such individual, or
under which Seller has or may have any Liability, or with respect to which Buyer
would reasonably be expected to have any Liability (as listed on Section 4.19(a)
of the Disclosure Schedules, each, a “Benefit Plan”).  Seller has no ERISA
Affiliates.    Section 4.19(a) of the Disclosure Schedules denotes which Benefit
Plans are governmental plans as defined in Section 3(32) of ERISA.



45

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(b)With respect to each Benefit Plan that is a retirement plan, Seller has made
available to Buyer accurate, current and complete copies of the plan document
together with all amendments.

(c)Each Benefit Plan that is intended to be qualified within the meaning of
Section 401(a) of the Code (a “Qualified Benefit Plan”) is so qualified and
received a favorable and current determination letter from the Internal Revenue
Service with respect to the most recent five year filing cycle, or with respect
to a prototype or volume submitter plan, can rely on an opinion letter from the
Internal Revenue Service to the prototype plan or volume submitter plan sponsor,
to the effect that such Qualified Benefit Plan is so qualified and that the plan
and the trust related thereto are exempt from federal income taxes under
Sections 401(a) and 501(a), respectively, of the Code, and nothing has occurred
that would reasonably be expected to adversely affect the qualified status of
any Qualified Benefit Plan.

No pension plan (other than a multiemployer plan within the meaning of Section
3(37) of ERISA (a “Multiemployer Plan”)) which is subject to minimum funding
requirements, including any multiple employer plan, (each a “Single Employer
Plan”) in which employees of the Business participate or have participated has
an “accumulated funding deficiency,” whether or not waived, or is subject to a
lien for unpaid contributions under Section 303(k) of ERISA or Section 430(k) of
the Code. No Single Employer Plan covering employees of the Business which is a
defined benefit plan has an “adjusted funding target attainment percentage,” as
defined in Section 436 of the Code, less than 80%.

(d)Seller has not (i) incurred or reasonably expects to incur, either directly
or indirectly, any material Liability under Title IV of ERISA or related
provisions of the Code or applicable local Law relating to employee benefit
plans; (ii) failed to timely pay premiums to the Pension Benefit Guaranty
Corporation; or (iii) engaged in any transaction which would give rise to
liability under Section 4069 or Section 4212(c) of ERISA.

(e)With respect to each Benefit Plan (i) that is a Multiemployer Plan, (A) all
contributions required to be paid by Seller have been timely paid to the
applicable Multiemployer Plan, (B) Seller has not incurred any withdrawal
liability under Title IV of ERISA that remains unsatisfied, and (C) no
Multiemployer Plan is in critical, endangered or seriously endangered status or
has suffered a mass withdrawal; (ii) no Action has been initiated by the Pension
Benefit Guaranty Corporation to terminate any Multiemployer Plan or to appoint a
trustee for any Multiemployer Plan; and (iii) no such plan maintained or
contributed to within the last six (6) years is a Single Employer Plan subject
to Title IV of ERISA.

(f)This Section 4.19 and Section 4.20 (to the extent related to pensions and
employee benefits) constitute the sole and exclusive representation and warranty
of Seller regarding pension and employee benefit or liabilities or obligations,
or compliance with Laws relating thereto.



46

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Section 4.20  Employment Matters

. 

(a)Section 4.20(a) of the Disclosure Schedules contains a list of all persons
who are employees, independent contractors or consultants of the Business as of
the date hereof, including any employee who is on a leave of absence, or
short-term or long-term disability of any nature, paid or unpaid, authorized or
unauthorized, and sets forth for each such individual the following: (i) name;
(ii) title or position (including whether full-time or part-time); (iii) hire
date; (iv) current annual hourly rate or salary; and (v) commission, bonus or
other incentive-based compensation paid in 2017. As of the date hereof, all
compensation, including wages, commissions, bonuses, fees and other
compensation, payable to all employees, independent contractors or consultants
of the Business for services performed on or prior to the date hereof have been
paid in full and, except as set forth in Section 4.20(a) of the Disclosure
Schedules, there are no outstanding agreements, understandings or commitments of
Seller to pay any compensation, commissions, bonuses, or fees after the Closing
Date.

(b)Except as set forth in Section 4.20(b) of the Disclosure Schedules, Seller is
not, and has not been for the past five (5) years, a party to, bound by, or
negotiating any collective bargaining agreement or other Contract with a union,
works council or labor organization (collectively, “Union”), and there is not,
and has not been for the past five (5) years, any Union representing or
purporting to represent any employee of Seller, and no Union or group of
employees is seeking or has sought to organize employees for the purpose of
collective bargaining. Except as set forth in Section 4.20(b) of the Disclosure
Schedules, there has never been, nor has there been any threat of, any strike,
slowdown, work stoppage, lockout, concerted refusal to work overtime or other
similar labor disruption or dispute affecting Seller or any employees of the
Business. Except for any Union set forth in Section 4.20(b) of the Disclosure
Schedules, Seller has no duty to bargain with any Union.  With respect to any
Union or collective bargaining agreement identified in Section 4.20(b) of the
Disclosure Schedules or otherwise, in no event shall Buyer be required to assume
an existing collective bargaining agreement other than as set forth in Section
6.05.  Seller shall not represent to any Union that Buyer intends to assume any
such agreement or maintain the terms of any such agreement other than as set
forth in Section 6.05.  Section 4.20(b) of the Disclosure Schedules sets forth
each pending union arbitration or grievance.

(c)Seller is and has been in compliance in all material respects with the terms
of the collective bargaining agreements and other Contracts listed on Section
4.20(b) of the Disclosure Schedules and all applicable Laws pertaining to
employment and employment practices to the extent they relate to employees,
volunteers, interns, consultants and independent contractors of the Business,
including all Laws relating to labor relations, equal employment opportunities,
fair employment practices, employment discrimination, harassment, retaliation,
reasonable accommodation, disability rights or benefits, immigration, wages,
hours, overtime compensation, child labor, hiring, promotion and termination of
employees, working conditions, meal and break periods, privacy, health and
safety, workers’ compensation, leaves of absence, paid sick leave and



47

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

unemployment insurance. All individuals characterized and treated by Seller as
consultants or independent contractors of the Business are properly treated as
independent contractors under all applicable Laws. All employees of the Business
classified as exempt under the Fair Labor Standards Act and state and local wage
and hour laws are properly classified in all material respects. Seller is in
material compliance with and has materially complied with all immigration laws,
including Form I-9 requirements and any applicable mandatory E-Verify
obligations. Except as set forth in Section 4.20(c) of the Disclosure Schedules,
there are no Actions against Seller pending, or to the Seller’s Knowledge,
threatened to be brought or filed, by or with any Governmental Authority or
arbitrator in connection with the employment of any current or former applicant,
employee, consultant, volunteer, intern or independent contractor of the
Business, including any charge, investigation or claim relating to unfair labor
practices, equal employment opportunities, fair employment practices, employment
discrimination, harassment, retaliation, reasonable accommodation, disability
rights or benefits, immigration, wages, hours, overtime compensation, employee
classification, child labor, hiring, promotion and termination of employees,
working conditions, meal and break periods, privacy, health and safety, workers’
compensation, leaves of absence, paid sick leave, unemployment insurance or any
other employment related matter arising under applicable Laws.



(d)With respect to each Government Contract and to the extent required by Law,
Seller is and has been in material compliance with Executive Order No. 11246 of
1965 (“E.O. 11246”), Section 503 of the Rehabilitation Act of 1973 (“Section
503”) and the Vietnam Era Veterans’ Readjustment Assistance Act of 1974
(“VEVRAA”), including all implementing regulations. Seller maintains and
materially complies with affirmative action plans in compliance with E.O. 11246,
Section 503 and VEVRAA, including all implementing regulations. To Seller’s
Knowledge, Seller is not, and has not been for the past five (5) years, the
subject of any audit, investigation or enforcement action by any Governmental
Authority in connection with any Government Contract or related compliance with
E.O. 11246, Section 503 or VEVRAA. To the extent required by Law, Seller is and
has also been in material compliance with the McNamara-O’Hara Service Contract
Act of 1965, the Davis Bacon Act of 1931 and the Contract Work Hours and Safety
Standards Act (CWHSSA).  Seller has not been debarred, suspended or otherwise
made ineligible from doing business with the United States government or any
government contractor.

(e)This Section 4.20 and Section 4.06,  Section 4.17 and Section 4.19 (in each
case, to the extent related to labor and employment matters) constitute the sole
and exclusive representation and warranty of the Company regarding labor or
employment matters.

Section 4.21  Taxes

. Except as set forth in Section 4.21 of the Disclosure Schedules:

(a)All Tax Returns with respect to the Business required to be filed by Seller
for any Pre-Closing Tax Period have been, or will be, timely filed. Such Tax
Returns are,



48

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

or will be, true, complete and correct in all material respects. All Taxes due
and owing by Seller (whether or not shown on any Tax Return) have been, or will
be, timely paid.

(b)Seller has withheld and paid each Tax required to have been withheld and paid
in connection with amounts paid or owing to any employee, independent
contractor, creditor, customer, or other party, and materially complied with all
information reporting and backup withholding provisions of applicable Law.

(c)No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of Seller.

(d)All deficiencies asserted, or assessments made, against Seller as a result of
any examinations by any taxing authority have been fully paid.

(e)Seller is not a party to any Action by any taxing authority. There are no
pending or threatened Actions by any taxing authority.

(f)There are no Encumbrances for Taxes upon any of the Purchased Assets nor, to
Seller’s Knowledge, is any taxing authority in the process of imposing any
Encumbrances for Taxes on any of the Purchased Assets (other than for current
Taxes not yet due and payable).

(g)Seller is not a “foreign person” as that term is used in Treasury Regulations
Section 1.1445-2.

(h)This Section 4.21 (and so much of Section 4.19 and Section 4.23 as relates to
Taxes) constitutes the sole and exclusive representation and warranty of Seller
regarding Tax matters.

Section 4.22  Service Territory

.  The Delivery Point for each Person purchasing electricity from Seller is
located within the Service Territory.

Section 4.23  BRU Interest

.

(a)There is neither (i) to Seller’s Knowledge, written demand; nor (ii) lawsuit,
or any compliance order, notice of probable violation or similar governmental
action, pending or, to Seller’s Knowledge, threatened before any court or
governmental agency that (x) would result in a material impairment or loss of
title to any part of the BRU Interest, (y) seeks the imposition of (or could
reasonably be expected to generate) an amount greater than or equal to $500,000
in damages with respect to the BRU Interest, or (z) would materially hinder or
impede the operation of the BRU Interest;

(b)All Tax Returns required to be filed by Seller with respect to the BRU
Interest have been timely filed and are true, correct and complete in all
material respects, and all Taxes with respect to the BRU Interest, whether or
not shown due on such Tax Returns, have been timely paid.



49

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(c)To Seller’s Knowledge, (a) Seller’s ownership and the operation of the BRU
Interest is in compliance in all material respects with all Laws, and (b) all
Permits, licenses, approvals, consents, certificates, and other authorizations
material to the operation of the BRU Interest have been obtained and maintained
in effect.

(d)Section 4.23 of the Disclosure Schedules includes all Material BRU Contracts
that are of one or more of the following types, to the extent the same would be
binding on the BRU Interest after Closing:  (i) a contract for the sale,
purchase, exchange, or other disposition of Hydrocarbons that is not cancellable
without penalty on sixty (60) days or less prior written notice; (ii) a contract
to sell, lease, farmout, exchange, or otherwise dispose of all or any part of
the BRU Interest (but excluding conventional rights of reassignment upon intent
to abandon or release a lease); (iii) a joint operating agreement, unitization
agreement, unit operating agreement, or similar agreement; (iv) an area of
mutual interest agreement; (v) a contract for the gathering, treatment, storage,
processing, or transportation (excluding transportation via common carrier
pipelines that can be terminated without penalty on ninety (90) days or fewer
notice) of Hydrocarbons; or (vi) any other contract or agreement, excluding
leases and joint operating agreements, that would reasonably be expected to
result in aggregate payments by Seller of more than $100,000 or aggregate
revenues to Seller of more than $300,000 during the current or any subsequent
calendar year (each, a “Material BRU Contract”); provided,  however, that, with
respect to subsection (vi) only, this Section 4.23(d) shall be deemed to be
qualified to Seller’s Knowledge. To Seller’s Knowledge each Material BRU
Contract is in full force and effect and neither Seller, nor, to Seller’s
Knowledge, any other Person, is in default under any such Material BRU Contract,
or, with the passage of time, the giving of notice, or both, would be in breach
or default under any such Material BRU Contract. Prior to the date hereof,
Seller has made available to Buyer complete and correct copies of each Material
BRU Contract and any amendments or modifications thereof.

(e)There are no outstanding authorizations for expenditure (“AFEs”) which are
binding on the BRU Interest and which Seller reasonably anticipates will
individually require expenditures by Seller or its successor in interest from
and after the Closing in excess of $2,000,000 other than as listed in Section
4.23(e) of the Disclosure Schedules.

(f)Seller has not received any written notice, remaining unresolved, from any
Governmental Authority that any well included in the BRU Interest is in material
noncompliance with applicable Laws. To Seller’s Knowledge, all plugged and
abandoned wells included in the BRU Interest have been plugged and abandoned in
all material respects in accordance with applicable Law.

(g)Seller has not received any notice of violation, remaining uncured, from any
Governmental Authority alleging any portion of the BRU Interest is in material
noncompliance with any Environmental Law, nor to Seller’s Knowledge is there any
basis for such notice.

(h)Except as set forth in Section 4.23(h) of the Disclosure Schedules, Seller
has not received any request by any Governmental Authority for additional or



50

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

supplemental decommissioning or plugging and abandonment security to be
furnished by Seller, including any supplemental bonding request, with respect to
the BRU Interest.

(i)Seller is not obligated by virtue of any take-or-pay payment, advance
payment, imbalance, or other similar payment to deliver a material quantity of
Hydrocarbons produced from the BRU Interest at some future time without
receiving payment therefor.  For purposes of this Section 4.23, “a material
quantity” means more than 25,000 MCF or its BTU equivalent.

(j)Seller has not created any Title Defect (as defined in the BRU Purchase and
Sale Agreement) on the BRU Interest acquired pursuant to the BRU Purchase and
Sale Agreement since such BRU Interest was acquired.

Section 4.24  Brokers

.  No broker, finder or investment banker is entitled to any brokerage, finder’s
or other fee or commission in connection with the transactions contemplated by
this Agreement or any Ancillary Document based upon arrangements made by or on
behalf of Seller.

ARTICLE V
Representations and warranties of buyer

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer represents and warrants to Seller that the statements contained
in this ARTICLE V are true and correct as of the date hereof.

Section 5.01  Organization of Buyer

. Buyer is an electric not-for-profit cooperative corporation duly organized,
validly existing and in good standing under the Laws of the State of Alaska and
has all requisite corporate power and authority to own, operate or lease its
properties and assets and to conduct its business as currently conducted.

Section 5.02  Authority of Buyer

. Buyer has all requisite corporate power and authority to enter into this
Agreement and the Ancillary Documents to which Buyer is a party, to carry out
its obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby. The execution and delivery by Buyer of this
Agreement and any Ancillary Document to which Buyer is a party, the performance
by Buyer of its obligations hereunder and thereunder and the consummation by
Buyer of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer, and (assuming due
authorization, execution and delivery by Seller) this Agreement constitutes a
legal, valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms. When each Ancillary Document to which Buyer is or
will be a party has been duly executed and delivered by Buyer (assuming due
authorization, execution and delivery by each other party thereto), such
Ancillary Document will constitute a legal and binding obligation of Buyer
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles, whether considered in a proceeding at law or in
equity.



51

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Section 5.03  No Conflicts; Consents

.

(a)The execution, delivery and performance by Buyer of this Agreement and the
Ancillary Documents to which it is a party, and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (a) conflict
with or result in a violation or breach of, or default under, any provision of
the certificate of incorporation, bylaws or other organizational documents of
Buyer; (b) assuming RCA Approval is received, conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Buyer; or (c) except as set forth in Section 5.03 of the Disclosure
Schedules, require the consent, notice or other action by any Person under any
Contract to which Buyer is a party. Except for RCA Approval, no consent,
approval, Permit, Governmental Order, declaration or filing with, or notice to,
any Governmental Authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the Ancillary Documents
and the consummation of the transactions contemplated hereby and thereby, except
for and such consents, approvals, Permits, Governmental Orders, declarations,
filings or notices which, in the aggregate, would not have a Material Adverse
Effect.

(b)In reliance on Seller’s representation and warranty in Section 4.03(b), no
filing under the HSR Act is required.

Section 5.04  Brokers

. No broker, finder or investment banker is entitled to any brokerage, finder’s
or other fee or commission in connection with the transactions contemplated by
this Agreement or any Ancillary Document based upon arrangements made by or on
behalf of Buyer.

Section 5.05  Legal Proceedings

. Except as set forth in Section 5.05 of the Disclosure Schedules, there are no
Actions pending or, to Buyer’s knowledge, threatened against or by Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.

Section 5.06  Transition Agreement

.

(a)In the event that the Transition Agreement has, prior to the Closing, been
ratified by the requisite vote of the members of the IBEW and become effective,
then as of the Closing, (i) the Transition Agreement will be valid and binding
on Buyer and the IBEW in accordance with the Transition Agreement’s terms and in
full force and effect; (ii) neither Buyer nor, to Buyer’s knowledge, any other
party to the Transition Agreement will be in breach of or default under (or be
alleged to be in breach of or default under), or will have provided or received
any notice of any intention to terminate, the Transition Agreement; (iii) no
event or circumstance will have occurred that, with notice or lapse of time or
both, would constitute an event of default under the Transition Agreement or
result in a termination thereof or would cause or permit the acceleration or
other changes of any right or obligation or the loss of any benefit thereunder;
and (iv) there will be no material disputes pending or threatened under the
Transition Agreement.  In the event that the Transition Agreement has, at any
time prior to the Closing, been ratified by the



52

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

requisite vote of the members of the IBEW and become valid and binding, Buyer
will provide to Seller a complete and correct copy of the Transition Agreement
(including all modifications, amendments, and supplements thereto and waivers
thereunder).

(b)In the event that the Transition Agreement is valid and binding and in full
force and effect as of the Closing, Buyer will be in compliance with each and
all of the requirements of the Ordinance and Proposition 10 with respect to
employees of Seller and Buyer and the IBEW Collective Bargaining Agreement.

ARTICLE VI
Covenants

Section 6.01  Conduct of Business Prior to the Closing

.

(a)From the date hereof until the Closing, except as required by Law, as
otherwise provided in this Agreement, or as consented to in writing by Buyer
(which consent shall not be unreasonably withheld, conditioned, or delayed),
Seller shall (x) use its commercially reasonable efforts to conduct the Business
in all material respects in the ordinary course of business consistent with past
practice and Prudent Utility Practices; and (y) use its commercially reasonable
efforts to maintain and preserve intact its current Business organization,
operations, and franchise and to preserve the rights, franchises, goodwill, and
relationships of its employees, customers, lenders, suppliers, regulators, and
others having relationships with the Business. Without limiting the foregoing,
from the date hereof until the Closing Date, Seller shall use its commercially
reasonable efforts to (i) preserve and maintain all Permits required for the
conduct of the Business as currently conducted or the ownership and use of the
Purchased Assets and the Eklutna Generation Assets; (ii) pay the debts, Taxes,
and other obligations of the Business when due; (iii) continue to collect
Accounts Receivable in a manner consistent with past practice, without
discounting such Accounts Receivable; (iv) maintain the properties and assets
included in the Purchased Assets and the Eklutna Generation Assets in the same
condition as they were on the date of this Agreement, subject to reasonable wear
and tear; (v) continue in full force and effect without modification all
Insurance Policies, except as required by applicable Law; (vi) defend and
protect the properties and assets included in the Purchased Assets and the
Eklutna Generation Assets from infringement or usurpation; (vii) perform in all
material respects all of its obligations under all Assigned Contracts; (viii)
maintain the Books and Records in accordance with past practice; (ix) comply in
all material respects with all Laws applicable to the conduct of the Business or
the ownership and use of the Purchased Assets and the Eklutna Generation Assets;
and (x) not take or permit any action that would reasonably be expected to cause
any of the changes, events, or conditions described in Section 4.06 to occur.
Without limiting the generality of the foregoing, from the date of this
Agreement until the Closing, and except as set forth in Section 6.01 of the
Disclosure Schedules, Seller will not do any of the following with respect to
the Business:



53

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(A)merge or consolidate the Business with any other Person, or restructure,
reorganize or completely or partially liquidate the Business;

(B)other than capital expenditures covered by clause (F) below, acquire assets
(whether by merger, tender offer, consolidation, purchase of property, or
otherwise) outside of the ordinary course of business from any other Person with
a value or purchase price in the aggregate in excess of $1,000,000 in any
transaction or series of related transactions;

(C)create or incur any material lien on any of the Purchased Assets including
any material Intellectual Property Assets or Eklutna Generation Assets, other
than Permitted Liens;

(D)make any loans, advances, or capital contributions to, guarantees of, or
investments in any Person (other than advances made in the ordinary course of
business consistent with past practice to employees of the Business for
reimbursement of routine travel or business expenses in accordance with the
terms of the applicable policy in effect on the date of this Agreement);

(E)incur any indebtedness, or issue or sell any debt securities or warrants or
other rights to acquire any debt security of the Business except for commercial
paper the proceeds of which are used to finance Purchased Assets or the Eklutna
Generation Assets or refinance commercial paper outstanding on the date hereof;

(F)make or authorize any capital expenditures or series of related capital
expenditures that are not in the ordinary course of business consistent with
past practice and Prudent Utility Practices;

(G)except in the ordinary course of business consistent with past practice and
Prudent Utility Practices; and except as required by Law (including the legal
obligation under the National Labor Relations Act or state or local law to
bargain in good faith to reach a labor contract with a labor organization that
has been certified as the bargaining agent for the designated employee group),
(1) enter into any Contract that would have been a Material Contract or Material
BRU Contract had it been entered into prior to the date of this Agreement or (2)
amend or modify in a material manner or terminate any Material Contract or
Material BRU Contract, or cancel, modify in a material manner, or waive any
material debts, rights, or claims thereunder;

(H)make any changes with respect to accounting policies or procedures, except as
required by changes in applicable GAAP;



54

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(I)(1) except with respect to matters related to the appeal of the Alaska
Department of Revenue production tax credits, waive, release, settle, or
compromise any pending Action against the Business other than settlements or
compromises of any such legal action (a) in which the amount paid by or on
behalf of the Business does not exceed $500,000 in any individual Action or
$1,000,000 in the aggregate and (b) that would not impose any material
restrictions on the Business or (2) commence, join in, or appeal any such legal
action, other than in the ordinary course of business;

(J)(1) make or change any material Tax election, (2) change Seller’s method of
accounting for Tax purposes, (3) file any material amended Tax Return, (4)
settle, concede, compromise or abandon any material Tax claim or assessment, (5)
surrender any right to a refund of material Taxes or (6) consent to any
extension or waiver of the limitation period applicable to any claim or
assessment with respect to material Taxes;

(K)fail to use commercially reasonable efforts to maintain in full force and
effect the Insurance Policies covering the Business and its properties, assets,
and businesses in a form and amount consistent with past practice and Prudent
Utility Practices;

(L)transfer, sell, lease, license, mortgage, pledge, surrender, encumber,
divest, cancel, abandon, or allow to lapse or expire or otherwise dispose of any
material assets (including any material Intellectual Property Assets), licenses,
operations, product lines, businesses or interests of the Business except (1) in
the ordinary course of business consistent with past practice and Prudent
Utility Practices, (2) for sales of obsolete assets, or (3) for transactions
involving a de minimis amount of assets in the aggregate;

(M)except as required pursuant to existing written Benefit Plans in effect prior
to the date of this Agreement or as otherwise required by applicable Law and
except as contemplated by this Agreement, (1) pay, grant or provide any
severance or termination payments or benefits to any non-union official,
manager, contractor, or employee of the Business; (2) increase the compensation,
bonus or pension, welfare, severance, or other benefits of, pay any bonus,
incentive, or retention payments to, or make any equity awards to any non-union
official, manager, contractor, or employee of the Business, except for increases
in base salary in the ordinary course of business consistent with past practice
for employees who are not officials or managers; (3) establish, adopt, amend, or
terminate any Benefit Plan; (4) take any action to accelerate the vesting or
payment, or fund or in any other way secure the payment, of compensation or
benefits under any Benefit Plan; (E) change in any material respect any



55

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

actuarial or other assumptions used to calculate funding obligations with
respect to any Benefit Plan or to change the manner in which contributions to
such plans are made or the basis on which such contributions are determined,
except as may be required by GAAP; (5) forgive any loans to officials, managers
or employees of the Business; or (6) hire or terminate without cause any
official, manager, or any employee with total cash compensation and benefits in
excess of $100,000, other than any such hire that is a replacement hire to fill
a vacant position in existence as of the date of this Agreement;

(N)take any action or omit to take any action that would reasonably be expected
to result in any of the conditions to the Closing set forth in Section 7.03 not
being satisfied;

(O)communicate with officials, managers, employees, or consultants of the
Business regarding the compensation, benefits, or other treatment they will
receive in connection with the Closing or after the Closing, other than
communications that are not inconsistent with (1) the terms of this Agreement or
(2) previous public announcements or communications;

(P)enter into, terminate, or materially modify or amend any (1) agreement or
practice relating to fuel procurement that is not in the ordinary course of
business consistent with past practice, (2) agreement or course of dealing with
or among any of the other owners of (a) Purchased Assets that are owned in part
by ML&P or (b) the Eklutna Generation Assets, (3) power sale contract that has a
term of longer than two (2) years or (4) coal, natural gas, fuel oil, diesel or
other fuel purchase contract that has a term of longer than two (2) years; or

(Q)agree, authorize, or commit to do any of the foregoing actions or enter into
any Contracts with respect to any of the foregoing actions.

Notwithstanding the foregoing, Seller will be entitled, during the period prior
to the Closing, to negotiate with its real property lessors and easement
grantors, including ARRC, with respect to ML&P’s rights and obligations as
lessee or easement holder with respect to such properties, but will promptly
advise Buyer of the nature of such negotiations.

(b)To the extent permitted by applicable Law, Seller shall cause ML&P to, on a
reasonable basis, (i) discuss with Buyer any changes in ML&P’s regulated rates
or charges, standards of service, or regulatory accounting from those in effect
on the date of this Agreement and (ii) discuss with Buyer, and use commercially
reasonable efforts to incorporate the views of Buyer, prior to making any filing
(or any amendment thereto), or effecting any agreement, commitment, arrangement
or consent, whether written or oral,



56

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

formal or informal, with respect thereto (other than to implement rate changes
in accordance with existing formula rates) that changes ML&P’s rates in a
material manner that may, individually or in the aggregate, impact ML&P’s
revenue for a period of longer than one  year. Notwithstanding the foregoing,
ML&P shall not be required to have discussions or consult with Buyer prior to
entering into arrangements with customers or other Persons in the ordinary
course of business consistent with past practice, and in no event shall ML&P be
obligated to have discussions or consult with Buyer with respect to any of the
foregoing if, in the opinion of ML&P’s outside counsel, to do so would be
inconsistent with applicable Law.

(c)Nothing contained in this Agreement is intended to give Buyer the right to
control or direct Seller’s operations of the Business prior to the Closing.
Prior to the Closing, each of Buyer and Seller will exercise, consistent with
the terms and conditions of this Agreement and applicable Law, complete control
and supervision over its respective operations.

(d)Notwithstanding anything to the contrary in this Section 6.01, ML&P may take
reasonable actions in compliance with applicable Law with respect to any
operational emergencies (including any restoration measures in response to any
hurricane, tornado, ice storm, tsunami, flood, earthquake, or other natural
disaster or weather-related event, circumstance, or development), equipment
failures, outages, or an immediate and material threat to the health or safety
of natural Persons.

Section 6.02  Access to Information

.

(a)From the date hereof until the Closing, Seller shall, for the purpose of
enabling Buyer to conduct the Post-Signing Due Diligence, (a) afford Buyer and
its Representatives reasonable access to and the reasonable right to inspect,
upon reasonable notice and during Seller’s normal business hours, all of the
Real Property, properties, assets, premises, Books and Records, Contracts and
other documents and data related to the Business, subject where applicable to
the terms of the Site Access and Indemnification Agreement dated as of June 7,
2018 between Seller and Buyer as the same may be amended or supplemented from
time to time; (b) furnish Buyer and its Representatives with such financial,
operating and other data and information related to the Business as Buyer or any
of its Representatives may reasonably request; and (c) instruct the
Representatives of Seller to cooperate with Buyer in its investigation of the
Business. Without limiting the foregoing, Seller shall, subject to receipt of
all required approvals of Governmental Authorities, permit Buyer and its
Representatives to conduct Post-Signing Due Diligence with respect to the
environmental condition of the Real Property, including the collecting and
analysis of samples of indoor or outdoor air, surface water, groundwater, or
surface or subsurface land on, at, in, under or from the Real Property. Any
investigation pursuant to this Section 6.02(a) shall be conducted in such manner
as not to interfere unreasonably with the conduct of the Business or any other
businesses of Seller. No investigation by Buyer or other information received by
Buyer shall operate as a waiver or otherwise affect any representation,
warranty, or agreement given or made by Seller in this Agreement.



57

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(b)From the date hereof until the Closing, Buyer shall, for the purpose of
enabling Seller to conduct the Additional Seller Due Diligence, (a) furnish
Seller and its Representatives with such financial, operating and other data and
information related to the assets and business of Buyer as Seller or any of its
Representatives may reasonably request for purposes of reviewing and evaluating
Buyer’s financial condition, the financial risks of the transactions
contemplated by this Agreement, and the proposed Debt Financing; and (b)
instruct the Representatives of Buyer to cooperate with Seller in its due
diligence investigation with respect to Buyer. Any investigation pursuant to
this Section 6.02(b) shall be conducted in such manner as not to interfere
unreasonably with the conduct of any businesses of Buyer. Except as provided in
Section 6.22 and Section 8.07(b), no investigation by Seller or other
information received by Seller shall operate as a waiver or otherwise affect any
representation, warranty, or agreement given or made by Buyer in this Agreement.

(c)At the earliest practicable time, Seller shall use commercially reasonable
efforts to provide Buyer with the information noted on Exhibit A and reasonable
follow-up requests with respect thereto.

(d) Prior to receipt of RCA Approval, the parties shall take initial steps to
assess necessary integration planning, including those set forth on Section
6.02(d) of the Disclosure Schedules.  Following receipt of RCA Approval, the
parties shall work together to coordinate and finalize integration planning so
as to enable Buyer to operate the Purchased Assets on the Closing Date,
including taking the actions set forth on Section 6.02(d)(ii) of the Disclosure
Schedules.  In connection with such integration planning, Seller and Buyer
shall, to the extent appropriate, develop a plan for the transition of customers
of the Business to Buyer in accordance with a plan intended to mitigate to the
extent reasonably possible any impact or cost to Seller’s customers and comply
with all RCA requirements, including coordination of timing of initial
notification of customers, inclusion of materials in Seller’s pre-Closing
invoices relating to customer cut-over process, customer data conversion
process, and sharing of meter and other technical information.

Section 6.03  No Solicitation of Other Bids

.

(a)Seller shall not authorize or permit any of its Representatives to, directly
or indirectly, (i) encourage, solicit, initiate, facilitate, or continue
inquiries regarding an Acquisition Proposal; (ii) enter into discussions or
negotiations with, or provide any information to, any Person concerning a
possible Acquisition Proposal; or (iii) enter into any agreements or other
instruments (whether or not binding) regarding an Acquisition Proposal. Seller
shall immediately cease and cause to be terminated, and shall cause all of its
Representatives to immediately cease and cause to be terminated, all existing
discussions or negotiations with any Persons conducted heretofore with respect
to, or that could lead to, an Acquisition Proposal. For purposes hereof,
“Acquisition Proposal” means any inquiry, proposal, or offer from any Person
(other than Buyer and other than MEA pursuant to any rights of MEA under Section
1 of the Agreement for Extension of 1996 Eklutna Hydroelectric Project
Transition Plan, dated October 2, 1997, among



58

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Seller, Buyer and MEA as provided for in the Eklutna Power Purchase Agreement)
relating to the direct or indirect disposition, whether by sale, merger or
otherwise, of all or any portion of the Business or the Purchased Assets.

(b)In addition to the other obligations under this Section 6.03, Seller shall
promptly (and in any event within three (3) Business Days after receipt thereof
by Seller or its Representatives) advise Buyer orally and in writing of any
Acquisition Proposal, any request for information with respect to any
Acquisition Proposal, or any inquiry with respect to or which would reasonably
be expected to result in an Acquisition Proposal, the material terms and
conditions of such request, Acquisition Proposal or inquiry, and the identity of
the Person making the same.

(c)Seller agrees that the rights and remedies for noncompliance with this
Section 6.03 shall include having such provision specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach shall cause irreparable injury to Buyer and that
money damages would not provide an adequate remedy to Buyer.

Section 6.04  Notice of Certain Events

.

(a)From the date hereof until the Closing, each party shall promptly notify the
other party in writing of:

(i)any fact, circumstance, event, or action the existence, occurrence, or taking
of which (A) has had, or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, (B) has resulted in, or would
reasonably be expected to result in, any representation or warranty made by such
party hereunder not being true and correct in any material respect or (C) has
resulted in, or would reasonably be expected to result in, the failure of any of
the conditions set forth in Section 7.02 or Section 7.03 to be satisfied;

(ii)any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement;

(iii)any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and

(iv)any Actions commenced or, to Seller’s Knowledge or Buyer’s knowledge,
threatened against, relating to, or involving or otherwise affecting the
Business, the Purchased Assets, or the Assumed Liabilities that, if pending on
the date of this Agreement, would have been required to have been disclosed
pursuant to Section 4.16 or Section 5.05 or that relate to the consummation of
the transactions contemplated by this Agreement.



59

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(b)A party’s receipt of information pursuant to this Section 6.04 shall not
operate as a waiver or otherwise affect any representation, warranty, or
agreement given or made by such party in this Agreement (including Section 8.02,
 Section 8.03,  Section 9.01(b), or Section 9.01(c)) and shall not be deemed to
amend or supplement the Disclosure Schedules.

Section 6.05  Employees and Employee Benefits

.

(a)Should the Transition Agreement fail for any reason to be valid and binding
and in full force and effect as of the Closing, Buyer will ensure that Buyer and
Seller are nonetheless in compliance with each and all of the requirements of
the Ordinance and Proposition 10 with respect to employees of Buyer or Seller,
including by offering, prior to the Closing, employment to all of Seller’s
employees and by accepting and assuming, effective as of the Closing, all rights
and obligations of Seller under the IBEW Collective Bargaining
Agreement.  Unless Buyer has obtained the written consent of the IBEW to release
Seller from any obligation to require Buyer to assume the IBEW Collective
Bargaining Agreement, Seller shall be entitled to represent to the IBEW that
Buyer will, effective as of the Closing, accept and assume or otherwise maintain
the terms of the IBEW Collective Bargaining Agreement.

(b)Prior to the Closing Date, Buyer shall provide employment welcome letters
describing the wage rate, leave accrual rate/balance (including Accrued Leave
transferred), retirement contribution, job assignment and supervisor for each
ML&P bargaining unit member covered by the IBEW Collective Bargaining Agreement,
with such terms becoming effective for those bargaining unit members that have
elected to remain employed as of 12:01 AM on the Closing Date.  If the
Transition Agreement is not in full force and effect at the time that Buyer
provides such employment welcome letters, the terms of such employment welcome
letters shall replicate the terms of the IBEW Collective Bargaining
Agreement.  If the Transition Agreement is in full force and effect at the time
that Buyer provides such employment welcome letters, the terms of such
employment welcome letters shall, except to the extent that the Transition
Agreement varies the terms of the IBEW Collective Bargaining Agreement,
replicate the terms of the IBEW Collective Bargaining Agreement. Seller shall
terminate the employment of all current non-temporary full-time employees of the
Business effective as of 12:01 AM on the Closing Date.

(c)Except with respect to Accrued Leave, Seller shall be solely responsible, and
Buyer shall have no obligations whatsoever for, any compensation or other
amounts payable to any current or former employee, official, manager,
independent contractor or consultant of the Business, including hourly pay,
commission, bonus, salary, accrued vacation, fringe, pension or profit sharing
benefits or severance pay for any period relating to the service with Seller at
any time prior to the Closing Date and Seller shall pay all such amounts to all
entitled persons not later than three (3) days following the Closing Date. Buyer
will credit all Accrued Leave to Transferred Employees promptly upon the
commencement of their employment with Buyer.



60

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(d)Seller shall remain solely responsible for the satisfaction of all claims for
medical, dental, life insurance, health, accident, or disability benefits
brought by or in respect of current or former employees, independent
contractors, or consultants of the Business or the spouses, dependents or
beneficiaries thereof, which claims relate to events occurring prior to the
Closing Date. Seller also shall remain solely responsible for all workers’
compensation claims of any current or former employees, officials, managers,
independent contractors or consultants of the Business which relate to events
occurring prior to the Closing Date. Seller shall pay, or cause to be paid, all
such amounts to the appropriate persons as required by applicable Law.

(e)For those non-temporary full-time employees not covered by the Transition
Agreement, Buyer will offer full-time employment in Comparable Positions and set
forth in a written notice to Seller delivered not later than thirty (30) days
prior to Closing.

(f)For each individual non-temporary full-time employee not covered by the
Transition Agreement, Buyer will maintain a salary (excluding overtime or
retention benefits under the Retention Agreements) and retirement contribution
combined total value that is at least equal to the amount incurred by ML&P at
the time of Closing; all other compensation and benefits will be consistent with
Buyer policies in place at the time of Closing.

(g)With respect to any employee benefit plan maintained by Buyer in which any
former ML&P employees not covered by the Transition Agreement will participate
effective as of the Closing Date, Buyer will recognize all service of such
employees with ML&P as if such service were with Buyer, for purposes of
determining vacation entitlements or eligibility and vesting in any benefit plan
in which such employees may be eligible to participate after the Closing.

(h)Buyer shall use commercially reasonable efforts to cause its third-party
insurance providers or third party administrators to (i) waive any pre-existing
conditions, actively at work requirements and waiting periods, to the extent
such pre-existing condition, actively at work requirements and waiting periods
did not apply to or had been satisfied by, Seller’s employees who become
employed by Buyer under a comparable plan covering such employees prior to the
Closing, and (ii) cause such plans to honor any expenses incurred by the
employees and their beneficiaries under similar plans of Seller during the
calendar year in which the Closing occurs for purposes of satisfying applicable
deductible, co-insurance and maximum out-of-pocket expenses.

(i)The provisions of this Section 6.05 are for the sole benefit of the parties
to this Agreement and nothing herein, expressed or implied, is intended or shall
be construed to confer upon or give to any person (including, for the avoidance
of doubt, any employee), other than the parties and their respective permitted
successors and assigns, any legal or equitable or other rights or remedies under
or by reason of any provision of this Agreement. Nothing contained herein,
express or implied: (i) shall be construed to establish, amend, or modify any
benefit plan, program, agreement or



61

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

arrangement; (ii) shall alter or limit the ability of Seller or to amend, modify
or terminate any benefit plan, program, agreement or arrangement; or (iii) is
intended to confer upon any current or former employee any right to employment
or continued employment for any period of time by reason of this Agreement, or
any right to a particular term or condition of employment.

Section 6.06  Governmental Approvals and Consents

. 

(a)Each party hereto shall, as promptly as reasonably practicable after the date
of this Agreement, (i) make, or cause to be made, all filings and submissions
(including those required by the RCA) required under any Law applicable to such
party; and (ii) use commercially reasonable efforts to obtain, or cause to be
obtained, all consents, authorizations, orders, and approvals from all
Governmental Authorities that may be or become necessary for its execution and
delivery of this Agreement and the performance of its obligations pursuant to
this Agreement and the Ancillary Documents. Each party shall cooperate fully in
all reasonable respects with the other party in promptly seeking to obtain all
such consents, authorizations, orders, and approvals. The parties hereto shall
not willfully take any action that would reasonably be expected to have the
effect of delaying, impairing, or impeding the receipt of any required consents,
authorizations, orders, and approvals.

(b)Seller and Buyer shall use commercially reasonable efforts to give all
notices to, and obtain all consents from, all third parties that are described
in Section 4.03 and Section 5.03 of the Disclosure Schedules.

(c)Without limiting the generality of the parties’ undertakings pursuant to
subsections (a) and (b) above, each of the parties hereto shall use all
commercially reasonable efforts to:

(i)respond to any inquiries by any Governmental Authority regarding antitrust or
other matters with respect to the transactions contemplated by this Agreement or
any Ancillary Document;

(ii)avoid the imposition of any order or the taking of any action that would
reasonably be expected to restrain, alter, or enjoin the transactions
contemplated by this Agreement or any Ancillary Document; and

(iii)in the event any Governmental Order adversely affecting the ability of the
parties to consummate the transactions contemplated by this Agreement or any
Ancillary Document has been issued, to have such Governmental Order vacated or
lifted.

(d)All analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of either party
before any Governmental Authority or the staff or regulators of any Governmental
Authority, in connection with the transactions contemplated hereunder (but, for
the



62

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

avoidance of doubt, not including any interactions between Seller or Buyer with
Governmental Authorities in the ordinary course of business, any disclosure
which is not permitted by Law, or any disclosure containing competitively or
commercially sensitive information) shall be disclosed to the other party
hereunder in advance of any filing, submission, or attendance, it being the
intent that the parties will consult and cooperate reasonably with each other,
and consider in good faith the views of each other, in connection with any such
analyses, appearances, meetings, discussions, presentations, memoranda, briefs,
filings, arguments, and proposals. Each party shall give notice to the other
party reasonably in advance of any meeting, discussion, appearance, or contact
with any Governmental Authority or the staff or regulators of any Governmental
Authority, with such notice being sufficient to provide the other party with the
opportunity to attend and participate in such meeting, discussion, appearance,
or contact.

(e)Notwithstanding the foregoing, nothing in this Section 6.06 shall require, or
be construed to require, (i) Buyer to agree to (A) sell, hold, divest,
discontinue, or limit, before or after the Closing Date, any assets, businesses,
or interests of Buyer or (B) any conditions relating to, or changes or
restrictions in, the operations of any such assets, businesses, or interests
which, in either case, would reasonably be expected to result in a Material
Adverse Effect or materially and adversely impact the economic or business
benefits to Buyer of the transactions contemplated by this Agreement and the
Ancillary Documents; or (ii) either party to agree to any material modification
or waiver of the terms and conditions of this Agreement.

(f)In addition to and without limiting the foregoing, Buyer and Seller will use
commercially reasonable efforts to cooperate (including, in the case of Buyer,
with respect to describing Buyer’s financing information) and advocate to obtain
an order from the RCA approving, as part of the transactions to be consummated
hereby, the amendment of the certificate of public convenience and necessity of
each of Buyer and Seller to reflect the transactions to be consummated hereby,
which order includes approval of (A) recovery by Buyer in future rates of: (i)
the Upfront Payment, all of any acquisition adjustment contained therein and the
financing costs related to the Upfront Payment; (ii) payments under the PILT
Agreement; (iii) payments made under the Eklutna Power Purchase Agreement, (iv)
the pass-through of BRU costs of production as contemplated in the BRU Fuel
Agreement (other than as contemplated in Section 2.01(ii) of the BRU Fuel
Agreement) (payments under the PILT Agreement, the Eklutna Power Purchase
Agreement and the cost of production pass-through referenced in the BRU Fuel
Agreement (other than in Section 2.01(ii) of the BRU Fuel Agreement) to be
recovered as Buyer operating expenses (with no margin added to the payment
amount)), and (v) the integration costs after Closing, and (B) the Eklutna Power
Purchase Agreement itself; and which order from the RCA shall not contain any
condition or conditions materially adverse to either Buyer or Seller, as
determined by each of Buyer or Seller with respect to itself in good faith and
in the exercise of its commercially reasonable business judgment (“RCA
Approval”).  In addition, Buyer and Seller will use commercially reasonable
efforts to cooperate and advocate to obtain an order from the RCA approving, as
part of the transactions to be consummated hereby, (X) recovery by Buyer in
future rates of the



63

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

costs associated with consummating the transactions and (Y) Buyer’s use of BRU
gas as contemplated in Section 2.01(ii) of the BRU Fuel Agreement, and crediting
of the proceeds of such use to ML&P’s Deferred Regulatory Liability from Gas
Sales account for the benefit of retail customers of Buyer within the ML&P
legacy service area. Buyer and Seller shall jointly submit a petition for RCA
Approval within seventy-five (75) days after the date hereof.

(g)In addition to providing the cooperation provided for in Section 6.06(f),
Buyer will, not later than the initial submission to obtain RCA Approval, and
periodically thereafter, share with Seller and ML&P such financing information
as is reasonably requested by Seller of the financing for Buyer’s acquisition of
the Purchased Assets, it being understood that Seller and its Representatives
will look to Buyer’s publically available SEC reports and ratings to primarily
assess ’Buyer’s financial condition and ability to finance the
acquisition.  Notwithstanding the foregoing, Buyer shall not be required to
provide to Seller any fee letters or engagement letters relating to the Debt
Financing.

Section 6.07  Books and Records

.

(a)In order to facilitate the resolution of any claims made against or incurred
by Seller prior to the Closing, or for any other reasonable purpose, for a
period of four (4) years after the Closing, Buyer shall:

(i)retain the Books and Records (including personnel files) relating to periods
prior to the Closing in a manner reasonably consistent with the prior practices
of Seller; and

(ii)upon reasonable notice, afford Seller’s Representatives reasonable access
(including the right to make, at Seller’s expense, photocopies), during normal
business hours, to such Books and Records.

(b)In order to facilitate the resolution of any claims made by or against or
incurred by Buyer after the Closing, or for any other reasonable purpose, for a
period of four (4) years following the Closing, Seller shall:

(i)retain the books and records (including personnel files) of Seller which
relate to the Business and its operations for periods prior to the Closing; and

(ii)upon reasonable notice, afford the Buyer’s Representatives reasonable access
(including the right to make, at Buyer’s expense, photocopies), during normal
business hours, to such books and records.

(c)Neither Buyer nor Seller shall be obligated to provide the other party with
access to any books or records (including personnel files) pursuant to this
Section 6.07 where such access would violate any Law.



64

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Section 6.08  Closing Conditions

. From the date hereof until the Closing, each party hereto shall use
commercially reasonable efforts to take such actions as are reasonably necessary
to expeditiously satisfy the closing conditions set forth in ARTICLE VII hereof.

Section 6.09  Public Announcements

. 

(a)Neither party may issue any formal written press release or engage in any
organized press conference regarding this Agreement unless such press release is
issued jointly by the parties or such press conference is conducted jointly by
the parties or, before (i) release by a party of any such press release, such
party furnishes the other party with a copy of such press release and obtains
the approval of the other party for issuance of such press release, or (ii)
engaging in any such organized press conference, such party obtains the approval
of the other party for such press conference.  Such approval shall not, in
either such case, be unreasonably withheld, conditioned, or
delayed.  Notwithstanding the foregoing, neither party will be prohibited from
issuing any such press release or engaging in such press conference, without
obtaining approval from the other party, if issuing such press release or
engaging in such press conference is required in order to comply with applicable
Law or legal proceedings.  The restrictions imposed by this Section 6.09(a) on
issuing press releases or engaging in press conferences shall (x) in the case of
Seller, apply only to the Mayor’s office and the leadership of ML&P and shall
not in any event apply to the Assembly of Seller, any member of the Assembly of
Seller, or any other individual who has been elected to office in Seller and (y)
not apply to either party in the event that the other party is in breach of any
of its obligations under this Agreement.  Seller shall use its reasonable
efforts to persuade any Person not subject to the provisions of this Section
6.09(a) pursuant to the previous sentence to comply with the obligations in this
Agreement and in any event shall not encourage or assist any such Person to take
actions contrary to the intent of this Section 6.09(a).

(b)Neither Seller nor Buyer shall at any time make, with respect to the
transactions to be consummated by this Agreement, publish, or communicate to any
Person in any public forum any defamatory or maliciously false remarks,
comments, or statements concerning the other party or any of its employees,
officers, officials, or directors (“Restricted Comments”).  The restrictions
imposed by this Section 6.09(b) on Restricted Comments shall, in the case of
Seller, apply only to the Mayor’s office and the leadership of ML&P and shall
not in any event apply to the Assembly of Seller, any member of the Assembly of
Seller, or any other individual who has been elected to office in Seller. Seller
shall use its reasonable efforts to persuade any Person not subject to the
provisions of this Section 6.09(b) pursuant to the previous sentence to comply
with the obligations in this Agreement and in any event shall not encourage or
assist any such Person to take actions contrary to the intent of this Section
6.09(b).

Section 6.10  Bulk Sales Laws

. The parties hereby waive compliance with the provisions of any bulk sales,
bulk transfer, or similar Laws of any jurisdiction that may otherwise be
applicable with respect to the sale of any or all of the Purchased Assets to
Buyer; it being understood that any Liabilities arising out of the failure of
Seller to comply with the requirements and provisions of any



65

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

bulk sales, bulk transfer, or similar Laws of any jurisdiction that would not
otherwise constitute Assumed Liabilities shall be treated as Excluded
Liabilities.

Section 6.11  Receivables

. From and after the Closing, if Buyer receives or collects any funds relating
to any Accounts Receivable, Buyer shall promptly remit such funds to Seller.

Section 6.12  Transfer Taxes

. All transfer, documentary, sales, use, stamp, registration, value added and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the Ancillary Documents (including any real
property transfer Tax and any other similar Tax) shall be borne and paid in
equal shares (50% each) by Seller and Buyer without regard to which party files
and pay such Taxes and fees or is required by any Governmental Authority to file
and pay such Taxes and fees; provided that Buyer shall pay all such Taxes and
fees if such Tax or fee is assessed solely because of Buyer’s status as a
non-Governmental Authority.

Section 6.13  Financing Assistance

.

(a)Buyer shall use its commercially reasonable efforts to take, or cause to be
taken, all actions and do, or cause to be done, all things necessary, advisable,
or proper to obtain the Debt Financing on or prior to the Closing Date.  Buyer
shall give Seller prompt written notice if and when Buyer becomes aware that any
portion of the Debt Financing may not be available for the purposes of
consummating the transactions contemplated by this Agreement.  Buyer shall keep
Seller informed on a reasonably current basis with reasonably detailed
information about the status of Buyer’s efforts to obtain the Debt
Financing.  Buyer shall not take any action that would reasonably be expected to
materially delay or prevent the consummation of the transactions contemplated
hereby, including the Debt Financing.

(b)Seller shall use its commercially reasonable efforts to cause its officials,
employees, attorneys, accountants, and other Representatives to provide all
customary cooperation that is reasonably requested by Buyer and reasonably
necessary to arrange for and obtain the Debt Financing, to the extent that the
participation by members of management of Seller is reasonably necessary in
connection therewith.  Seller shall provide such commercially reasonable
assistance as is customarily provided for in financings of the type contemplated
by the Debt Financing, including using commercially reasonable efforts, at
Buyer’s cost and expense, in (i) (A) designating one or more members of senior
management of Seller to participate in, at reasonable times and upon reasonable
notice, a reasonable number of investor presentations and rating agency
materials and presentations and (B) assisting with the preparation of customary
offering documents and materials of Buyer, including private placement or
offering memoranda, bank information memoranda, bank syndication material and
packages, and similar documents and materials, in connection with the Debt
Financing (all such documents and materials, collectively, the “Offering
Documents”), (ii) furnishing to Buyer all ML&P Information (including execution
of customary authorization and management representation letters) as may be
reasonably requested by Buyer to assist in the preparation of the Offering
Documents, (iii) providing information that is reasonably available or readily
obtainable regarding Seller to assist Buyer in preparing Buyer’s pro



66

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

forma financial statements to the extent specified by SEC Regulation S-X, and
designating, upon request, whether any such information is suitable to be made
available to lenders and other investors who do not wish to receive material
non-public information, (iv) designating one or more members of senior
management of Seller to participate, at reasonable times and upon reasonable
notice, in due diligence sessions, drafting sessions, management presentations,
rating agency presentations (subject to customary confidentiality provisions),
lender meetings (including one-on-one meetings), and one or more road shows, (v)
requesting ML&P’s independent auditors to cooperate reasonably with Buyer’s
independent auditors, participate in customary accounting due diligence
sessions, and provide customary accountant’s comfort letters and consents that
are used in any offering document for the Debt Financing, and (vi) assisting in
the preparation of, and executing and delivering at the Closing, definitive
documents related to the Debt Financing and other customary certificates and
documents as may be reasonably requested by Buyer.

(c)Notwithstanding anything to the contrary contained in this Section 6.13,
nothing in this Section 6.13 shall require any such cooperation to the extent
that it would (i) require Seller to pay any commitment or other fees, reimburse
any expenses or otherwise incur any liabilities or give any indemnities, (ii)
unreasonably interfere with the Business, (iii) require Seller to enter into or
approve any agreement or other documentation or agree to any change or
modification of any existing agreement or other documentation, (iv) require
Seller to prepare pro forma financial statements or pro forma adjustments
reflecting the Debt Financing or the transactions contemplated by this Agreement
(provided that Seller shall otherwise cooperate with the preparation of such pro
forma financial statements and pro forma adjustments prepared by Buyer), (v)
require Seller to approve or authorize the Debt Financing, or (vi) require
Seller to cause the delivery of (A) legal opinions or reliance letters or any
certificate as to solvency or any other certificate necessary for the Debt
Financing, other than accountants’ customary comfort letters as contemplated by
clause (v) of Section 6.13(b), (B) any audited financial information or any
financial information prepared in accordance with Regulation S-K or Regulation
S-X under the Securities Act of 1933, or any financial information, in each
case, in a form not customarily prepared by Seller with respect to any period
(provided, that for the avoidance of doubt, the foregoing clause (B) shall not
be relied upon to prevent Seller from delivering its year-end audited financial
statements or quarterly unaudited financial statements to the extent otherwise
required by this Agreement or assisting Buyer reasonably in preparing necessary
information) or (C) any financial information with respect to a month or fiscal
period that has not yet ended or that has ended less than 90 days, or less than
210 days in the case of an annual period, prior to the date of such request.

(d)Buyer shall (i) promptly reimburse Seller for all reasonable out-of-pocket
costs or expenses (including reasonable and documented costs and expenses of
counsel and accountants) incurred by Seller or any of its Representatives in
connection with any cooperation provided for in this Section 6.13, and (ii)
indemnify and hold harmless Seller and each and all of its Representatives from
and against any Losses incurred as a result



67

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

of, or in connection with, any cooperation provided for in this Section 6.13 or
the Debt Financing and any information used in connection therewith, unless
Seller acted in bad faith or with gross negligence and other than in the case of
fraud.



Section 6.14  Shared Intellectual Property and Jointly Used Assets

.

(a)If Buyer determines that it requires the use of any Intellectual Property
that is deemed important by Seller to its other business units, Seller will,
subject to obtaining any required licensor consent, license use of the property
to Buyer upon terms satisfactory to the parties; provided that Buyer shall be
responsible for obtaining any required licensor consent.

(b)With respect to assets used jointly by ML&P and Seller (e.g., communication
equipment or facilities and joint easements and the network control system for
LED street lights referred to in clause (v) of the definition of Shared
Facilities and Assets), Seller will, subject to obtaining any required third
party consents, use commercially reasonable efforts to cause arrangements to be
entered into that provide Buyer with the right to use such assets upon terms
satisfactory to the parties.  Seller and Buyer shall use commercially reasonable
efforts to cooperate to develop a protocol for mutual use of the network control
system for LED street lights.

Section 6.15  Capital Credit Allocations and Retirements

. As a cooperative member, Seller will receive annual capital credit allocations
in accordance with Buyer’s bylaws.  Buyer will exercise its commercially
reasonable efforts to pursue alternative capital credit retirement methods, to
include hybrid last in, first out (LIFO), first in, first out (FIFO) methods to
recognize new members.

Section 6.16  Utility Rates;  Balancing Accounts

.

(a)Buyer will take such actions, including the use of Cost of Power and Non-Cost
of Power ratemaking allocation methods that are consistent with those used by
Seller prior to the Closing, as are reasonably necessary and appropriate to
ensure that the Non-Cost of Power Adjustment rates for any Persons that are
ratepayers of ML&P or Seller as of the Closing Date will not increase as a
result of the transactions contemplated by this Agreement.

(b)Prior to the Closing, Seller and Buyer shall use commercially reasonable
efforts to work together to develop balancing accounts or other procedures for
customer bills for the month of the Closing so that customers will not be double
billed for any charges (including customer fees or demand charges).

Section 6.17  Financial Information

.

(a)Seller shall use commercially reasonable efforts to deliver to Buyer audited
financial statements not later than July 1 following the end of each fiscal year
during the Interim Period and unaudited quarterly financial statements
(including financial statements for the comparative period for the prior year)
not later than sixty (60)



68

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

days following the end of each fiscal quarter during the Interim Period that
meet the requirements of GAAP. Seller shall provide Buyer with monthly financial
statements when available.  Seller shall provide Buyer with financial statements
for the quarter ended March 31, 2018 by not later than January 31, 2019,
financial statements for the quarter ended June 30, 2018 by not later than March
31, 2019, and financial statements for the quarter ended September 30, 2018 by
not later than May 31, 2019.  All such financial statements shall be materially
consistent with the Audited Financial Statements.

(b)Seller shall, and shall use commercially reasonable efforts to cause its
independent auditors to, assist Buyer in preparing all necessary financial
statements and financial information with respect to ML&P that meet the
requirements of Item 9.01 of Form 8-K promulgated by the SEC that permits Buyer
to timely file a Form 8-K pursuant to Item 2.01 of Form 8-K following the
Closing.  Such efforts shall include delivering the financial statements
referred to in Section 6.17(a) sufficiently in advance of Closing so that Buyer
can timely file the referenced Form 8-K with the SEC. Seller shall execute all
release letters and other documents that are reasonably necessary to permit its
independent auditors to assist Buyer and issue audit opinions on ML&P financial
statements and consent to the filing of ML&P financial statements with the SEC
and be incorporated by reference into any Buyer filing.  Any re-audit of ML&P
financial statements in accordance with accounting principles issued by the
Financial Accounting Standards Board shall be at the cost and expense of Buyer.

(c)Buyer shall use commercially reasonable efforts to cause its independent
auditors to deliver any consent required by Buyer that is required by Law or the
rules and regulations of the SEC.

Section 6.18  Casualty During the Interim Period

.

(a)If a Casualty occurs during the Interim Period, Seller shall give notice to
Buyer of such occurrence within sixty (60) days after such occurrence has ended,
and shall include in such notice a detailed estimate of the Cure Amount and an
estimate of the insurance proceeds that can reasonably be expected to be
recovered with respect to such Casualty (described in clause (i) of the
definition of Available Proceeds) (the “Casualty Notice”).  Seller shall
cooperate reasonably with Buyer in providing information to and responding to
any questions that Buyer has regarding the Casualty and the Cure Amount,
including providing Buyer and its Representatives (i) access, in accordance with
the provisions of Section 6.02(a), to the property subject to the Casualty and
(ii) all correspondence and reports regarding the amount of the casualty loss
and available insurance.

(b)If a Casualty occurs during the Interim Period:

(i)If Seller estimates in the Casualty Notice that the Cure Amount will not
exceed the sum of the Maximum Uncovered Loss Amount plus the insurance proceeds
with respect to such Casualty (described in clause (i) of the definition of
Available Proceeds) that have been collected or are collectible by



69

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Seller, then Seller shall have the right to elect, by giving notice to Buyer
within thirty (30) days after Seller has given the Casualty Notice to Buyer, to
either:

(1)extend the Closing Date to permit Seller to: (A) repair or replace the
Purchased Assets and the Eklutna Generation Assets that were damaged or
destroyed as a result of the Casualty; and (B) attempt to obtain the proceeds
with respect to such Casualty described in clause (ii) of the definition of
Available Proceeds; or

(2)proceed to the Closing under this Agreement, provided that all other
conditions to the Closing have been satisfied or waived in accordance with the
terms of this Agreement.

(ii)If Seller estimates in the Casualty Notice that that the Cure Amount will
exceed the sum of the Maximum Uncovered Loss Amount plus the insurance proceeds
with respect to such Casualty (described in clause (i) of the definition of
Available Proceeds) that have been collected or are collectible by Seller, then
Buyer will have the right to elect, by giving notice to Seller within thirty
(30) days after Seller has given Buyer the Casualty Notice, to either:

(1)terminate this Agreement, in which case this Agreement will be deemed to have
terminated five (5) days after such notice of termination is given; or

(2)extend the Closing Date to permit Seller to: (A) repair or replace the
Purchased Assets and the Eklutna Generation Assets that were damaged or
destroyed as a result of the Casualty; and (B) exercise good faith reasonable
efforts during the period prior to the Closing Date to collect Available
Proceeds with respect to such Casualty, in accordance with Seller’s Past
Practice during similar Casualty events.

(iii)If Seller makes an election under Section 6.18(b)(i)(1): (A) Seller shall
have the right, in its reasonable discretion, to determine the period of such
extension of the Closing Date (such period not to exceed one year); (B) Seller
shall repair or replace the Purchased Assets that were damaged or destroyed as a
result of the Casualty so that ML&P and the Business will operate in accordance
with Seller’s Past Practice; and (C) Seller shall exercise commercially
reasonable efforts during the period prior to the Closing Date to collect
Available Proceeds, in accordance with Seller’s Past Practice during similar
Casualty events.

(iv)If Seller makes an election under Section 6.18(b)(i)(2): (A) Seller shall
repair or replace the Purchased Assets and the Eklutna Generation Assets that
were damaged or destroyed as a result of the Casualty so that ML&P and the
Business will operate in accordance with Seller’s Past Practice; (B) the Closing
shall occur on the Closing Date, provided that all of the other conditions to
the Closing have been satisfied or waived in accordance with the terms of this



70

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Agreement; and (C) Seller shall exercise commercially reasonable efforts during
the period prior to the Closing Date to collect Available Proceeds, in
accordance with Seller’s Past Practice during similar Casualty events.

(v)If Buyer makes an election under Section 6.18(b)(ii)(2): (A) Seller shall
have the right, in its reasonable discretion, to determine the period of such
extension of the Closing Date (such period not to exceed one year); (B) Seller
shall repair or replace the Purchased Assets and the Eklutna Generation Assets
that were damaged or destroyed as a result of the Casualty so that ML&P and the
Business will operate in accordance with Seller’s Past Practice; (C) Seller
shall exercise commercially reasonable efforts during the period prior to the
Closing Date to collect Available Proceeds, in accordance with Seller’s Past
Practice during similar Casualty events; (D) Buyer shall at the Closing pay,
reimburse Seller for, and hold Seller harmless from and against the reasonable
costs of any such repairs or replacements made by Seller in accordance with
Prudent Utility Practices that exceed the sum of (1) the Available Proceeds that
have been collected by Seller and (2) the Maximum Uncovered Loss Amount, and (E)
Seller shall pay to Buyer any shortfall in Available Proceeds set forth in the
Casualty Notice.

(c)Closing Before Completion of Repairs.

(i)If the Closing occurs under the terms of Section 6.18(b)(i) before all of the
repairs or replacements have been made to the damaged or destroyed Purchased
Assets or the Eklutna Generation Assets, then (i) at the Closing, Seller will
stop conducting such repairs and replacements and will assign to Buyer all
Contracts with respect to such repairs or replacements that have not been
completed, or as to which payment in full has not been made by Seller, and Buyer
shall assume all of such Contracts as Assumed Liabilities (subject to Buyer’s
prior approval of such Contracts, which approval shall not be unreasonably
withheld, conditioned, or delayed); (ii) at the Closing, to the extent permitted
by applicable Law, Seller shall pay to Buyer any Available Proceeds that have
been collected by Seller and that have not been expended by Seller in connection
with such repairs and replacements; (iii) after the Closing, to the extent
permitted by applicable Law, Seller shall be entitled to pursue and retain any
Available Proceeds for any repairs or replacements expenses incurred by Seller
or Buyer in connection with such Casualty; (iv) Buyer shall complete any
remaining repairs; and (v) Seller shall reimburse Buyer for all reasonable costs
associated with such repairs in accordance with Prudent Utility Practices to the
extent such costs exceed any Available Proceeds paid to Buyer under clause (ii)
above.

(ii)If the Closing occurs under the terms of Section 6.18(b)(ii)(2) before all
of the repairs or replacements have been made to the damaged or destroyed
Purchased Assets or the Eklutna Generation Assets, then (i) at the Closing,
Seller will stop conducting such repairs and replacements and will assign to
Buyer all Contracts with respect to such repairs or replacements that have not



71

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

been completed, or as to which payment in full has not been made by Seller, and
Buyer shall assume all of such Contracts as Assumed Liabilities (subject to
Buyer’s prior approval of such Contracts, which approval shall not be
unreasonably withheld, conditioned, or delayed); (ii) at the Closing, to the
extent permitted by applicable Law, Seller shall pay to Buyer any Available
Proceeds that have been collected by Seller and that have not been expended by
Seller in connection with such repairs and replacements; (iii) after the
Closing, to the extent permitted by applicable Law, Buyer shall be entitled to
retain, and Seller and Buyer shall jointly pursue for Buyer’s benefit, any
Available Proceeds for any repairs or replacements expenses incurred by Buyer in
connection with such Casualty; and (iv) Buyer shall be solely responsible for
the completion of any remaining repairs or replacements and any and all costs
associated with such repairs and replacements.

(d)Right to Inspect. Buyer and Buyer’s Representatives shall, upon reasonable
notice and at reasonable times, be entitled, in accordance with the provisions
of Section 6.02(a), to inspect and observe any repairs and replacements
performed or provided by Seller under this Section 6.18.

(e)Dispute as to Estimate of Cure Amount. If Buyer disputes the estimated Cure
Amount set forth in any Casualty Notice, Buyer shall provide Seller with notice
of such dispute within thirty (30) days after such Casualty Notice has been
given to Buyer and shall include in such notice a detailed breakdown of Buyer’s
estimate of the Cure Amount with respect to such Casualty. During the fifteen
(15)-day period after Buyer gives Seller such dispute notice, Seller and Buyer
shall use reasonable efforts to resolve such dispute. If Seller and Buyer have
not resolved such dispute during such fifteen (15)-day period, then Seller and
Buyer shall submit the disputed items related to the estimate of the Cure Amount
to a utility consultant reasonably acceptable to Seller and Buyer that has
expertise in evaluating casualty losses, which consultant shall act as an expert
and not as an arbitrator. The utility consultant shall issue its final decision
on the disputed items in writing to Seller and Buyer within thirty (30) days
after such disputed items have been submitted to the consultant, and such final
decision shall, absent manifest error, be binding on both parties as to the
estimate of the Cure Amount with respect to the Casualty. Buyer and Seller shall
each pay 50% of such consultant’s engagement fees and expenses. Any dispute
under this Section 6.18(e) shall toll the applicable time limits set forth in
this Section 6.18 until the resolution of such dispute under this Section
6.18(e).

Section 6.19  Eminent Domain

. If, before the Closing, all or any portion of the Purchased Assets or the
Eklutna Generation Assets material to the operation of ML&P and the Business is
taken by eminent domain or is the subject of a pending taking that has not yet
been consummated, Seller shall give notice to Buyer promptly of such taking or
pending taking. Seller shall use such commercially reasonable efforts to replace
any Purchased Assets or the Eklutna Generation Assets subject to the eminent
domain action as Seller shall deem reasonably necessary for the continued
operation of ML&P and the Business in accordance with Seller’s Past Practices.
If such portion of the Purchased Assets and the Eklutna Generation Assets has a
net book value of $10,000,000 or greater, and such proceeding or



72

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

replacement is not substantially completed by the Closing, Buyer may elect, by
giving notice thereof to Seller, to: (a) terminate this Agreement; (b) proceed
to Closing and receive any condemnation award for the taking; or (c) extend the
Closing Date by not more than twelve (12) months in order to permit Seller to
replace any Purchased Assets or Eklutna Generation Assets subject to the eminent
domain action as Seller shall deem reasonably necessary for the continued
operation of ML&P in accordance with Seller’s Past Practices.

Section 6.20  Leased Property

. For the leased equipment or real property set forth in Section 6.20 of the
Disclosure Schedules, Buyer shall make any payments required to terminate,
assign, or sublease any such equipment or real property lease and shall be
responsible, at its sole cost and expense, for obtaining any required lessor
consents to such termination, assignment, or sublease.

Section 6.21    Confirmation of Compliance with Requirements of Ordinance and
Proposition 10

.

(a)Buyer covenants and agrees that it will comply in full with all applicable
requirements of Ordinance No. 2018-1(S) of the Anchorage Assembly (the
“Ordinance”) and all applicable requirements of the ballot proposition presented
to voters of Seller in connection with the Ordinance (“Proposition
10”).  Without limiting the foregoing or any other provision of this Agreement,
in furtherance of the requirements of the Ordinance and Proposition 10,  Buyer
covenants and agrees that, for a period of ten (10) years after the Closing
Date, Buyer will provide to Seller, not later than thirty (30) days following
each anniversary of the Closing Date, a written confirmation from a duly
authorized officer of Buyer in the form attached hereto as Exhibit O.

(b)Buyer covenants and agrees that the rights and remedies of Seller for any
noncompliance by Buyer with the requirements of the Ordinance and Proposition 10
and with the requirements of this Section 6.21 shall include having such
provision specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach shall
cause irreparable injury to Seller and that money damages would not provide an
adequate remedy to Seller.

Section 6.23  Schedule Updates

.  On or prior to the Closing Date, Seller shall promptly deliver to Buyer
supplemental information concerning events or circumstances occurring subsequent
to the date hereof that would, in Seller’s reasonable judgment, cause the
closing condition in Section 7.02(a) not to be met. No such supplemental
information shall be deemed to avoid or cure any misrepresentation or breach of
warranty or constitute an amendment of any representation, warranty, or
statement in this Agreement or the applicable Disclosure Schedule; provided that
if such supplemental information relates to an event or circumstance occurring
subsequent to the date hereof that would permit Buyer to terminate this
Agreement as a result of the information so disclosed and Buyer does not
exercise such termination right prior to the Closing, then such supplemental
information shall constitute an amendment of the representation, warranty, or
statement to which it relates for purposes of ARTICLE VIII. In addition to the
foregoing, Seller shall have the right to update any Disclosure Schedule (a) to
disclose any event, condition, fact, or circumstance occurring after the date of
this Agreement that is not material that occurred in the ordinary course and did
not involve or result from a violation of Law, torts, breach of Contract, or
failure to perform or comply with any covenant or



73

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

agreement of Seller contained in this Agreement, and (b) otherwise, with the
approval of Buyer, which approval shall not be unreasonably withheld,
conditioned, or delayed, to reflect matters that, individually and in the
aggregate, are not material, and such updated Disclosure Schedule shall in each
case constitute an amendment of the representation, warranty, or statement to
which it relates for purposes of ARTICLE VIII.

Section 6.24  Eklutna Public Water Supply

.  Seller shall not amend, extend, supplement or otherwise modify the Agreement
for Public Water Supply and Energy Generation from Eklutna Lake, Alaska executed
on February 17, 1984 between the Alaska Power Administration and Seller, as such
agreement has been amended and supplemented to date.

Section 6.25  Delivery of Books and Records

.  Not later than 30 days following the Closing, Seller will transfer all Books
and Records stored at Designated Excluded Assets to other locations, as
designated by Buyer, that are included in the Purchased Assets.

Section 6.26  Parkland Substations

.  Seller shall use commercially reasonable efforts to obtain voter approval in
accordance with AMC 25.30.020D for the grant to Buyer, without the payment of
any additional consideration over and above the Purchase Price, of perpetual
easements permitting the exercise of any rights and actions that are required
for Buyer to operate the Parkland Substations.  Without limiting the foregoing,
if such voter approval is not obtained prior to the Closing, Seller shall at the
Closing grant to Buyer a Parkland Use Permit for each Parkland Substation and
shall thereafter while Buyer has a continuing need for such Parkland Use Permit,
unless and until such voter approval is obtained, use commercially reasonable
efforts to renew such Parkland Use Permit, in each case prior to the expiration
thereof.  If Seller at any time terminates or fails to renew any such Parkland
Use Permit for any reason other than breach by Buyer of any of its obligations
under such Parkland Use Permit, Buyer in its sole discretion shall have the
option to relocate the Parkland Substation that is the subject of such Parkland
Use Permit, and if Buyer exercises such option, Seller shall have the obligation
to reimburse and indemnify Buyer in accordance with the provisions of this
Agreement for the reasonable out-of-pocket costs reasonably incurred by Buyer
for such relocation (including all such costs incurred in removing and
rebuilding the applicable Parkland Substation, restoring the affected parkland
property, and interconnecting the applicable Parkland Substation to Buyer’s
system upon completion of the move).

Section 6.27  Grants of Easements by Seller to Buyer

.

(a)If Buyer reasonably requires the grant of any easement or right-of-way across
land of Seller, other than municipal land formally dedicated to permanent or
long-term park or recreational purposes, for the exercise of any rights and
actions that are required for Buyer to use, maintain, and operate any Purchased
Assets after the Closing in the manner used, maintained, and operated by Seller
immediately prior to the Closing, Seller shall, subject to and in accordance
with any requirements of applicable Law (including the AMC), and without the
payment of any additional consideration over and above the Purchase Price, grant
to Buyer such easement or right-of-way on Seller’s customary terms and
conditions.



74

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(b)If Buyer reasonably requires the grant of any easement or right-of-way across
municipal land formally dedicated to permanent or long-term park or recreational
purposes for the exercise of any rights and actions that are required for Buyer
to use, maintain, and operate any Purchased Assets after the Closing in the
manner used, maintained, and operated by Seller immediately prior to the
Closing, Seller shall use commercially reasonable efforts to obtain voter
approval in accordance with AMC 25.30.020D for the grant to Buyer, without the
payment of any additional consideration over and above the Purchase Price, of
such easement or right-of-way.  Without limiting the foregoing, unless and until
such voter approval is obtained, Seller shall grant to Buyer in place of such
irrevocable perpetual easement or right-of-way, without the payment of any
additional consideration over and above the Purchase Price, a revocable permit,
license, right-of-way, or easement under AMC 25.30.020C, on Seller’s customary
terms and conditions, to enable Buyer to operate the Purchased Assets in the
manner operated by Seller immediately prior to the Closing, and shall thereafter
while Buyer has a continuing need for such permit, license, right-of-way, or
easement, unless and until such voter approval is obtained, use commercially
reasonable efforts to renew such revocable permit, license, right-of-way, or
easement, in each case prior to the expiration thereof.

Section 6.28  ARRC Modifications

.

(a)Seller shall use commercially reasonable efforts to enter into the following
arrangements with ARRC prior to the Closing (including any required consents of
ARRC to assignment of such arrangements to Buyer in connection with the
transactions contemplated by this Agreement) (the “ARRC Modifications”), in each
case on terms that, taken as a whole, are no less favorable to the lessee or
permit holder (as the case may be) than the terms of the lease between ARRC and
Seller for the parcel on which Substation 13 is located (ARRC Contract No. 6108)
and otherwise are acceptable to Seller in the exercise of its reasonable
discretion:

(i)as a replacement for ARRC Contract No. 4565 and related supplements, a lease
having a term not less than five (5) years, with an option on the part of Seller
to extend such term for at least one additional term of not less than three
(3)-to-five (5) years, for the parcel on First Avenue on which ML&P Plant 1 and
the associated switchyard are located;

(ii)an extension of the Permit to cross ARRC track to access ML&P Plant 1 (ARRC
Contract No. 7021, effective July 1, 1995) between ARRC and Seller for a term of
not less than five (5) years, with an option on the part of Seller to extend
such term for at least one additional term of not less than three (3)-to-five
(5) years;

(iii)as a replacement for ARRC Contract No. 7634, a lease having a term of not
less than five (5)-to-six (6) years for the leased parcel on Second Avenue on
which ML&P Substation 9A is located, to permit relocation of Substation 9A (to
Substation 3 at 2nd Avenue and Barrow); and



75

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(iv)an extension of the Blanket Permit (ARRC Contract No. 5980 and related
supplements) between ARRC and Seller for a term of not less than five (5) years,
with an option on the part of Seller to extend such term for at least one
additional term of not less than three (3)-to-five (5) years.

(b)If any ARRC Modification shall not be obtained or if any ARRC Modification
would be ineffective or would impair Buyer’s rights under the Purchased Asset in
question so that Buyer would not in effect acquire the benefit of all such
rights, Seller, to the maximum extent reasonably permitted by applicable Law and
the Purchased Asset, shall act after the Closing as Buyer’s agent in order to
obtain for it the benefits thereunder and shall cooperate reasonably, to the
maximum extent reasonably permitted by applicable Law and the Purchased Asset,
with Buyer in any other reasonable arrangement designed to provide such benefits
to Buyer. Notwithstanding any provision in this Section 6.27 to the contrary,
Buyer shall not be deemed to have waived its rights under Section 7.02(s) hereof
unless and until Buyer either provides written waivers thereof or elects to
proceed to consummate the transactions contemplated by this Agreement at
Closing.

Section 6.29  Compliance with ML&P Overhead Distribution Line Undergrounding
Program

. Buyer shall, with respect to undergrounding by Buyer of overhead distribution
lines in the Service Territory between the Closing Date and December 31, 2024,
comply, as and to the extent required by AMC 21.07.050, with the provisions of
the five-year undergrounding program adopted by ML&P pursuant to AMC 21.07.050F
for undergrounding of overhead distribution lines as in effect on the Closing
Date.

Section 6.30  Delivery of Real Property and Environmental Documents; Cooperation
with Respect to Real Property Transfers

.

(a)Seller shall, not later than 30 days after RCA Approval, provide Buyer with
copies of all easements granted to Seller prior to 2002 and copies of all
documents described in Section 4.18(j) that were not provided or otherwise made
available to Buyer in accordance with the provisions of Section 4.18(j) prior to
the date of this Agreement.

(b)Seller and Buyer shall cooperate reasonably to prepare legal descriptions and
other documentation required for the transfer from Seller to Buyer of all Owned
Real Property and Other Real Property Interests included in the Purchased
Assets.

Section 6.31  Determination of Status of Eklutna Transmission Assets as
Purchased Assets or Excluded Assets

. Seller and Buyer agree that if MEA has not, on or before March 1, 2019,
consented, in accordance with the provisions of Section 1 of the Agreement for
Extension of 1996 Eklutna Hydroelectric Project Transition Plan dated October 2,
1997 by and  among Seller, Buyer, and MEA, to the sale by Seller to Buyer under
this Agreement of all undivided interests, rights, and title of Seller in and to
the Eklutna Transmission Assets, (i) the Eklutna Transmission Assets will be
deemed to be Excluded Assets rather than Purchased Assets for purposes of this
Agreement, (ii) each reference in this Agreement to the Eklutna Generation
Assets will be deemed to include the Eklutna Transmission Assets, (iii) the
“Facility” under the Eklutna Power Purchase Agreement will be deemed to include
the



76

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Eklutna Transmission Assets and the “Seller’s Interest” under the Eklutna Power
Purchase Agreement will be deemed to include all undivided interests, rights,
title, and obligations of Seller in and to the Eklutna Transmission Assets,
including for purposes of the Purchase Option under Section 14.3 of the Eklutna
Power Purchase Agreement, and (iv) Seller will execute such reasonable
additional documents, instruments and assurances and take such additional
actions as are reasonably necessary and appropriate in order to confirm Buyer’s
rights to use Seller’s rights and interests in and to the Eklutna Transmission
Assets in connection with the Eklutna Power Purchase Agreement, including
execution and delivery of one or more transmission service agreements for such
purposes.

Section 6.32  Further Assurances

. Following the Closing, each of the parties hereto shall execute and deliver
such additional documents (including a mutually acceptable transition services
agreement, if Buyer wishes Seller to provide transition services to Buyer after
the Closing), instruments, conveyances and assurances and take such further
actions as may be reasonably required to carry out the provisions hereof and
give effect to the transactions contemplated by this Agreement and the Ancillary
Documents.

ARTICLE VII
Conditions to closing

Section 7.01  Conditions to Obligations of All Parties

. The obligations of each party to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment, at or prior to the Closing,
of each of the following conditions:

(a)The RCA Approval shall have been received.

(b)No Governmental Authority shall have enacted, issued, promulgated, enforced,
or entered any Governmental Order that is in effect and has the effect of making
the transactions contemplated by this Agreement illegal, otherwise restraining
or prohibiting consummation of such transactions, or causing any of the
transactions contemplated hereunder to be rescinded following completion
thereof.

(c)Seller shall have received all consents, authorizations, orders, and
approvals from the Governmental Authorities referred to in Section 4.03 and
Buyer shall have received all consents, authorizations, orders and approvals
from the Governmental Authorities referred to in Section 5.03, in each case, in
form and substance reasonably satisfactory to Buyer and Seller, and no such
consent, authorization, order and approval shall have been revoked.

Section 7.02  Conditions to Obligations of Buyer

. The obligations of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or Buyer’s waiver, at or prior to
the Closing, of each of the following conditions:

(a)Other than the representations and warranties of Seller contained in Section
4.01,  Section 4.02,  Section 4.04, and Section 4.24, the representations and
warranties of Seller contained in this Agreement, the Ancillary Documents and
any certificate or other writing delivered pursuant hereto shall be true and
correct in all



77

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

respects (in the case of any representation or warranty qualified by materiality
or Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Material Adverse
Effect) on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects). The
representations and warranties of Seller contained in Section 4.01,  Section
4.02,  Section 4.04, and Section 4.24 shall be true and correct in all respects
on and as of the date hereof and on and as of the Closing Date with the same
effect as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects).



(b)Seller shall have duly performed and complied in all material respects with
all agreements, covenants and conditions required by this Agreement and each of
the Ancillary Documents to be performed or complied with by it prior to or on
the Closing Date; provided, that, with respect to agreements, covenants and
conditions that are qualified by materiality, Seller shall have performed such
agreements, covenants and conditions, as so qualified, in all respects.

(c)No Action shall have been commenced against Buyer or Seller, which would
prevent the Closing. No injunction or restraining order shall have been issued
by any Governmental Authority, and be in effect, which restrains or prohibits
any transaction contemplated hereby.

(d)All approvals, consents and waivers that are listed on Section 4.03 of the
Disclosure Schedules shall have been received, and executed counterparts thereof
shall have been delivered to Buyer at or prior to the Closing.

(e)From the date of this Agreement, there shall not have occurred any Material
Adverse Effect, nor shall any event or events have occurred that, individually
or in the aggregate, with or without the lapse of time, would reasonably be
expected to result in a Material Adverse Effect.

(f)Seller shall have delivered to Buyer duly executed counterparts to the
Ancillary Documents and such other documents and deliveries set forth in Section
3.02(a).

(g)Buyer shall have received all Permits that are necessary for it to conduct
the Business as conducted by Seller as of the Closing Date. 

(h)All Encumbrances relating to the Purchased Assets and those listed on Section
4.10(a)(i) of the Disclosure Schedules shall have been released in full, other
than Permitted Encumbrances, and Seller shall have delivered to Buyer written
evidence, in form satisfactory to Buyer in its sole discretion, of the release
of such Encumbrances.



78

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(i)Buyer shall have received a certificate, dated the Closing Date and signed by
a duly authorized officer of Seller, that each of the conditions set forth in
Section 7.02(a) and Section 7.02(b) have been satisfied (the “Seller Closing
Certificate”).

(j)Buyer shall have received a certificate of the Clerk of Seller certifying
that attached thereto are true and complete copies of all resolutions adopted by
the assembly of Seller authorizing the execution, delivery and performance of
this Agreement and the Ancillary Documents and the consummation of the
transactions contemplated hereby and thereby, and that all such resolutions are
in full force and effect and are all the resolutions adopted in connection with
the transactions contemplated hereby and thereby.

(k)Buyer shall have received a certificate of the Clerk of Seller certifying the
names and signatures of the officers of Seller authorized to sign this
Agreement, the Ancillary Documents and the other documents to be delivered
hereunder and thereunder.

(l)Buyer shall have received a certificate pursuant to Treasury Regulations
Section 1.1445-2(b) (the “FIRPTA Certificate”) that Seller is not a foreign
person within the meaning of Section 1445 of the Code duly executed by Seller.

(m)Buyer shall have completed the Additional Buyer Due Diligence and the results
of such due diligence shall be satisfactory to Buyer in its sole discretion.

(n)Seller shall have delivered an opinion of counsel, from counsel satisfactory
to Buyer, in form and substance satisfactory to Buyer, that execution and
delivery of the transactions to be consummated hereby will not cause outstanding
Bradley Lake Tax Exempt Debt to lose its tax exempt status.

(o)Seller shall have delivered (i) the financial statements referred to in
Section 6.17 and (ii) all Updated Financial Statements required by this
Agreement, including ML&P’s 2018 audited financial statements.  Buyer shall have
such other financial statements and information it needs that meets the
requirements of Item 9.01 of Form 8-K promulgated by the SEC that permits Buyer
to file a Form 8-K pursuant to Item 2.01 of Form 8-K following the Closing in a
timely manner.

(p)Buyer shall have received the opinion of bond counsel referenced in Section
3.02(c), in the form attached hereto as Exhibit P, and the independent certified
public accountant’s report referenced in Section 3.02(c).

(q)The IBEW Collective Bargaining Agreement shall be in full force and effect
and shall not have expired.

(r)Provided that the Transition Agreement is in full force and effect, Buyer
shall have received a certificate of a duly authorized official of Seller
certifying that Seller has satisfied each and all of the requirements of AO No.
2018-1(S) that are applicable to Seller.



79

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(s)Seller shall have entered into the ARRC Modifications.

(t)Seller shall have entered into the Co-Location Agreement on terms reasonably
acceptable to Buyer, and AWWU shall have consented to the assignment of the
Co-Location Agreement by Seller to Buyer effective upon the Closing.

(u)Seller shall have delivered to Buyer such other documents or instruments as
Buyer reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.

Section 7.03  Conditions to Obligations of Seller

. The obligations of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or Seller’s waiver, at or prior to
the Closing, of each of the following conditions:

(a)Other than the representations and warranties of Buyer contained in Section
5.01,  Section 5.02, and Section 5.04, the representations and warranties of
Buyer contained in this Agreement, the Ancillary Documents and any certificate
or other writing delivered pursuant hereto shall be true and correct in all
respects (in the case of any representation or warranty qualified by materiality
or Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Material Adverse
Effect) on and as of the date hereof and on and as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, the accuracy of
which shall be determined as of that specified date in all respects). The
representations and warranties of Buyer contained in Section 5.01,  Section
5.02, and Section 5.04 shall be true and correct in all respects on and as of
the date hereof and on and as of the Closing Date with the same effect as though
made at and as of such date (except those representations and warranties that
address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects).

(b)Buyer shall have duly performed and complied in all material respects with
all agreements, covenants, and conditions required by this Agreement and each of
the Ancillary Documents to be performed or complied with by it prior to or on
the Closing Date; provided, that, with respect to agreements, covenants and
conditions that are qualified by materiality, Buyer shall have performed such
agreements, covenants, and conditions, as so qualified, in all respects.

(c)No injunction or restraining order shall have been issued by any Governmental
Authority, and be in effect, which restrains or prohibits any material
transaction contemplated hereby.

(d)All approvals, consents, and waivers that are listed on Section 5.03 of the
Disclosure Schedules shall have been received, and executed counterparts thereof
shall have been delivered to Seller at or prior to the Closing.



80

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

(e)Buyer shall have delivered to Seller duly executed counterparts to the
Ancillary Documents and such other documents and deliveries set forth in Section
3.02(b).

(f)Seller shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Buyer, that each of the conditions set forth in
Section 7.03(a) and Section 7.03(b) have been satisfied (the “Buyer Closing
Certificate”).

(g)Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying that attached thereto are
true and complete copies of all resolutions adopted by the board of directors of
Buyer authorizing the execution, delivery and performance of this Agreement and
the Ancillary Documents and the consummation of the transactions contemplated
hereby and thereby, and that all such resolutions are in full force and effect
and are all the resolutions adopted in connection with the transactions
contemplated hereby and thereby.

(h)Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying the names and signatures
of the officers of Buyer authorized to sign this Agreement, the Ancillary
Documents and the other documents to be delivered hereunder and thereunder.

(i)Seller shall have completed the Additional Seller Due Diligence and the
results of such due diligence shall be satisfactory to Seller in its sole
discretion.

(j)Seller shall have received the opinion(s) of bond counsel and the independent
certified public accountant’s report referred to in Section 3.02(c) in the form
attached hereto as Exhibit Q.

(k)Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying that Buyer has satisfied
each and all of the requirements of AO No. 2018-1(S) that are applicable to
Buyer.

(l)If the Transition Agreement is in full force and effect, Seller shall have
received a copy of the Transition Agreement as duly executed by Buyer and the
IBEW.

(m)Buyer shall have delivered to Seller such other documents or instruments as
Seller reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.

ARTICLE VIII
Indemnification

Section 8.01  Survival

. Subject to the limitations and other provisions of this Agreement, the
representations and warranties contained herein shall survive the Closing and
shall remain in full force and effect until the date that is three (3) years
from the Closing Date; provided, that the representations and warranties in (i)
Section 4.01,  Section 4.02,  Section 4.08,  Section 4.24,  Section 5.01,
 Section 5.02,  



81

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

and Section 5.04 shall survive indefinitely or if shorter for the maximum period
allowed by Law, (ii) Section 4.18 shall survive for a period of five (5) years
after the Closing or if shorter for the maximum period allowed by Law, and (iii)
Section 4.19 and Section 4.21 shall survive for the full period of all
applicable statutes of limitations including those statutes of limitations
related to the underlying subject matter of the applicable representation or
warranty (giving effect to any waiver, mitigation or extension thereof) plus
sixty (60) days. All covenants and agreements of the parties contained herein
shall survive the Closing indefinitely or for the period explicitly specified
therein. To the extent any survival time period set forth herein exceeds the
applicable statute of limitations or similar statute or judicial doctrine, each
party hereto hereby waives the specific applicability of any such statute of
limitations, similar statute, or judicial doctrine.  Notwithstanding the
foregoing, any claims asserted in good faith with reasonable specificity (to the
extent known at such time) and in writing by notice from the non-breaching party
to the breaching party prior to the expiration date of the applicable survival
period shall not thereafter be barred by the expiration of the relevant
representation or warranty and such claims shall survive until finally resolved.

Section 8.02  Indemnification By Seller

. Subject to the other terms and conditions of this ARTICLE VIII, and subject to
appropriation of the requisite funds by the Assembly of Seller, Seller shall, to
the furthest extent permitted by applicable Law, indemnify and defend Buyer and
each and all of its Representatives (collectively, the “Buyer Indemnitees”)
against, and shall hold each of them harmless from and against, and shall pay
and reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Buyer Indemnitees based upon, arising out of, with respect to
or by reason of:

(a)any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement, the Ancillary Documents, or in any
certificate or instrument delivered by or on behalf of Seller pursuant to this
Agreement, as of the date such representation or warranty was made or as if such
representation or warranty was made on and as of the Closing Date (except for
representations and warranties that expressly relate to a specified date, the
inaccuracy in or breach of which will be determined with reference to such
specified date);

(b)any breach or non-fulfillment of any covenant, agreement, or obligation to be
performed by Seller pursuant to this Agreement, or any certificate or instrument
delivered by or on behalf of Seller pursuant to this Agreement;

(c)any Excluded Asset or any Excluded Liability;

(d)the Assumed Environmental Liabilities, to the extent, if any, that Losses
incurred by Buyer in connection with the same prior to the tenth (10th)
anniversary of the Closing Date exceed the amount of $25,000,000 in the
aggregate, but not in any event including any Environmental Claims, Liabilities,
or Losses arising directly out of any asset retirement obligations or arising
solely by reason of Buyer’s ownership and operation of the Purchased Assets
following the Closing Date.



82

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Nothing in this Section 8.02 shall preclude Buyer from commencing litigation to
enforce the provisions of this Section 8.02 and enforcing any related judgement
if the requirements for commencement of litigation in this ARTICLE VIII have
otherwise been satisfied.

Section 8.03  Indemnification By Buyer

. Subject to the other terms and conditions of this ARTICLE VIII, Buyer shall,
to the furthest extent permitted by applicable Law, indemnify and defend Seller
and each and all of its Representatives (collectively, the “Seller Indemnitees”)
against, and shall hold each of them harmless from and against, and shall pay
and reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Seller Indemnitees based upon, arising out of, with respect to
or by reason of:

(a)any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or in any certificate or instrument delivered
by or on behalf of Buyer pursuant to this Agreement, as of the date such
representation or warranty was made or as if such representation or warranty was
made on and as of the Closing Date (except for representations and warranties
that expressly relate to a specified date, the inaccuracy in or breach of which
will be determined with reference to such specified date);

(b)any breach or non-fulfillment of any covenant, agreement, or obligation to be
performed by Buyer pursuant to this Agreement or any certificate or instrument
delivered by or on behalf of Buyer pursuant to this Agreement;

(c)any Assumed Liability except to the extent that Seller is obligated to
indemnify Buyer pursuant to Section 8.02(d) above; or

(d)Buyer’s ownership and operation of the Purchased Assets following the
Closing, except to the extent of any Losses (i) arising from or constituting an
Excluded Liability or (ii) arising out of Seller’s operation of the Purchased
Assets prior to the Closing Date, except to the extent of any Losses
constituting an Assumed Environmental Liability under Section 2.03(d) of this
Agreement.

Section 8.04  Certain Limitations

. The indemnification provided for in Section 8.02 and Section 8.03 shall be
subject to the following limitations:

(a)Seller shall not be liable to the Buyer Indemnitees for indemnification under
Section 8.02(a) until the aggregate amount of all Losses in respect of
indemnification under Section 8.02(a) exceeds $2,000,000 (the “Basket”), in
which event Seller shall be required to pay or be liable for all such Losses in
excess of the first $1,000,000 of such Losses. The aggregate amount of all
Losses for which Seller shall be liable pursuant to Section 8.02(a) shall not
exceed $30,000,000 (the “Cap”).

(b)Buyer shall not be liable to the Seller Indemnitees for indemnification under
Section 8.03(a) until the aggregate amount of all Losses in respect of
indemnification under Section 8.03(a) exceeds the Basket, in which event Buyer
shall be required to pay or be liable for all such Losses in excess of the first
$1,000,000 of such



83

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Losses. The aggregate amount of all Losses for which Buyer shall be liable
pursuant to Section 8.03(a) shall not exceed the Cap.



(c)Notwithstanding the foregoing, the limitations set forth in Section 8.04(a)
and Section 8.04(b) shall not apply to Losses based upon, arising out of, with
respect to or by reason of (x) fraud, criminal activity, or willful misconduct
of any party hereto or (y) any inaccuracy in or breach of any representation or
warranty in Section 4.01,  Section 4.02,  Section 4.08,  Section 4.18,  Section
4.19,  Section 4.21,  Section 4.24,  Section 5.01,  Section 5.02, or Section
5.04;  provided,  however, that the aggregate amount of all Losses for which
either party shall be liable based upon, arising out of, with respect to or by
reason of any inaccuracy in or breach of any of the representations or
warranties referenced in this clause (y), other than the representations and
warranties in Section 4.18, and other than as set forth in clause (x) of this
Section 8.04(c), shall not exceed the Upfront Payment; and provided,  further,
that the aggregate amount of all Losses for which Seller shall be liable based
upon, arising out of, with respect to or by reason of any inaccuracy in or
breach of Section 4.18 shall not, other than as set forth in clause (x) of this
Section 8.04(c), exceed the amount of $10,000,000.

(d)For purposes of this ARTICLE VIII, the amount of any Losses caused by,
resulting from, or arising out of any inaccuracy in or breach of any
representation or warranty shall be determined without regard to any
materiality, Material Adverse Effect or other similar qualification contained in
or otherwise applicable to such representation or warranty.

Section 8.05  Indemnification Procedures

. The party making a claim under this ARTICLE VIII is referred to as the
“Indemnified Party,” and the party against whom such claims are asserted under
this ARTICLE VIII is referred to as the “Indemnifying Party”.

(a)Third Party Claims. If any Indemnified Party receives notice of the assertion
or commencement of any Action made or brought by any Person who is not a party
to this Agreement or a Representative of the foregoing (a “Third Party Claim”)
against such Indemnified Party with respect to which the Indemnifying Party is
obligated to provide indemnification under this Agreement, the Indemnified Party
shall give the Indemnifying Party written notice thereof as promptly as
reasonably practicable, but in any event not later than thirty (30) calendar
days after receipt of such notice of such Third Party Claim. The failure to give
such prompt written notice shall not, however, relieve the Indemnifying Party of
its indemnification obligations except and only to the extent that such failure
causes the Indemnifying Party to forfeit rights or defenses. Such notice by the
Indemnified Party shall describe the Third Party Claim in reasonable detail,
shall include copies of all material written evidence thereof and shall indicate
the estimated amount, if reasonably practicable, of the Loss that has been or
may be sustained by the Indemnified Party. The Indemnifying Party shall have the
right to participate in, or by giving written notice to the Indemnified Party,
to assume the defense of any Third Party Claim at the Indemnifying Party’s
expense and by the Indemnifying Party’s own counsel, and the Indemnified Party
shall cooperate in good faith in such defense; provided, that the Indemnifying
Party may not elect to assume the defense of such Third Party Claim



84

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

unless it agrees in writing that it will be liable for any Losses resulting from
the Third Party Claim pursuant to the indemnification provisions of this ARTICLE
VIII;  provided, further, that if the Indemnifying Party is Seller, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of the Business, or (y) seeks an
injunction or other equitable relief against the Indemnified Party. In the event
that the Indemnifying Party assumes the defense of any Third Party Claim,
subject to Section 8.05(b), the Indemnifying Party shall have the right to take
such action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third Party Claim in the name and on behalf
of the Indemnified Party. If the Indemnifying Party assumes the defense of such
Third Party Claim, the Indemnified Party shall have the right to participate in
the defense of any such Third Party Claim with counsel selected by it subject to
the Indemnifying Party’s right to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
(A) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party; or
(B) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party shall be liable
for the reasonable fees and expenses of counsel to the Indemnified Party in each
jurisdiction for which the Indemnified Party reasonably determines that such
counsel is required. If the Indemnifying Party elects not to compromise or
defend such Third Party Claim, fails to promptly notify the Indemnified Party in
writing of the Indemnifying Party’s election to defend as provided in this
Agreement, or fails to diligently prosecute the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 8.05(b), pay, compromise,
and defend against such Third Party Claim and seek indemnification for any and
all Losses based upon, arising from, or relating to such Third Party Claim.
Seller and Buyer shall cooperate with each other in all reasonable respects in
connection with the defense of any Third Party Claim, including making available
records relating to such Third Party Claim and furnishing, without expense
(other than reimbursement of actual out-of-pocket expenses) to the defending
party, management employees of the non-defending party as may be reasonably
necessary for the preparation of the defense of such Third Party Claim.



(b)Settlement of Third Party Claims. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not enter into settlement of any Third
Party Claim without the prior written consent of the Indemnified Party, except
as provided in this Section 8.05(b). If a firm offer is made to settle a Third
Party Claim without leading to liability or the creation of a financial or other
obligation on the part of the Indemnified Party and provides, in customary form,
for the unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party Claim, and the Indemnifying
Party desires to accept and agree to such offer, the Indemnifying Party shall
give written notice to that effect to the Indemnified Party. If the Indemnified
Party fails to consent to such firm offer within fifteen (15) days after its
receipt of such notice, the Indemnified Party may continue to contest or defend
such Third Party Claim and in



85

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

such event, the maximum liability of the Indemnifying Party as to such Third
Party Claim shall not exceed the amount of such settlement offer. If the
Indemnified Party fails to consent to such firm offer and also fails to assume
defense of such Third Party Claim, the Indemnifying Party may settle the Third
Party Claim upon the terms set forth in such firm offer to settle such Third
Party Claim. If the Indemnified Party has assumed the defense pursuant to
Section 8.05(a)), it shall not agree to any settlement without the written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed).



(c)Direct Claims. Any Action by an Indemnified Party on account of a Loss that
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party written notice thereof as
promptly as reasonably practicable, but in any event not later than thirty (30)
days after the Indemnified Party becomes aware of such Direct Claim. The failure
to give such prompt written notice shall not, however, relieve the Indemnifying
Party of its indemnification obligations except and only to the extent that such
failure causes the Indemnifying Party to forfeit rights or defenses. Such notice
by the Indemnified Party shall describe the Direct Claim in reasonable detail,
shall include copies of all material written evidence thereof, and shall
indicate the estimated amount, if reasonably practicable, of the Loss that has
been or may be sustained by the Indemnified Party. The Indemnifying Party shall
have thirty (30) days after its receipt of such notice to respond in writing to
such Direct Claim. The Indemnified Party shall allow the Indemnifying Party and
its professional advisors to investigate the matter or circumstance alleged to
give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim and the Indemnified Party shall assist
the Indemnifying Party’s investigation by giving such information and assistance
(including access, upon reasonable advance notice and upon reasonable terms and
conditions, to the Indemnified Party’s premises and personnel and the right to
examine and copy any accounts, documents or records) as the Indemnifying Party
or any of its professional advisors may reasonably request. If the Indemnifying
Party does not so respond within such thirty (30)-day period, the Indemnifying
Party shall be deemed to have rejected such claim, in which case the Indemnified
Party shall be free to pursue such remedies as may be available to the
Indemnified Party on the terms and subject to the provisions of this Agreement.

Section 8.06  Limitation of Liability

. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NEITHER PARTY
SHALL BE LIABLE TO THE OTHER PARTY FOR ANY CONSEQUENTIAL, SPECIAL, INDIRECT
(INCLUDING INDIRECT DAMAGES IN THE NATURE OF LOST PROFITS OR BUSINESS,
DIMINUTION IN VALUE, AND LOSS OF USE), SPECULATIVE, EXEMPLARY, OR PUNITIVE
DAMAGES FOR ANY REASON WITH RESPECT TO ANY MATTER ARISING OUT OF OR RELATING TO
THIS AGREEMENT, WHETHER BASED ON STATUTE, CONTRACT, TORT, OR OTHERWISE AND
WHETHER OR NOT ARISING FROM THE OTHER PARTY’S SOLE, JOINT, OR CONCURRENT
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT (“Non-reimbursable Damages”);
PROVIDED,  HOWEVER, THAT IN NO EVENT SHALL THE FOREGOING LIMITATIONS ON



86

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

LIABILITY OR DAMAGES LIMIT THE LIABILITY OF ANY PARTY TO ANY OTHER PARTY FOR
THIRD PARTY CLAIMS.

Section 8.07  No Other Representations; Reliance; Effect of Investigation

.

(a)Each of Seller and Buyer acknowledges that (i) the other party has not made
any representations, warranties, covenants, or agreements, express or implied,
with respect to any of the matters that are the subject of this Agreement or any
of the other Ancillary Documents, except as expressly made in this Agreement,
the Ancillary Documents, or any certificate or instrument delivered by such
party pursuant to this Agreement or any Ancillary Document, and (ii) in
consummating the transactions described herein, neither party is relying on or
has relied on any representation, warranty, covenant, or agreement whatsoever
regarding the subject matter of this Agreement or any Ancillary Document,
whether express or implied, other than as expressly made in this Agreement, the
Ancillary Documents, or any certificate or instrument delivered by such party
pursuant to this Agreement or any Ancillary Document.

(b)The representations and warranties of the Indemnifying Party, and the
Indemnified Party’s right to indemnification with respect thereto, shall not be
affected or deemed waived by reason of any investigation made by or on behalf of
the Indemnified Party (including by any of its Representatives) or by reason of
the fact that the Indemnified Party or any of its Representatives knew or should
have known that any such representation or warranty is, was, or might be
inaccurate or by reason of the Indemnified Party’s waiver of any condition set
forth in Section 7.02 or Section 7.03, as the case may be.

Section 8.08  Exclusive Remedies

. Subject to Section 10.13, the parties acknowledge and agree that their sole
and exclusive remedy with respect to any and all claims (other than claims
arising from fraud, criminal activity, or willful misconduct on the part of a
party hereto in connection with the transactions contemplated by this Agreement)
for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement, shall be pursuant to the indemnification provisions set forth in this
ARTICLE VIII. In furtherance of the foregoing, each party hereby waives, to the
fullest extent permitted under Law, any and all rights, claims, and causes of
action for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement it may have against the other parties hereto and their respective
Representatives arising under or based upon any Law, except pursuant to the
indemnification provisions set forth in this ARTICLE VIII. Nothing in this
Section 8.08 shall limit any Person’s right to seek and obtain any equitable
relief to which any Person shall be entitled or to seek any remedy on account of
any party’s fraud, criminal activity, or intentional misconduct.

Section 8.09  Set-off

. 

(a)In the event that (i) Buyer has notified Seller under Section 8.05 that Buyer
is entitled to indemnification from Seller with respect to any Third Party Claim
or Direct Claim, (ii) Seller has notified Buyer that (A) Seller has determined
that it will



87

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

assume the defense of such Third Party Claim or (B) Seller acknowledges that
Buyer is entitled to indemnification from Seller for such Direct Claim, and
(iii) either (A) Seller has not, within sixty (60) days after delivery of any
such notice to Buyer, requested an appropriation of funds from the Assembly of
Seller for purposes of paying any amount required to be paid or reimbursed in
connection with such Third Party Claim or Direct Claim, or (B) Seller has
requested an appropriation of funds from the Assembly of Seller for such
purposes but has not received an appropriation of such funds, Buyer will be
entitled to withhold all or part of any amount due to Seller under the PILT
Agreement or the Eklutna Power Purchase Agreement for purposes of paying or
reimbursing any Losses that have been determined, in accordance with the
provisions of ARTICLE VIII, to be due and owing from Seller to any Buyer
Indemnitee under ARTICLE VIII in connection with such Third Party Claim or
Direct Claim.  In the event that (i) Buyer has notified Seller under Section
8.05 that Buyer is entitled to indemnification from Seller with respect to any
Third Party Claim or Direct Claim, (ii) Seller fails to assume the defense of
such Third Party Claim or provide indemnification for such Direct Claim, (iii)
Buyer, in accordance with the provisions of ARTICLE VIII, pursues its available
legal remedies against Seller for such failure and obtains a final judgment
requiring Seller to indemnify Buyer in accordance with ARTICLE VIII for Buyer’s
Losses in connection with such Third Party Claim or Direct Claim, and (iv)
either (A) Seller has not, within sixty (60) days after issuance of such
judgment, requested an appropriation of funds from the Assembly of Seller for
purposes of paying such Losses, or (B) Seller has requested an appropriation of
funds from the Assembly of Seller for such purposes but has not received an
appropriation of such funds, Buyer will be entitled to withhold all or part of
any amount due to Seller under the PILT Agreement or the Eklutna Power Purchase
Agreement for purposes of paying or reimbursing such Losses.



(b)Set-off shall not be Buyer’s exclusive remedy with respect to any
indemnification claim.

ARTICLE IX
Termination

Section 9.01  Termination

. This Agreement may be terminated at any time prior to the Closing:

(a)by the mutual written consent of Seller and Buyer;

(b)by Buyer by written notice to Seller if:

(i)Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in, or failure to perform any
representation, warranty, covenant, or agreement made by Seller pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in ARTICLE VII and such breach, inaccuracy, or failure has not been cured by



88

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

Seller within thirty (30) days after Seller’s receipt of written notice of such
breach from Buyer; or

(ii)any of the conditions set forth in Section 7.01 or Section 7.02 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by March 31, 2020, unless such failure shall be due to the failure of
Buyer to perform or comply with any of the covenants, agreements, or conditions
hereof to be performed or complied with by it prior to the Closing; or

(iii)Buyer makes an election under Section 6.18(b)(ii)(1) or Section 6.19.

(c)by Seller by written notice to Buyer if:

(i)Seller is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in, or failure to perform any
representation, warranty, covenant, or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in ARTICLE VII and such breach, inaccuracy, or failure has not been cured by
Buyer within thirty (30) days after Buyer’s receipt of written notice of such
breach from Seller; or

(ii)any of the conditions set forth in Section 7.01 or Section 7.03 shall not
have been, or if it becomes apparent that any of such conditions will not be,
fulfilled by March 31, 2020, unless such failure shall be due to the failure of
Seller to perform or comply with any of the covenants, agreements, or conditions
hereof to be performed or complied with by it prior to the Closing; or

(d)by Buyer or Seller in the event that (i) there shall be any Law that makes
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited or (ii) any Governmental Authority shall have issued a
Governmental Order restraining or enjoining the transactions contemplated by
this Agreement, and such Governmental Order shall have become final and
non-appealable.

Section 9.02  Effect of Termination

. In the event of the termination of this Agreement in accordance with this
Article, all obligations under this Agreement shall terminate and shall be of no
further force or effect and there shall be no liability on the part of Seller or
Buyer to each other for or as a result of such termination; provided,  however,
that (i) the rights and obligations of the parties set forth in Section 6.09,
 ARTICLE VIII, and ARTICLE X, inclusive, shall survive such termination, and
(ii) notwithstanding anything to the contrary contained herein, no termination
of this Agreement shall release, or be construed as releasing, any party from
any liability to any other party which may have arisen under this Agreement
prior to termination, including as a result of any willful breach by any party
of any representation, warranty, or covenant contained herein.





89

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 



ARTICLE X
MISCELLANEOUS

Section 10.01  Expenses

. Except as otherwise expressly provided herein, all costs and expenses,
including fees and disbursements of counsel, financial advisors and accountants,
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs and expenses, whether or
not the Closing shall have occurred.

Section 10.02  Notices

. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by e-mail of a PDF document
(with confirmation of transmission) if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient or (d) on the third day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this Section 10.02):

If to Seller:

Municipality of Anchorage

632 W. 6th Avenue, Suite 850

Anchorage, AK  99501

E-mail: william.falsey@anchorageak.gov

Attention:  William D. Falsey, Municipal Manager

with a copy to:

Municipality of Anchorage

632 W. 6th Avenue, Suite 850

Anchorage, AK 99501

E-mail: rebecca.windtpearson@anchorageak.gov

Attention:  Rebecca A. Windt Pearson, Municipal Attorney

and a copy to:

K&L Gates LLP

925 Fourth Avenue, Suite 2900

Seattle, WA  98104-1158

E-mail: eric.freedman@klgates.com

Attention:  Eric E. Freedman

If to Buyer:

Chugach Electric Association, Inc.

5601 Electron Drive

Anchorage, AK  99518

E-mail: Lee_Thibert@chugachelectric.com

Attention:  Lee D. Thibert, Chief Executive Officer





90

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 



with a copy to:

Chugach Electric Association, Inc.

5601 Electron Drive

Anchorage, AK  99518

E-mail:  Matthew_Clarkson@chugachelectric.com

Attention:  Matthew C. Clarkson, General Counsel

and a copy to:

Stinson Leonard Street LLP

Suite 2600

50 South Sixth Street

Minneapolis, MN  55402

E-mail: james.bertrand@stinson.com

Attention:  James J. Bertrand

Section 10.03  Interpretation

. For purposes of this Agreement:

(a)the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation;”

(b)references to “or” will be deemed to be disjunctive but not necessarily
exclusive (i.e., unless the context dictates otherwise, “or” will be interpreted
to mean “and/or” rather than “either/or”);

(c)the words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to
this Agreement as a whole;

(d)unless the context otherwise requires, references herein: (i) to Articles,
Sections, Disclosure Schedules and Exhibits mean the Articles and Sections of,
and Disclosure Schedules and Exhibits attached to, this Agreement; (ii) to an
agreement, instrument or other document mean such agreement, instrument or other
document as novated, amended, modified, revised, supplemented, replaced or
restated from time to time in accordance with the relevant provisions thereof,
(iii) to a statute mean such statute as amended from time to time and includes
any successor legislation thereto and any regulations promulgated thereunder;
and (iv) to any other Law will be deemed to include all prior and subsequent
enactments, amendments, and modifications pertaining thereto.

(e)the Disclosure Schedules and Exhibits referred to herein shall be construed
with, and as an integral part of, this Agreement to the same extent as if they
were set forth verbatim herein;

(f)words singular and plural will be deemed to include the other, and pronouns
having masculine or feminine gender will be deemed to include the other;

(g)unless expressly stated otherwise, (i) reference to any Person includes such
Person’s successors and assigns but, in the case of a party to this Agreement,
only if such successors and assigns are permitted by this Agreement, (ii)
reference to a Person in a particular capacity excludes such Person in any other
capacity or individuality, and (iii)



91

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

reference to a Governmental Authority include any Person succeeding to its
functions and capacities;



(h)unless otherwise provided, a reference to a specific time for the performance
of an obligation is a reference to that time in the place where that obligation
is to be performed;

(i)any term defined or provision incorporated in this Agreement by reference to
another document, instrument or agreement will continue to have the meaning or
effect ascribed thereto whether or not such other document, instrument or
agreement is in effect;

(j)unless otherwise expressly provided for as set forth herein, the term “day”
will mean a calendar day, and whenever an event is to be performed or payment,
act, matter or thing hereunder would occur on a day that is not a Business Day,
then such event will be performed and such payment, act, matter or thing will,
unless otherwise expressly provided for herein, occur on the next succeeding
Business Day;

(k)relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including;”

(l)any words or phrases (including electrical, natural gas, and utility industry
terms) not otherwise defined herein will have their common meanings; and

(m)this Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.

Section 10.04  Headings

. The headings in this Agreement are for reference only and shall not affect the
interpretation of this Agreement.

Section 10.05  Severability

. If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.  Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 10.06  Disclosure Generally

. For the avoidance of doubt, any disclosure or exception set forth by a party
in one section of the Disclosure Schedules shall be effective as a disclosure or
exception with respect to other sections of the Disclosure Schedules (and to the
representations, warranties, and covenants to which such section pertains), to
the extent that the relevance of such disclosure or exception to such other
sections is reasonably apparent on its face. The inclusion of any



92

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

information in the Disclosure Schedules shall not be deemed to be an admission
or acknowledgment by Seller, in and of itself, that such information is material
to or outside the ordinary course of the business of Seller or ML&P. All
references to this Agreement herein or in the Disclosure Schedules shall be
deemed to refer to this entire Agreement, including the Disclosure Schedules.

Section 10.07  Entire Agreement

. This Agreement and the Ancillary Documents constitute the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein and therein, and supersede all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. In the event of any inconsistency between the statements in the
body of this Agreement and those in the Ancillary Documents, the Exhibits and
Disclosure Schedules (other than an exception expressly set forth as such in the
Disclosure Schedules), the statements in the body of this Agreement will
control.

Section 10.08  Successors and Assigns

. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Neither
party may assign its rights or obligations hereunder without the prior written
consent of the other party, which consent shall not be unreasonably withheld,
conditioned or delayed. No assignment shall relieve the assigning party of any
of its obligations hereunder.

Section 10.09  No Third-Party Beneficiaries

. Except as provided in ARTICLE VIII, this Agreement is for the sole benefit of
the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

Section 10.10  Amendment and Modification; Waiver

. This Agreement may be amended, modified, or supplemented only by an agreement
in writing signed by each party hereto. No waiver by any party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the party so waiving. No waiver by any party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

Section 10.11  Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

.

(a)This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Alaska, without reference to conflicts of laws
principles that would result in the application of the laws of any other
jurisdiction.

(b)ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE ANCILLARY DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY MAY BE INSTITUTED IN THE SUPERIOR COURT OF THE STATE OF ALASKA IN THE



93

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

THIRD JUDICIAL DISTRICT, LOCATED IN ANCHORAGE, ALASKA, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURT AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN SUCH COURT THAT ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(c)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT OR THE ANCILLARY DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section
10.11(c).

Section 10.12  Changes in Law

. If and to the extent that any Laws (other than Laws of Seller) that govern any
aspect of this Agreement shall change, so as to make any aspect of the
transaction described in this Agreement onerous, the parties shall negotiate
such changes to this Agreement as may be reasonably necessary for this Agreement
to accommodate any such legal or regulatory changes, without materially changing
the overall benefits or consideration expected hereunder by either party.

Section 10.13  Specific Performance

. The parties agree that irreparable damage would occur if any provision of this
Agreement were not performed in accordance with the terms hereof and that the
parties shall be entitled to specific performance of the terms hereof, in
addition to any other remedy to which they are entitled at law or in equity.

Section 10.14  Waiver of Sovereign Immunity

.  Seller agrees that it is subject to civil and commercial suit for any breach
of contract obligations under this Agreement and any of the Ancillary
Documents.  To the extent that Seller may be entitled to claim sovereign,
governmental, or municipal



94

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

immunity from any liability in such a civil or commercial suit by Buyer, Seller
hereby agrees not to claim, and hereby waives, such sovereign, governmental, or
municipal immunity.

 Section 10.15  Counterparts

. This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

[signature page follows]

 

95

Asset Purchase and Sale Agreement

dated as of December 28, 2018 between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers and officials
thereunto duly authorized.

﻿

 

﻿

MUNICIPALITY OF ANCHORAGE, ALASKA

﻿

By_/s/ William D. Falsey _______________

Name:  William D. Falsey

Title:  Municipal Manager

﻿

CHUGACH ELECTRIC ASSOCIATION, INC.

﻿

By___________________________________

Name:  Lee D. Thibert

Title:  Chief Executive Officer

﻿





Signature Page to

Asset Purchase and Sale Agreement

between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers and officials
thereunto duly authorized.

﻿

 

﻿

MUNICIPALITY OF ANCHORAGE, ALASKA

﻿

By___________________________________

Name:  William D. Falsey

Title:  Municipal Manager

﻿

CHUGACH ELECTRIC ASSOCIATION, INC.

﻿

By_/s/ Lee D. Thibert___________________

Name:  Lee D. Thibert

Title:  Chief Executive Officer

﻿

﻿



Signature Page to

Asset Purchase and Sale Agreement

between

Municipality of Anchorage and Chugach Electric Association, Inc.

--------------------------------------------------------------------------------